   

$130,000,000 SENIOR SECURED CREDIT FACILITIES*

CREDIT AGREEMENT

among

TELECOMMUNICATION SYSTEMS, INC.,

   

SOLVERN INNOVATIONS, INC.,

   

NETWORKS IN MOTION, INC.,

   

MICRODATA GIS, INC.,

   

MICRODATA, LLC,

   

AND

   

NEXTGEN COMMUNICATIONS, INC.

   

JOINTLY AND SEVERALLY, AS THE BORROWER,

   

The Several Lenders from Time to Time Parties Hereto,

SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender, SWINGLINE LENDER, CO-LEAD ARRANGER and
joint bookrunner,


GE CAPITAL MARKETS, INC.,
as CO-LEAD ARRANGER and joint bookrunner,

   

AND  


GENERAL ELECTRIC CAPITAL CORPORATION
as syndication agent


Dated as of JUNE 25, 2013

   

   

   

 

*

Confidential treatment requested for portions of this document. Portions for
which confidential treatment is requested are denoted by [***]. Material omitted
has been separately filed with the Securities and Exchange Commission.

   

       







--------------------------------------------------------------------------------

   

   

 

SECTION 1 DEFINITIONS

 

 1

1.1

Defined Terms

 

 1

1.2

Other Definitional Provisions.

 

 23

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

 

 24

2.1

Term Commitments

 

 24

2.2

Procedure for Term Loan Borrowing

 

 24

2.3

Repayment of Term Loans

 

 24

2.4

Revolving Commitments.

 

 25

2.5

Procedure for Revolving Loan Borrowing

 

 25

2.6

Swingline Commitment

 

 26

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

 26

2.8

Overadvances

 

 27

2.9

Fees.

 

 27

2.10

Termination or Reduction of Total Revolving Commitments; Total L/C Commitments.

 

 28

2.11

Optional Loan Prepayments.

 

 28

2.12

Mandatory Prepayments.

 

 28

2.13

Conversion and Continuation Options.

 

 29

2.14

Limitations on Eurodollar Tranches

 

 30

2.15

Interest Rates and Payment Dates.

 

 30

2.16

Computation of Interest and Fees.

 

 30

2.17

Inability to Determine Interest Rate

 

 30

2.18

Pro Rata Treatment and Payments.

 

 31

2.19

Illegality; Requirements of Law.

 

 33

2.20

Taxes.

 

 34

2.21

Indemnity

 

 36

2.22

Change of Lending Office

 

 37

2.23

Substitution of Lenders

 

 37

2.24

Defaulting Lenders.

 

 37

2.25

Joint and Several Liability of the Borrowers.

 

 39

2.26

Notes

 

 41

2.27

Incremental Loans.

 

 41

2.28

TCS as Administrative Borrower.

 

 43

SECTION 3 LETTERS OF CREDIT

 

 44

3.1

L/C Commitment.

 

 44

3.2

Procedure for Issuance of Letters of Credit

 

 44

3.3

Fees and Other Charges.

 

 45

3.4

L/C Participations

 

 45

3.5

.

45

3.6

Reimbursement.

 

 45

3.7

Obligations Absolute

 

 46

3.8

Letter of Credit Payments

 

 46

3.9

Applications

 

 46

3.10

Interim Interest

 

 46

3.11

Cash Collateral.

 

 47

3.12

Additional Issuing Lenders

 

 47

3.13

Resignation of the Issuing Lender

 

 48

3.14

Applicability of ISP

 

 48

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

 48

4.1

Financial Condition.

 

 48

4.2

No Change

 

 48

4.3

Existence; Compliance with Law

 

 48

4.4

Power, Authorization; Enforceable Obligations

 

 49

4.5

No Legal Bar

 

 49





--------------------------------------------------------------------------------

   

   

 

4.6

Litigation

 

 49

4.7

No Default

 

 49

4.8

Ownership of Property; Liens; Investments

 

 49

4.9

Intellectual Property

 

 49

4.10

Taxes

 

 49

4.11

Federal Regulations

 

 50

4.12

Labor Matters

 

 50

4.13

ERISA

 

 50

4.14

Investment Company Act; Other Regulations

 

 50

4.15

Subsidiaries

 

 51

4.16

Use of Proceeds

 

 51

4.17

Environmental Matters

 

 51

4.18

Accuracy of Information, Etc.

 

 51

4.19

Security Documents.

 

 52

4.20

Solvency

 

 52

4.21

Regulation H

 

 52

4.22

Designated Senior Indebtedness

 

 52

4.23

[Reserved].

 

 52

4.24

Insurance

 

 52

4.25

No Casualty

 

 52

4.26

[Reserved].

 

 53

4.27

Capitalization

 

 53

4.28

Patriot Act

 

 53

4.29

OFAC

 

 53

SECTION 5 CONDITIONS PRECEDENT

 

 53

5.1

Conditions to Initial Extension of Credit

 

 53

5.2

Conditions to Each Extension of Credit

 

 56

5.3

Additional Conditions to Funding of Delayed Draw Term Loans

 

 56

SECTION 6 AFFIRMATIVE COVENANTS

 

 56

6.1

Financial Statements

 

 56

6.2

Certificates; Reports; Other Information

 

 57

6.3

[Reserved].

 

 58

6.4

Taxes.

 

 58

6.5

Maintenance of Existence; Compliance

 

 58

6.6

Maintenance of Property; Insurance

 

 58

6.7

Inspection of Property; Books and Records; Discussions

 

 58

6.8

Notices

 

 59

6.9

Environmental Laws.

 

 59

6.10

Operating Accounts

 

 60

6.11

Inspections and Audits

 

 60

6.12

Additional Collateral, Etc.

 

 60

6.13

[Reserved].

 

 61

6.14

[Reserved].

 

 61

6.15

[Reserved].

 

 61

6.16

Use of Proceeds

 

 61

6.17

Designated Senior Indebtedness

 

 61

6.18

Further Assurances

 

 61

SECTION 7 NEGATIVE COVENANTS

 

 61

7.1

Financial Condition Covenants.

 

 62

7.2

Indebtedness

 

 62

7.3

Liens

 

 63

7.4

Fundamental Changes

 

 64

7.5

Disposition of Property

 

 64

7.6

Restricted Payments

 

 65

7.7

[Reserved].

 

 66

 

 

- iii -





--------------------------------------------------------------------------------

   

   

 

7.8

Investments

 

 66

7.9

ERISA

 

 69

7.10

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

 

 69

7.11

Transactions with Affiliates

 

 69

7.12

Sale Leaseback Transactions

 

 69

7.13

Swap Agreements

 

 69

7.14

Accounting Changes

 

 69

7.15

Negative Pledge Clauses

 

 69

7.16

Clauses Restricting Subsidiary Distributions

 

 70

7.17

Lines of Business

 

 70

7.18

Designation of other Indebtedness

 

 70

7.19

Certification of Certain Equity Interests

 

 70

7.20

Amendments to Organizational Agreements and Material Governmental Contracts

 

 70

7.21

Use of Proceeds

 

 70

7.22

Subordinated Debt; Convertible Unsecured Notes.

 

 70

7.23

Cash at NIM

 

 71

7.24

(China).  Permit the cash and/or Cash Equivalents held by NIM(China) at any time
to exceed (i) $500,000 in the Borrower’s fiscal year ending December 31, 2013,
(ii) $600,000  in the Borrower’s fiscal year ending December 31, 2014, (iii)
$700,000 in the Borrower’s fiscal year ending December 31, 2015, (iv) $800,000
in the Borrower’s fiscal year ending December 31, 2016, (v) $900,000 in the
Borrower’s fiscal year ending December 31, 2017, or  (vi) $1,000,000 in the
Borrower’s fiscal year ending December 31, 2018.

 

 71

SECTION 8 EVENTS OF DEFAULT

 

 71

8.1

Events of Default

 

 71

8.2

Remedies upon Event of Default

 

 73

8.3

Application of Funds

 

 74

SECTION 9 THE ADMINISTRATIVE AGENT

 

 74

9.1

Appointment and Authority.

 

 74

9.2

Delegation of Duties

 

 75

9.3

Exculpatory Provisions

 

 76

9.4

Reliance by Administrative Agent

 

 76

9.5

Notice of Default

 

 76

9.6

Non-Reliance on Administrative Agent and Other Lenders

 

 76

9.7

Indemnification

 

 77

9.8

Agent in Its Individual Capacity

 

 77

9.9

Successor Administrative Agent.

 

 77

9.10

Collateral and Guaranty Matters

 

 78

9.11

Administrative Agent May File Proofs of Claim

 

 78

9.12

No Other Duties, Etc.

 

 79

9.13

Survival.

 

 79

SECTION 10 MISCELLANEOUS

 

 79

10.1

Amendments and Waivers.

 

 79

10.2

Notices.

 

 80

10.3

No Waiver; Cumulative Remedies

 

 82

10.4

Survival of Representations and Warranties

 

 82

10.5

Expenses; Indemnity; Damage Waiver.

 

 82

10.6

Successors and Assigns; Participations and Assignments.

 

 83

10.7

Adjustments; Set-off.

 

 86

10.8

Payments Set Aside

 

 87

10.9

Interest Rate Limitation

 

 87

10.10

Counterparts; Electronic Execution of Assignments.

 

 87

10.11

Severability

 

 87

10.12

Integration

 

 87

10.13

GOVERNING LAW

 

 87

10.14

Submission to Jurisdiction; Waivers

 

 87

 

 

- iv -





--------------------------------------------------------------------------------

   

   

 

10.15

Acknowledgements

 

 88

10.16

Releases of Guarantees and Liens.

 

 88

10.17

Treatment of Certain Information; Confidentiality

 

 88

10.18

Automatic Debits

 

 89

10.19

Judgment Currency

 

 89

10.20

Patriot Act

 

 90

   

   



 

 

- v -





--------------------------------------------------------------------------------

   

Schedules

 

Schedule 1.1A:

   

Commitments

Schedule 4.4:

   

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

   

Requirements of Law

Schedule 4.15:

   

Subsidiaries

Schedule 4.17:

   

Environmental Matters

Schedule 4.19(a):

   

Financing Statements and Other Filings

Schedule 4.27:

   

Capitalization

Schedule 6.12(e):

   

Leasehold Locations

Schedule 7.2(d):

   

Existing Indebtedness

Schedule 7.3(f):

   

Existing Liens

Schedule 7.5(h):

   

Core Patents

Schedule 7.8:

   

Existing Investments

Schedule 7.20:

   

Material Contracts

   

   

Exhibits

 

Exhibit A:

   

Form of Guarantee and Collateral Agreement

Exhibit B:

   

Form of Compliance Certificate

Exhibit C:

   

Form of Secretary’s/Managing Member’s Certificate

Exhibit D:

   

Form of Solvency Certificate

Exhibit E:

   

Form of Assignment and Assumption

Exhibits F-1 – F-4:

   

Forms of U.S. Tax Compliance Certificate

Exhibit G:

   

[Reserved]

Exhibit H-1:

   

Form of Revolving Loan Note

Exhibit H-2:

   

Form of Swingline Loan Note

Exhibit H-3:

   

Form of Term A Loan Note

Exhibit H-4:

   

Form of Delayed Draw Term Loan Note

Exhibit I:

   

[Reserved]

Exhibit J:

   

Form of Collateral Information Certificate

Exhibit K:

   

Form of Notice of Borrowing

Exhibit L:

   

Form of Notice of Conversion/Continuation

   

   

   

   

   

 

 

- vi -







--------------------------------------------------------------------------------

   

Credit Agreement (this “Agreement”), dated as of June 25, 2013, among
Telecommunications Systems, Inc., a Maryland corporation (“TCS”), Solvern
Innovations, Inc., a Maryland corporation (“Solvern”), Networks in Motion, Inc.,
a Delaware corporation (“NIM”), MicroDATA GIS, Inc., a Vermont Corporation
(“microDATA GIS”),  MicroDATA, LLC, a Maryland limited liability company
(“microDATA LLC”), NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS, and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement as lenders hereunder (each a “Lender” and
collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the
Swingline Lender, and Silicon Valley Bank (“SVB”), as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”).

   

recitals:

Whereas, the Borrower, Silicon Valley Bank, as administrative agent and
collateral agent, and the Lenders party thereto,  are parties to Loan and
Security Agreement, dated as of December 31, 2009 (as amended and in effective
as of the date hereof, the “Existing Loan Agreement”);   

WHEREAS, the Borrower desires to obtain financing to (i) refinance the existing
indebtedness under the Existing Loan Agreement; such indebtedness being referred
to herein as the “Existing Senior Indebtedness”), (ii) repay, redeem or purchase
certain of TCS’s unsecured Convertible Senior Notes due November 1, 2014 (the
“2014 Convertible Unsecured Notes”), and (iii) finance the ongoing working
capital and other general corporate purposes of the Borrower;

Whereas, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $130,000,000, consisting of (i) a term A loan
facility in the aggregate principal amount of $56,500,000 and (ii) a delayed
draw term loan facility in the aggregate principal amount of $43,500,000,
available to be drawn until the earlier of (A) November 8, 2014 and (B) the date
on which the 2014 Convertible Unsecured Notes are paid in full, and (iii) a
revolving loan facility in an aggregate principal amount of up to $30,000,000,
(iv) a letter of credit sub-facility in the aggregate availability amount of
$10,000,000 (as a sublimit of the revolving loan facility); and (v) a swingline
sub-facility in the aggregate availability amount of $5,000,000 (as a sublimit
of the revolving loan facility);

Whereas, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien (subject to Liens permitted by the Loan Documents) in
substantially all of its assets pursuant to the terms of the Guarantee and
Collateral Agreement and other Security Documents; and

Whereas, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of their assets pursuant to the terms of the
Guarantee and Collateral Agreement and other Security Documents.

Now, Therefore, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1    Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

“2014 Convertible Unsecured Notes”: as defined in the recitals.

“2018 Convertible Unsecured Notes”: TCS’s unsecured Convertible Senior Notes due
June 30, 2018.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect for such day plus 0.50%.  Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.

“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.

“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments,

 

 

 1 





--------------------------------------------------------------------------------

   

general intangibles, or chattel paper), in each case whether arising out of
goods sold or services rendered or from any other transaction and whether or not
earned by performance, now or hereafter in existence, and all documents of title
or other documents representing any of the foregoing, and all collateral
security and guaranties of any kind, now or hereafter in existence, given by any
Person with respect to any of the foregoing.  Unless otherwise stated, the term
“Account,” when used herein, shall mean an Account of the Borrower.

“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”:  as defined in Section 2.23.

“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.  

“Agent Parties”:  is defined in Section 10.2(d)(ii).

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans, (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (c) without
duplication of clause (b), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Agreement Currency”:  as defined in Section 10.19.

“Applicable Margin”:  commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of the Borrower and its
Subsidiaries in respect of the fiscal quarter of the Borrower ending
September 30, 2013, together with a Compliance Certificate in respect thereof as
contemplated by Section 6.2(b), the rate per annum set forth under the relevant
column heading below:

 

Consolidated Senior Leverage Ratio determined in accordance with Section 7.1(b)

Applicable Margin for Eurodollar Base Rate Loans

Applicable Margin for ABR Loans

≤1.00:1.00

3.25%

2.25%

< 2.00:1.00 but > 1.00:1.00

3.50%

2.50%

≥ 2.00:1.00

3.75%

2.75%

   

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Sections 6.1(a)
or 6.1(b), the Applicable Margin shall be the rates corresponding to a
Consolidated Senior Leverage Ratio of 2.00:1.00 or more in the foregoing table,
(b) if the Borrower fails to deliver the financial statements required by
Section 6.1 and the related Compliance Certificate required by Section 6.2(b),
by the respective date required thereunder after the end of any related fiscal
quarter of the Borrower, the Applicable Margin shall be the rates corresponding
to the Consolidated Senior Leverage Ratio of 2.00:1.00 or more in the foregoing
table until such financial statements and Compliance Certificate are delivered,
and (c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Senior Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Senior Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Consolidated
Senior Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent, for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Senior Leverage Ratio would have resulted in
lower pricing for such period, the

 

 

- 2 -





--------------------------------------------------------------------------------

   

Borrower shall be entitled to a credit for such overpayments to be applied
against amounts owed hereunder; provided, however, neither the Administrative
Agent nor any Lender shall have any obligation to repay any interest or fees to
the Borrower.

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding Permitted Patent Sales and any other Disposition of property
permitted by Section 7.5 (other than Section7.5(m))) that yields gross proceeds
to any Group Member (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.

“Available Revolving Commitment”:  at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time, minus (b) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time; provided that for
purposes of calculating any Lender’s Revolving Extensions of Credit for the
purpose of determining such Lender’s available Revolving Commitment pursuant to
Section 2.9(b), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”

“Bank Services”:  any products, credit services and/or financial accommodations
previously, now, or hereafter provided to the Borrower or any of its
Subsidiaries by SVB or any Lender or any of their respective Affiliates,
including cash management services, interest rate swap arrangements (other than
to the extent constituting Specified Swap Agreements), and foreign exchange
services, as any such products or services may be identified in SVB’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement”:  as defined in the definition of “Bank Services.”

“Benefitted Lender”:  as defined in Section 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”:  as defined in Section 4.17(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the State of New York are
authorized or required by law to close; provided that with respect to notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a

 

 

- 3 -





--------------------------------------------------------------------------------

   

corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.

“Cash Collateralize”:  to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% of the L/C Exposure (110% to the extent such
L/C Exposure is denominated in a currency other than Dollars), or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and such Issuing Lender;
(b) with respect to Obligations arising under any Bank Services Agreement in
connection with Bank Services, SVB or any Lender, for its own or any of its
applicable Affiliate’s benefit, as provider of such Bank Services, cash or
Deposit Account balances or, if such provider of Bank Services shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to such provider of Bank
Services; or (c) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or Deposit Account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to such Qualified
Counterparty.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”:  as defined in Section 4.19(a).

“Change of Control: is a transaction in which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act), becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of greater than 35% of the shares of all classes of stock then
outstanding of TCS ordinarily entitled to vote in the election of directors.

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders, which date is June 25, 2013.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 

“Collateral Information Certificate”:  the Collateral Information Certificate to
be executed and delivered by the Borrower on behalf of itself and each of the
other Loan Parties pursuant to Section 5.1, substantially in the form of
Exhibit J.

“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any

 

 

- 4 -





--------------------------------------------------------------------------------

   

sale, collection or other realization on the Collateral, including reasonable
compensation to the Administrative Agent and its agents and counsel, and
reimbursement for all other costs, expenses and liabilities and advances made or
incurred by the Administrative Agent in connection therewith (including as
described in Section 6.6 of the Guarantee and Collateral Agreement), and all
amounts for which the Administrative Agent is entitled to indemnification under
the Security Documents and all advances made by the Administrative Agent under
the Security Documents for the account of any Loan Party.

“Commitment”:  as to any Lender, the sum of such Lender’s Term A Commitment,
Delayed Draw Term Commitment and Revolving Commitment.

   

“Commitment Fee”:  as defined in Section 2.9(b).

“Commitment Fee Rate”: 0.50% per annum.

“Communications”:  is defined in Section 10.2(d)(ii).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability) by such
Group Members during such period for the acquisition of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of the Borrower.

“Consolidated EBITDA”:  with respect to the Borrower and its consolidated
Subsidiaries for any period, (a) Consolidated Net Income, plus (b) Consolidated
Interest Expense, plus (c) to the extent deducted in the calculation of
Consolidated Net Income, depreciation expense and amortization expense,
including without limitation accelerated amortization and depreciation expenses
due to impairment,  plus (d) income tax expense, plus (e) reasonable add-backs
for non-cash deductions from Consolidated Net Income, including, without
limitation, non-cash stock compensation expense, in each case in this clause
(e) in Administrative Agent’s sole discretion, minus (f) cash spent on
capitalized software development that in conformity with GAAP are reflected in
the consolidated statement of cash flows of the Borrower and its consolidated
Subsidiaries.

“Consolidated FCCR EBITDA”:  the sum of (i) Consolidated EBITDA for such period
minus (ii) the portion of taxes based on income actually paid in cash (net of
any cash refunds received) and dividends paid in cash during such period minus
(iii) Consolidated Capital Expenditures (other than to the extent funded with
the proceeds of Capital Lease Obligations incurred in connection with such
expenditures).

“Consolidated Fixed Charge Coverage Ratio”:  with respect to the Borrower and
its consolidated Subsidiaries for any period, the ratio of (a) Consolidated FCCR
EBITDA to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”:  with respect to the Borrower and its consolidated
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments required to be
made during such period on account of principal of Indebtedness of the Borrower
and its consolidated Subsidiaries (excluding payments under the microData
Subordinated Notes); provided however, that to the extent a measurement period
of four full fiscal quarters has not elapsed since the Closing Date, such
amounts shall be annualized.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that portion of any Capital Lease Obligations that are treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).  For the avoidance
of doubt, amortization of deferred debt issuance costs under GAAP shall not
constitute “Consolidated Interest Expense.”

   

“Consolidated Net Income”:  for any period, the consolidated net profit (or
loss), after provision for taxes, of Borrower and its consolidated Subsidiaries
for such period taken as a single accounting period; provided, however, that
there shall be excluded from Net Income extraordinary gains and extraordinary
losses for such period in accordance with GAAP.

“Consolidated Senior Indebtedness”:  as of any date of determination, the
aggregate principal amounts outstanding under the Revolving Facility plus the
aggregate principal amounts outstanding under the Term Loans plus all Capital
Lease Obligations and plus

 

 

- 5 -





--------------------------------------------------------------------------------

   

any senior secured Indebtedness incurred or assumed in connection with any
Permitted Acquisition pursuant to Section 7.8(m)(xii) or Section 7.8(m)(xiii).

“Consolidated Senior Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Senior Indebtedness on such day, to (b) Consolidated
EBITDA for such period (which Consolidated Senior Leverage Ratio shall, for all
purposes herein (including, without limitation, this financial covenant,
Permitted Acquisitions, Excess Cash Flow and calculation of the Applicable
Margin), be calculated after giving pro forma effect as if the Delayed Draw Term
Loans had been fully drawn (less the amount of any principal amortization of the
Delayed Draw Term Loans made after the funding thereof). For the avoidance of
doubt, all Capital Lease Obligations shall be included in Consolidated Senior
Indebtedness for purposes of calculating the Consolidated Senior Leverage Ratio.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”:  any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account (in
each case excluding Excluded Accounts), such Loan Party, and the Administrative
Agent pursuant to which the Administrative Agent obtains control (within the
meaning of the UCC or any other applicable law) over such Deposit Account or
Securities Account.

“Convertible Unsecured Notes”:  the 2014 Convertible Unsecured Notes and the
2018 Convertible Unsecured Notes.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declined Amount”:  as defined in Section 2.12(e).

“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice of such

 

 

- 6 -





--------------------------------------------------------------------------------

   

determination to the Borrower, the Issuing Lender, the Swingline Lender and each
Lender.

“Default Rate”:  as defined in Section 2.15(c).

“Delayed Draw Term Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make a Delayed Draw Term Loan to Borrowers in the aggregate
principal amount not to exceed the amount set forth under the heading “Delayed
Draw Term Commitment” opposite such Lender’s name on Schedule 1.1A.  The
original aggregate amount of the Delayed Draw Term Commitments is $43,500,000.

   

[***]1

“Delayed Draw Term Facility”:  the Delayed Draw Term Commitments and the Delayed
Draw Term Loans made thereunder.

   

“Delayed Draw Term Lender”:  each Lender that has a Delayed Draw Term Commitment
or that holds a Delayed Draw Term Loan.

   

“Delayed Draw Term Loan”:  the term loans made by the Lenders pursuant to
Section 2.1(b).

   

“Delayed Draw Term Loan Note”:  a promissory note in the form of Exhibit H-4, as
it may be amended, supplemented or otherwise modified from time to time.

   

“Delayed Draw Term Percentage”:  as to any Delayed Draw Term Lender at any time,
the percentage which such Lender’s Delayed Draw Term Commitment then constitutes
of the aggregate Delayed Draw Term Commitments (or, at any time after the
Closing Date, the percentage which the aggregate principal amount of such
Lender’s Delayed Draw Term Loans then outstanding constitutes of the aggregate
principal amount of the Delayed Draw Term Loans then outstanding).

   

“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof) of the principal of and interest on or other
liabilities relating to each Loan and any previously provided Bank Services, all
fees and all other expenses or amounts payable under any Loan Document (other
than inchoate indemnification obligations and any other obligations which
pursuant to the terms of any Loan Document specifically survive repayment of the
Loans for which no claim has been made), and other Obligations under or in
respect of Specified Swap Agreements and Bank Services, to the extent (a) no
default or termination event shall have occurred and be continuing thereunder,
and (b) any such Obligations in respect of Specified Swap Agreements have, if
required by any applicable Qualified Counterparties, been Cash Collateralized),
(c) no Letter of Credit shall be outstanding (or, as applicable, each
outstanding and undrawn Letter of Credit has been Cash Collateralized in
accordance with the terms hereof), (d) no Obligations in respect of any Bank
Services are outstanding (or, as applicable, all such outstanding Obligations in
respect of Bank Services have been Cash Collateralized in accordance with the
terms hereof), and (e) the aggregate Commitments of the Lenders are terminated.

“Disposition”:  with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of the Borrower or any of
its Subsidiaries.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

   

1 [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, (a) matures or is

 

 

- 7 -





--------------------------------------------------------------------------------

   

mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, or requires
the payment of any cash interest, mandatory dividend or any other scheduled
payment constituting a return of capital, or (b) is convertible into or
exchangeable for (i) debt securities or (ii) any Capital Stock referred to in
clause (a) above, in the case of clause (a) and (b) prior to the date that is
ninety-one (91) days after the date on which the Loans mature.  The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Borrower may become obligated to
pay upon maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of any Loan Party organized under the
laws of any jurisdiction within the United States.

“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Engagement Letter”: that certain engagement letter dated as of June 4, 2013 by
and among TCS, SVB and GE Capital Markets, Inc.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability:  any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event;
(b) the applicability of the requirements of Section 4043(b) of ERISA with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
to any Pension Plan where an event described in paragraph (9), (10), (11),
(12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur with
respect to such plan within the following 30 days; (c) a withdrawal by any Loan
Party or any ERISA Affiliate thereof from a Pension Plan or the termination of
any Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of any Loan Party or, to the knowledge of any Loan Party, any
ERISA Affiliate thereof in a complete or partial withdrawal (within the meaning
of Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by any Loan Party or, to the
knowledge of an Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA;  (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate

 

 

- 8 -





--------------------------------------------------------------------------------

   

a Pension Plan or Multiemployer Plan; (f) the imposition of liability on any
Loan Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon any Loan Party or any
ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) the occurrence of an act or omission which could give rise to the imposition
on any Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Sections 409, 502(c),
(i) or (1) or 4071 of ERISA; (n) the assertion of a material claim (other than
routine claims for benefits) against any Pension Plan or the assets thereof, or
against any Loan Party or any Subsidiary thereof in connection with any such
Pension Plan; (o) receipt from the IRS of notice of the failure of any Pension
Plan to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to fail to qualify for exemption from taxation
under Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title IV, including Section 302(f) or 303(k) of ERISA
or to Section 401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the British Bankers’ Association LIBOR Rate
or the successor thereto if the British Bankers’ Association is no longer making
a LIBOR rate available (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR.  In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, as of approximately 11:00 A.M. (London, England time) two (2) Business
Days prior to the beginning of such Interest Period.

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00—Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.



 

 

- 9 -





--------------------------------------------------------------------------------

   

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”:  for any fiscal year (or other period) of the Borrower, the
excess, if any, of (i) Consolidated EBITDA for such fiscal year, minus (ii) the
sum, without duplication, of (a) the portion of taxes based on income actually
paid in cash (net of any cash refunds received), plus (b) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such fiscal
year (or other period) on account of Consolidated Capital Expenditures (other
than to the extent funded with the proceeds of Capital Lease Obligations
incurred in connection with such expenditures and excluding any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),
plus (c) Consolidated Fixed Charges during such fiscal year (other than in
respect of any principal payments of any revolving credit facility to the extent
there is not an equivalent permanent reduction in the commitments thereunder),
plus (d) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Commitments, and all optional prepayments
of the Term Loans during such fiscal year (or other period) (excluding, in each
case, prepayments to the extent financed with proceeds of other Indebtedness),
plus (e) the aggregate amount paid to repay, purchase or redeem the 2014
Convertible Unsecured Notes during such fiscal year (excluding, in each case,
payments to the extent financed with proceeds of other Indebtedness (including,
without limitation, the Delayed Draw Term Loans)).

“Excess Cash Flow Application Date”:  as defined in Section 2.12(d).

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Accounts”: as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party, at any date of determination, (a) that is a “controlled foreign
corporation” as defined in Section 957 of the Code, (b) that is a Subsidiary of
a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are equity interests in a
“controlled foreign corporation” as defined in Section 957 of the Code, in each
case in respect of which either (i) the pledge of all of the Capital Stock of
such Subsidiary as Collateral or (ii) the guaranteeing by such Subsidiary of the
Obligations, would in the good faith judgment of the Borrower result in adverse
tax consequences to the Borrower.

“Excluded Swap Obligation”:  with respect to any Person, any obligation to pay
or perform under any Specified Swap Agreement, if and to the extent that all or
a portion of the guarantee of such Person of, or the grant by such Person of a
security interest to secure, such obligations under a Specified Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Person’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the guarantee of such Person or the grant of such security interest becomes
effective with respect to such obligations under a Specified Swap Agreement or
such guarantee.  If any obligation to pay or perform under any Specified Swap
Agreement arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligations under a Specified
Swap Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal  withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f); and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Loan Agreement”: as defined in the recitals.



 

 

- 10 -





--------------------------------------------------------------------------------

   

“Existing Senior Indebtedness”: as defined in the recitals.

“Facility”:  each of (a) the Term A Facility, (b) the Delayed Draw Term
Facility, (c) the Revolving Facility, (d) the L/C Facility (which is a
sub-facility of the Revolving Facility) and (e) the Swingline Facility (which is
a sub-facility of the Revolving Facility).

“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”: (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any treaty, law, regulation
or other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other jurisdiction
with the purpose (in either case) of facilitating the implementation of
(a) above, or (c) any agreement pursuant to the implementation of paragraphs
(a) or (b) above with the United States Internal Revenue Service, the United
States government or any governmental or taxation authority in the United
States.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.

“Fee Letters”:  collectively, (i) the letter agreement dated June 25, 2013,
between the Borrower and the Administrative Agent, and (ii) the letter agreement
dated June 25, 2013, between the Borrower, the co-Lead Arrangers, each as
amended, modified or supplemented from time to time.

“Flow of Funds Agreement”:  the spreadsheet or other similar statement prepared
and certified by Borrowers, regarding the disbursement of Term A Loan proceeds
on the Closing Date, the funding and the payment of the fees and expenses of the
Administrative Agent and the Lenders (including their respective counsel), and
such other matters as may be agreed to by Borrowers, the Administrative Agent
and the Lenders.

“Foreclosed Borrowers”:  is defined in Section 2.25.

“Foreign Currency”:  lawful money of a country other than the United States.

“Foreign Lender”:  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funding Office”:  the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been

 

 

- 11 -





--------------------------------------------------------------------------------

   

made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
 “Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.  In addition, if at any time after the
Closing Date any change in GAAP would cause a re-characterization of the
operating leases of the Borrower and its Subsidiaries as “capitalized leases”,
or cause such operating leases to be accounted for as “capitalized leases”, the
Borrower shall have the right to elect, exercised by providing written notice to
the Administrative Agent, to disregard such re-characterization or accounting
change and to continue to treat such leases as operating leases for all purposes
under this Agreement, including, without limitation, the calculation of any
financial ratios and the definition of Indebtedness.

“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement and
any other present or future guarantor of the Obligations.

“Incremental Term Loan”: is defined in Section 2.27(a).

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Capital Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all

 

 

- 12 -





--------------------------------------------------------------------------------

   

obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) the net obligations of
such Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”:  is defined in Section 10.5(b).

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance satisfactory to the Administrative Agent, together with each other
intellectual property security agreement and supplement thereto delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.

“Interest Payment Date”:  (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, subject to availability, as selected by the Borrower in its Notice
of Borrowing or Notice of Conversion/Continuation, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, subject to
availability, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Pacific time, on the date that is three (3) Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or the Term Loan Maturity Date (in the case of Term Loans);

(iii)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and



 

 

- 13 -





--------------------------------------------------------------------------------

   

(iv)  the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”:  with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”:  all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”:  as defined in Section 7.8.

“IRS”:  the Internal Revenue Service, or any successor thereto.

“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”:  as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit, and (b) any other Lender that
may become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”:  as defined in Section 3.3(a).

“Judgment Currency”:  as defined in Section 10.19.

“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate amount of the L/C Commitments shall not exceed the
amount of the Total L/C Commitments at any time.

“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”:  as defined in Section 3.3(a).

“L/C Lender”:  a Lender with an L/C Commitment.

“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

“L/C-Related Documents”:  collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for

 

 

- 14 -





--------------------------------------------------------------------------------

   

the amendment of any Letter of Credit) submitted by the Borrower to the Issuing
Lender and any other document, agreement and instrument relating to any Letter
of Credit, including any of the Issuing Lender’s standard form documents for
letter of credit issuances.

“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”:  as defined in Section 3.1(a).

“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”:  as defined in Section 3.3(a).

“Letter of Credit Maturity Date”:  the date occurring thirty (30) days prior to
the Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”:  at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower and its Subsidiaries
maintained with SVB or its Affiliates or in Deposit Accounts or Securities
Accounts subject to Control Agreements in favor of the Administrative Agent, and
(b) the Available Revolving Commitment at such time.

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”:  this Agreement, the Security Documents, the Notes, the Fee
Letters, the Flow of Funds Agreement, the Solvency Certificate, the Collateral
Information Certificate, each L/C-Related Document, each Compliance Certificate,
each Notice of Borrowing, each Notice of Conversion/Continuation, each Bank
Services Agreement, and any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Loan Parties”:  each Group Member that is a party to a Loan Document.

“Majority Revolving Lenders”:  at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitments at such time, such Revolving Lender, both
before and after the termination of such Total Revolving Commitments; and (b) if
more than one Revolving Lender holds the Total Revolving Commitments, at least
two Revolving Lenders who together hold more than 50% of the Total Revolving
Commitments (including, without duplication, the L/C Commitments) or, at any
time after the termination of the Revolving Commitments when such Revolving
Commitments were held by more than one Revolving Lender, at least two Revolving
Lenders who together hold more than 50% of the Total Revolving Extensions of
Credit then outstanding (including, without duplication, any L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time)); provided that the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Revolving Lenders.

“Majority Term Lenders”:  at any time, (a) if only one Term Lender holds the
Term Loan, such Term Lender; and (b) if more than one Term Lender holds the Term
Loan, at least two Term Lenders who together hold more than 50% of the
outstanding principal amount all Term Loans; provided that the portion of the
Term Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Term Lenders.  

“Mandatory Prepayment Date”:  as defined in Section 2.12(e).

“Material Adverse Effect”:  (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document, or
of the ability of any Loan Party to perform its respective Obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon

 

 

- 15 -





--------------------------------------------------------------------------------

   

the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“microDATA Purchase Agreement” that certain Purchase and Sale Agreement, dated
as of July 6, 2012, by and among TCS, microDATA GIS, microDATA LLC and the
various sellers, participants and representatives party thereto.

“microDATA Subordinated Notes” those certain (i) First Series Promissory Notes 
and Second Series Promissory Notes (each as defined in the microDATA Purchase
Agreement) made by TCS in favor of the holders thereof and (ii) First Series
Company Note and Second Series Company Note (each as defined in the microDATA
Purchase Agreement) made by microDATA GIS, Inc. (with a guarantee by TCS) in
favor of the holders thereof, in the aggregate original principal amount for all
notes in clauses (i) and (ii) of Fourteen Million Two Hundred Fifty Thousand
Dollars ($14,250,000).

“Minority Lender”:  as defined in Section 10.1(b).

“Moody’s”:  Moody’s Investors Service, Inc.

“Mortgaged Properties”:  the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.  

“Mortgages”:  each of the mortgages, deeds of trust, deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, as
such documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has within the past six (6) years been
obligated to make, contributions.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale undertaken by or any
Recovery Event related to any Person, the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith and
net of taxes paid and such Person’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by such
Person in connection with such Asset Sale or Recovery Event in the taxable year
that such Asset Sale or Recovery Event is consummated, the computation of which
shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes, and
(b) in connection with any issuance or sale of Capital Stock or any incurrence
of Indebtedness, the cash proceeds received from such issuance or incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary costs, fees and expenses actually
incurred in connection therewith.

“NIM(China)”: NIM (Tian-Jin) Co., Ltd., a company organized under the laws of
the Peoples’ Republic of China, and a wholly owned Subsidiary of the Borrower.

“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” at any time, each Lender that is not a Defaulting Lender
at such time.

“Note”:  a Term A Loan Note, a Delayed Draw Term Loan Note, a Revolving Loan
Note or a Swingline Loan Note.

“Notice of Borrowing”:  a notice substantially in the form of Exhibit K.

“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit L.



 

 

- 16 -





--------------------------------------------------------------------------------

   

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender, SVB or any of its
applicable Affiliates (in its or their capacity as provider of Bank Services),
and any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, the Issuing Lender, any other Lender, SVB or any of its
applicable Affiliates, to the extent that any applicable Bank Services Agreement
requires the reimbursement by any applicable Group Member of any such expenses),
and any Qualified Counterparty party to a Specified Swap Agreement that are
required to be paid by any Loan Party pursuant any Loan Document) or otherwise.
 For the avoidance of doubt, the Obligations shall not include any obligations
arising under any warrants or other equity instruments issued by any Loan Party
to any Lender.

“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“OFAC”: The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

   

“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Overadvance”:  as defined in Section 2.8.

“Participant”:  as defined in Section 10.6(d).

“Participant Register”:  as defined in Section 10.6(d).

“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“Payoff Letter”:  a letter, in form and substance satisfactory to the
Administrative Agent, dated as of a date prior to the Closing Date and executed
by SVB as the agent under the Existing Loan Agreement  and the Borrower to the
effect that upon receipt by SVB of the “payoff amount” (however designated)
referenced therein the obligations of the Group Members under the Existing Loan
Agreement shall be satisfied in full.

“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”:  an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”:  as defined in Section 7.8(m).



 

 

- 17 -





--------------------------------------------------------------------------------

   

“Permitted Patent Sales”: as defined in Section 7.5(h)

“Person”:  any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Platform”:  is defined in Section 10.2(d)(i).

“Preferred Stock”:  the preferred Capital Stock of any Loan Party.

“Prime Rate”:  the rate of interest per annum published from time to time in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).

“Pro Forma Financial Statements”:  balance sheets, income statements and cash
flow statements prepared by the Borrower and its consolidated Subsidiaries that
give effect (as if such events had occurred on such date) to (a) the Loans to be
made on the Closing Date and the use of proceeds thereof and (b) the payment of
fees and expenses in connection with the foregoing, in each case prepared for
(i) the Closing Date and (ii) on a monthly basis through the first full fiscal
year after the Closing Date or subsequent Borrowing Date, as applicable, and on
an annual basis for each fiscal year thereafter through latter of the Revolving
Termination Date or the Term Loan Maturity Date, in each case demonstrating pro
forma compliance with the covenants set forth in Section 7.1.

“Projections”:  as defined in Section 6.2(c).

“Properties”:  as defined in Section 4.17(a).

“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Recipient”:  the Administrative Agent or a Lender, as applicable.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

“Register”:  is defined in Section 10.6(c).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Recovery Event or Asset Sale in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower (directly or
indirectly through a Guarantor) intends and expects to use all or a specified
portion of the Net Cash Proceeds of a Recovery Event or an Asset Sale (limited,
in the case of the Net Cash Proceeds of any Asset Sale, to such Net Cash
Proceeds to the extent that such Net Cash Proceeds do not exceed $1,000,000) to
acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring one hundred

 

 

- 18 -





--------------------------------------------------------------------------------

   

eighty (180) days after such Reinvestment Event (provided that with the consent
of the Administrative Agent such period of time may be extended to a period
ending not later  than three hundred sixty five (365) days after such
Reinvestment Event), and (b) the date on which the Borrower (or its
Subsidiaries) shall have determined not to, or shall have otherwise ceased to,
acquire or repair assets useful in the Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Replacement Lender”:  as defined in Section 2.23.

“Required Lenders”:  at any time, (a) if only one Lender holds the outstanding
Term A Loans, Delayed Draw Term Loans and the Total Revolving Commitments, such
Lender; and (b) if more than one Lender holds the outstanding Term A Loans,
Delayed Draw Term Loans and Total Revolving Commitments, then at least two
Lenders who together hold more than 50% of the sum of (i) the aggregate unpaid
principal amount of the Term A Loans then outstanding, (ii) the aggregate unpaid
principal amount of the Delayed Draw Term Loans then outstanding, and (iii) the
Total Revolving Commitments (including, without duplication, the L/C
Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided,
however, that at any time there are two (2) or more Lenders, “Required Lenders”
must include at least two (2) Lenders (for purposes of this proviso, a Lender
and all of its Affiliates who are Lenders shall be deemed to be one Lender);
provided that for the purposes of this clause (b), the outstanding principal
amount of the Term A Loans and/or Delayed Draw Term Loans held by any Defaulting
Lender and the Revolving Commitments of, and the portion of the Revolving Loans
and participations in L/C Exposure and Swingline Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Requirement of Law”:  as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payments”:  as defined in Section 7.6.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).  

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
at such time, plus (c) such Lender’s L/C Percentage of the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, plus (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.  

“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”:  as defined in Section 3.5(b).

“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the

 

 

- 19 -





--------------------------------------------------------------------------------

   

Lenders.

“Revolving Loan Note”:  a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”:  March 31, 2018; provided that if prior to
March 31, 2018 the maturity of the 2018 Convertible Unsecured Notes is extended
to a date that is at least 90 days after June 30, 2018, the Revolving
Termination Date will be extended to June 25, 2018.

“S&P”:  Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.   

“Sanctioned Person”: a Person named on the list of Specially Designated
Nationals maintained by OFAC.

   

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB or any of its
applicable Affiliates (in its or their respective capacity as provider of Bank
Services) and any Qualified Counterparties.

“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”:  the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Intellectual Property Security Agreements,
(c) each Deposit Account Control Agreement, (d) each Securities Account Control
Agreement, (e) all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party arising under any Loan Document, (f) all other
security documents hereafter delivered to SVB or any of its applicable
Affiliates granting a Lien on any property of any Person to secure the
Obligations of any Group Member arising under any Bank Services Agreement, and
(g) all financing statements, fixture filings, patent, trademark and copyright
filings, assignments, acknowledgments and other filings, documents and
agreements made or delivered pursuant to any of the foregoing.

“Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(q), which Solvency Certificate shall be in substantially the form of
Exhibit D.

“Solvent”:  when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such

 

 

- 20 -





--------------------------------------------------------------------------------

   

date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
“present fair saleable value” of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the liability of
such Person on its debts as such debts become absolute and matured, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (c) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) “debt” means liability on a
“claim,” and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.

“Subordinated Debt Document”:  any agreement, certificate, document or
instrument executed or delivered by any Loan Party or any of their respective
Subsidiaries and evidencing Indebtedness of such Loan Party or such Subsidiary
which is subordinated to the payment of the Obligations in a manner approved in
writing by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.

“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party or its respective Subsidiaries as support for, among
other things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”:  as defined in the preamble hereto.

“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Qualified
Counterparty).

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.  

“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans.

“Swingline Loan Note”:  a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.



 

 

- 21 -





--------------------------------------------------------------------------------

   

“Swingline Loans”:  as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Commitment”:  as to any Lender, the obligation of such Lender, if any,
to make a Term A Loan to the Borrowers in the aggregate principal amount not to
exceed the amount set forth under the heading “Term A Commitment” opposite such
Lender’s name on Schedule 1.1A.  The original aggregate amount of the Term A
Commitments is $56,500,000.

   

“Term A Facility”:  the Term A Commitments and the Term A Loans made thereunder.

   

“Term A Lender”:  each Lender that has a Term A Commitment or that holds a Term
A Loan.

   

“Term A Loan”:  the term loans made by the Lenders pursuant to Section 2.1(a).

   

“Term A Loan Note”:  a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.

   

“Term A Percentage”:  as to any Term A Lender at any time, the percentage which
such Lender’s Term A Commitment then constitutes of the aggregate Term A
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Term A Loans then outstanding
constitutes of the aggregate principal amount of the Term A Loans then
outstanding).

   

“Term Lender”: a Term A Lender and/or a Delayed Draw Term Lender, individually
or collectively, as the context requires.

“Term Loan”: the Term A Loan and/or the Delayed Draw Term Loan, individually or
collectively, as the context requires.

   

“Term Loan Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Term Loan Maturity Date”:  March 31, 2018; provided that if prior to March 31,
2018 the maturity of the 2018 Convertible Unsecured Notes is extended to a date
that is at least 90 days after June 30, 2018, the Term Loan Maturity Date will
be extended to June 25, 2018.

“Term Loan Note”:  a promissory note in the form of Exhibit H-3 (with respect to
Term A Loans) or Exhibit H-4 (with respect to Delayed Draw Term Loans), as it
may be amended, supplemented or otherwise modified from time to time.

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total Credit Exposure”:  is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  The original amount of the Total
Revolving Commitments is $30,000,000.  The L/C Commitment and the Swingline
Commitment are each sublimits of the Total Revolving Commitments.



 

 

- 22 -





--------------------------------------------------------------------------------

   

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Transferee”:  any Eligible Assignee or Participant.

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”:  the United States of America.

“USCRO”:  the U.S. Copyright Office.

“USPTO”:  the U.S. Patent and Trademark Office.

“U.S. Person”:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”:  as defined in Section 2.20(f).

“Withholding Agent”:  as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

1.2    Other Definitional Provisions.

(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.  

(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  



 

 

- 23 -





--------------------------------------------------------------------------------

   

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1    Term Commitments.

   

(a)    Term A Commitments.  Subject to the terms and conditions hereof, each
Term A Lender severally agrees to make a Term A Loan to the Borrowers on the
Closing Date in an amount equal to the amount of the Term A Commitment of such
Lender.  Term A Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrowers and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

   

(b)    Delayed Draw Term Commitments.  Subject to the terms and conditions
hereof, each Delayed Draw Term Lender severally agrees to make a Delayed Draw
Term Loan to the Borrowers during the period commencing on the Closing Date and
ending on the earlier of (i) November 8, 2014  and (ii) the date on which the
2014 Convertible Unsecured Notes are paid in full in an aggregate amount equal
to the amount of the Delayed Draw Term Commitment of such Lender.  The Delayed
Draw Term Loans may be drawn in up to three (3) separate draws of not less than
$5,000,000 each. Delayed Draw Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

   

2.2    Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, one (1) Business
Day prior to the anticipated Closing Date (with originals to follow within three
(3) Business Days)) requesting that the Term Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed.  Unless otherwise agreed
by the Administrative Agent, (i) the Term Loans made on the Closing Date shall
initially be ABR Loans and (ii) no Term Loan may be converted into or continued
as a Eurodollar Loan having an Interest Period in excess of one month prior to
the date that is 30 days after the Closing Date.  Upon receipt of such Notice of
Borrowing, the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 12:00 P.M., Pacific time, on the Closing Date each Term
Lender shall make available to the Administrative Agent at the Term Loan Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender.  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.

2.3    Repayment of Term Loans.

(a)    Repayment of Term A Loans.  Beginning on October 1, 2013, the Term A
Loans of each Term A Lender shall be repaid in consecutive quarterly
installments on the first day of each fiscal quarter set forth below, each of
which installments shall be in an amount equal to such Lender’s Term A
Percentage multiplied by the installment amount set forth below opposite such
installment payment date:

   

 

Installment Payment Dates

(Fiscal Quarter Ending)

Quarterly

Installment

Annual Percentage

Of Term Loan Mandatorily Prepaid

December 31, 2013, March 31, 2014, June 30, 2014, and September 30, 2014

$353,125

2.50%

December 31, 2014, March 31, 2015, June 30, 2015, and September 30,
2015, December 31, 2015, March 31, 2016, June 30, 2016, and September 30, 2016

$706,250

5.00%

December 31, 2016, March 31, 2017, June 30, 2017, and September 30, 2017

$1,059,375

7.50%

December 31, 2017 and each quarter thereafter until the Term A Loans are paid in
full

$1,412,500

10.00%

   

To the extent not previously paid, all Term A Loans shall be due and payable on
the Term Loan Maturity Date, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

   

(b)    Repayment of Delayed Draw Term Loans.  Beginning on first day of the
fiscal quarter beginning after the funding of each Delayed Draw Term Loan, such
Delayed Draw Term Loans shall be repaid in consecutive quarterly installments on
the first day of each fiscal quarter at the same annual amortization percentage
rate then in effect for the Term A Loans, each of which installments shall be in
an amount equal to such Lender’s Delayed Draw Term Percentage multiplied by the
applicable aggregate amount of the principal payment being paid.  The
amortization of the Delayed Draw Term Loans shall be adjusted in accordance with

 

 

- 24 -





--------------------------------------------------------------------------------

   

the preceding sentence to reflect any subsequent funding of Delayed Draw Term
Loans.  To the extent not previously paid, all Delayed Draw Term Loans shall be
due and payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

   

2.4    Revolving Commitments.

(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of any Revolving Loans, any Swingline Loans, the
aggregate undrawn amount of all outstanding Letters of Credit, and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of the Borrower and owing to such
Lender, does not exceed the amount of such Lender’s Revolving Commitment;
provided that no Revolving Loans shall be made on the Closing Date.  In
addition, (i) the amount of the Total Revolving Extensions of Credit outstanding
at such time shall not exceed the Total Revolving Commitments in effect at such
time and (ii) the amount of the Revolving Extensions of Credit of any Revolving
Lender outstanding at any time shall not exceed the Revolving Commitment of such
Revolving Lender in effect at such time.  During the Revolving Commitment Period
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.  Notwithstanding
anything to the contrary contained herein, (i) upon the occurrence of an Event
of Default, all Revolving Loans that are Eurodollar Loans will immediately be
deemed to be converted into ABR Loans and the Borrower shall be responsible for
paying any amounts arising under Section 2.21 as a result of such deemed
conversion, and (ii) during the existence of an Event of Default, no Revolving
Loan may be borrowed as, converted to or continued as a Eurodollar Loan.

(b)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5    Procedure for Revolving Loan Borrowing.  The Borrower may borrow up to
the Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one (1) Business Day prior to the requested
Borrowing Date, in the case of ABR Loans (in each case, with originals to follow
within three (3) Business Days)) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments under Section 3.5(a)
may be given not later than 10:00 A.M., Pacific time, on the date of the
proposed borrowing), in each such case specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in the
case of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed.  Unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date.  Each borrowing of, conversion to
or continuation of a Eurodollar Loan shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount).  Each borrowing of or conversion to ABR Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $100,000, such
lesser amount).  Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof.
 Each Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the Borrower with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

2.6    Swingline Commitment.  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan.  During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans

 

 

- 25 -





--------------------------------------------------------------------------------

   

only and shall be made only in Dollars.  To the extent not otherwise required by
the terms hereof to be repaid prior thereto, the Borrower shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Termination Date.

2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)    Whenever the Borrower desires that the Swingline Lender make Swingline
Loans the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period), and (iii) instructions for the remittance of the
proceeds of such Loan.  Each borrowing under the Swingline Commitment shall be
in an amount equal to $1,000,000 or a whole multiple of $200,000 in excess
thereof.  Promptly thereafter, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Borrower an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by depositing such amount in the account designated in
writing to the Administrative Agent by the Borrower.  Unless a Swingline Loan is
sooner refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b),
such Swingline Loan shall be repaid by the Borrower no later than five
(5) Business Days after the advance of such Swingline Loan.

(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one (1) Business Day after the date of such
notice.  The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c)    If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.



 

 

- 26 -





--------------------------------------------------------------------------------

   

(f)    The Swingline Lender may resign at any time by giving 30 days’ prior
notice to the Administrative Agent, the Lenders and the Borrower.  After the
resignation of the Swingline Lender hereunder, the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans.

2.8    Overadvances.  If at any time or for any reason the amount of the Total
Revolving Extensions of Credit exceeds the amount of the Total Revolving
Commitments then in effect (any such excess, an “Overadvance”), the Borrower
shall immediately pay the full amount of such Overadvance to the Administrative
Agent without notice or demand, for application against the Revolving Extensions
of Credit in accordance with the terms hereof; provided that any such repayment
of an Overadvance shall be applied by the Administrative Agent first to repay
Revolving Loans that are ABR Loans and thereafter to Revolving Loans that are
Eurodollar Loans.  Any prepayment of any Revolving Loan that is a Eurodollar
Loan hereunder shall be subject to Borrower’s obligation to pay any amounts
owing pursuant to Section 2.21.

2.9    Fees.

(a)    Fee Letters.  The Borrower agrees to pay to the Administrative Agent, the
Arrangers and the Lenders the fees in the amounts and on the dates as set forth
in the Fee Letters and to perform any other obligations contained therein.

(b)    Commitment Fee.  As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on
October 1, 2013, on the first day of each calendar quarter occurring thereafter
prior to the Revolving Termination Date, and on the Revolving Termination Date,
in an amount equal to the Commitment Fee Rate multiplied by the average unused
portion of the Total Revolving Commitments, as reasonably determined by the
Administrative Agent.  The unused portion of the Total Revolving Commitments,
for purposes of this calculation, shall equal the difference between (i) the
Total Revolving Commitments (as reduced from time to time), and (ii) the sum of
(A) the average for the period of the daily closing balance of the Revolving
Loans outstanding, (B) the aggregate undrawn amount of all Letters of Credit
outstanding at such time, and (C) the aggregate amount of all L/C Disbursements
that have not yet been reimbursed or converted into Revolving Loans at such
time.  For the avoidance of doubt, the outstanding amount of any Swingline Loans
shall not be counted towards or considered usage of the Total Revolving
Commitments for purposes of determining the Commitment Fee.

(c)    [***]1  

(d)    Fees Nonrefundable.  All fees payable under this Section 2.9 shall be
fully earned on the date paid and nonrefundable.

2.10    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.

(a)    Termination or Reduction of Total Revolving Commitments.  The Borrower
shall have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or, from time to time, to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the Total
Revolving Commitments then in effect.  Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple in excess thereof (or, if the then
Total Revolving Commitments are less than $1,000,000, such lesser amount), and
shall reduce permanently the Total Revolving Commitments then in effect;
provided that, if in connection with any such reduction or termination of the
Total Revolving Commitments a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.21.  Any reduction of the Total
Revolving Commitments shall be applied to the Revolving Commitments of each
Lender according to its respective Revolving Percentage.  All fees accrued until
the effective date of any termination of the Total Revolving Commitments shall
be paid on the effective date of such termination.

(b)    Termination or Reduction of Total L/C Commitments.  The Borrower shall
have the right, upon not less than three (3) Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the

 

 

- 27 -

1  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

   





--------------------------------------------------------------------------------

Total L/C Commitments shall be reduced to an amount that would result in the
aggregate L/C Exposure exceeding the Total L/C Commitments (as so reduced).  Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple in
excess thereof (or, if the then Total L/C Commitments are less than $1,000,000,
such lesser amount), and shall reduce permanently the Total L/C Commitments then
in effect.  Any reduction of the Total L/C Commitments shall be applied to the
L/C Commitments of each Lender according to its respective L/C Percentage.  All
fees accrued until the effective date of any termination of the Total L/C
Commitments shall be paid on the effective date of such termination.

2.11    Optional Loan Prepayments.

(a)    Prepayments Generally.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one (1) Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of the proposed prepayment; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing, such notice of
prepayment may be revoked if the financing is not consummated.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid.  Partial prepayments of
Term Loans and Revolving Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple thereof (or such lesser amount outstanding).
 Partial prepayments of Swingline Loans shall be in an aggregate principal
amount of $100,000 or a whole multiple thereof (or such lesser amount
outstanding).  Prepayments of the Term Loans made pursuant to this Section 2.11
shall be applied to the prepayment of installments due in respect of the Term
Loans in accordance with Section 2.3 and 2.18(b). Amounts prepaid on account of
the Term Loans may not be reborrowed.  

2.12    Mandatory Prepayments.

(a)    If any Capital Stock (other than (i) any Capital Stock which has been
issued by the Borrower or any of its Subsidiaries, as applicable, solely in
contemplation of, and which is actually used as consideration for, any Permitted
Acquisition, (ii) Capital Stock issued to a Loan Party and (iii) the issuance of
stock or options in connection with any employee incentive plan in an aggregate
amount under this clause (iii) not to exceed $5,000,000 in any fiscal year of
the Borrower) shall be issued by the Borrower or any of its Subsidiaries, an
amount equal to 50% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance toward the prepayment of the Term Loans and other amounts
as set forth in Section 2.12(e).

(b)    If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loans and other amounts as set forth in
Section 2.12(e).

(c)    If any Group Member shall receive Net Cash Proceeds from any Asset Sale
or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, such Net Cash Proceeds shall be applied within five
(5) Business Days after receipt thereof toward the prepayment of the Loans and
other amounts as set forth in Section 2.12(e); provided that notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales that may be
excluded from the foregoing requirement pursuant to a Reinvestment Notice shall
not exceed $1,000,000 in any fiscal year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans and other amounts as set forth in Section 2.12(e).

(d)    If, for any fiscal year of the Borrower, there shall be Excess Cash Flow,
the Borrower shall, on the relevant Excess Cash Flow Application Date, apply 50%
of such Excess Cash Flow toward the prepayment of the Term Loans and other
amounts as set forth in Section 2.12(e); provided that such percentage shall be
reduced to 25% if the Consolidated Senior Leverage Ratio as of the last day of
such fiscal year is less than 1.50 to 1.00.  Each such prepayment shall be made
on a date (each an “Excess Cash Flow Application Date”) occurring no later than
the earliest of (i) ten (10) days after the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) ten (10) days after the date such financial statements are
actually delivered.

(e)    Amounts to be applied in connection with prepayments made pursuant to
this Section 2.12 shall be applied to the prepayment of installments due in
respect of the Term Loans in accordance with Sections 2.3 and 2.18(b) (provided
that any Term Lender may decline any such prepayment (the aggregate amount of
all such prepayments declined in connection with any particular prepayment,
collectively, the “Declined Amount”), in which case the Declined Amount shall be
distributed first, to the prepayment, on a pro rata basis, of the Term Loans
held by Term Lenders that have elected to accept such Declined Amounts; second,
to the extent

 

 

- 28 -





--------------------------------------------------------------------------------

   

of any residual, if no Term Loans remain outstanding, to the prepayment of the
Revolving Loans in accordance with Section 2.18(c) (with no corresponding
permanent reduction in the Revolving Commitments); and third, to the extent of
any residual, if no Term Loans or Revolving Loans remain outstanding, to the
replacement of outstanding Letters of Credit and/or the deposit of an amount in
cash (in an amount not to exceed 105% of the then existing L/C Exposure (110% to
the extent such L/C Exposure is denominated in a currency other than Dollars))
in a Cash Collateral account established with the Administrative Agent for the
benefit of the Issuing Lender and the L/C Lenders on terms and conditions
satisfactory to the Issuing Lender.  Each prepayment of the Loans under this
Section 2.12 (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans, in the event all Revolving Commitments have not been
terminated) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.  The Borrower shall deliver to the
Administrative Agent and each Term Lender notice of each prepayment of Term
Loans in whole or in part pursuant to this Section 2.12 not less than five
(5) Business Days prior to the date such prepayment shall be made (each, a
“Mandatory Prepayment Date”).  Such notice shall set forth (i) the Mandatory
Prepayment Date, (ii) the aggregate amount of such prepayment and (iii) the
options of each Term Lender to (x) decline or accept its share of such
prepayment and (y) to accept Declined Amounts.  Any Term Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than three
(3) Business Days prior to the Mandatory Prepayment Date.

(f)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment or reduction and (ii) to the extent practicable, at
least ten days prior written notice of such prepayment or reduction (and the
Administrative Agent shall promptly provide the same to each Lender).  Each
notice of prepayment shall specify the prepayment or reduction date, the Type of
each Loan being prepaid and the principal amount of each Loan (or portion
thereof) to be prepaid.

2.13    Conversion and Continuation Options.

(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.  Subject to Section 2.17,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
(i) upon the occurrence of an Event of Default, all Revolving Loans that are
Eurodollar Loans will immediately be deemed to be converted into ABR Loans, and
(ii) no ABR Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)    Subject to Section 2.17, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three (3) Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing; provided
further that if the Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  

2.14    Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to (i) with respect to the Term Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof, and (ii) with
respect to Revolving Loans, $100,000 or whole multiples in excess thereof; and
(b) no more than seven (7) Eurodollar Tranches shall be outstanding at any one
time.

2.15    Interest Rates and Payment Dates.

(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.

(b)    Each ABR Loan (including any Swingline Loan) shall bear interest at a
rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.



 

 

- 29 -





--------------------------------------------------------------------------------

   

(c)    During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a) or Section 8.1(f).

(d)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.15(c) shall be payable from time to time on
demand.

2.16    Computation of Interest and Fees.

(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).

2.17    Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter.  Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes.  Thereafter, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

2.18    Pro Rata Treatment and Payments.

(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b)    Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders.  The amount of each
principal prepayment of the Term Loans (whether optional or mandatory) shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the respective then remaining principal amounts thereof.  Except as
otherwise may be agreed by the Borrower and the Required Lenders, any prepayment
of Loans shall be applied to the then outstanding Term Loans on a pro rata basis
regardless of Type.  Amounts prepaid on account of the Term Loans may not be
reborrowed.

(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.



 

 

- 30 -





--------------------------------------------------------------------------------

   

(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.  Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.

(g)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)    The obligations of the Lenders hereunder to (i) make Term Loans,
(ii) make Revolving Loans, (iii) to fund its participations in L/C Disbursements
in accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint.  The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

(i)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.



 

 

- 31 -





--------------------------------------------------------------------------------

   

(j)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(k)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five (5) Business Days of such receipt
purchase (for cash at face value) from the other Term Lenders, Revolving Lenders
or L/C Lenders, as applicable (through the Administrative Agent), without
recourse, such participations in the Term Loans or Revolving Loans made by them
and/or participations in the L/C Exposure held by them, as applicable, or make
such other adjustments as shall be equitable, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of the
other Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.18(k) may exercise all its rights
of payment (including the right of set-off) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation.  No documentation other than notices and the like
referred to in this Section 2.18(k) shall be required to implement the terms of
this Section 2.18(k).  The Administrative Agent shall keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.18(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase.  The provisions of this Section 2.18(k) shall not be
construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 3.10,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).  The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation.

(l)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19    Illegality; Requirements of Law.

(a)    Illegality.   If any Lender determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

(b)    Requirements of Law.  If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:



 

 

- 32 -





--------------------------------------------------------------------------------

   

(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes) on
its Loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

(ii)   shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii)  impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a  change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
 Notwithstanding anything to the contrary in this Section 2.19, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.19 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower arising pursuant to
this Section 2.19 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.

2.20    Taxes.  

For purposes of this Section 2.20, the term ‘Lender” includes the Issuing Lender
and the term “applicable law” includes FATCA.

(a)    Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.20.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding

 

 

- 33 -





--------------------------------------------------------------------------------

   

of any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.20) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)    Payment of Other Taxes.  The Borrower shall, and the Borrower shall cause
each other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.

(c)    Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)    Indemnification by Loan Parties.  The Borrower shall, and shall cause
each other Loan Party to, jointly and severally indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.  If any
Loan Party fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(e)    Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,



 

 

- 34 -





--------------------------------------------------------------------------------

   

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g)    Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of

 

 

- 35 -





--------------------------------------------------------------------------------

   

additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20  with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival.  Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.

2.21    Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such losses and expenses shall be
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.  This covenant shall survive the Discharge of
Obligations.

2.22    Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal,
regulatory or other disadvantage; provided further that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.19(b), Section 2.19(c),
Section 2.20(a) or Section 2.20(d).  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

2.23    Substitution of Lenders.  Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.22 or is a Non-Consenting Lender);

(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or

 

 

- 36 -





--------------------------------------------------------------------------------

   

(ii) designate a replacement lending institution (which shall be an Eligible
Assignee) to acquire and assume all or a ratable part of such Affected Lender’s
Loans and Commitments (the replacing Lender or lender in (i) or (ii) being a
“Replacement Lender”); provided, however, that the Borrower shall be liable for
the payment upon demand of all costs and other amounts arising under
Section 2.21 that result from the acquisition of any Affected Lender’s Loan
and/or Commitments (or any portion thereof) by a Lender or Replacement Lender,
as the case may be, on a date other than the last day of the applicable Interest
Period with respect to any Eurodollar Loans then outstanding; and provided
further, however, that if the Borrower elects to exercise such right with
respect to any Affected Lender under clause (a) or (b) of this Section 2.23,
then the Borrower shall be obligated to replace all Affected Lenders under such
clauses.  The Affected Lender replaced pursuant to this Section 2.23 shall be
required to assign and delegate, without recourse, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to one or
more Replacement Lenders that so agree to acquire and assume all or a ratable
part of such Affected Lender’s Loans and Commitments upon payment to such
Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including amounts under Section 2.21
hereof).  Any such designation of a Replacement Lender shall be effected in
accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by the
Borrower in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld).  Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

   

2.24    Defaulting Lenders.

(a)    Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)    Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Majority
Revolving Lenders, Majority Term Lenders and Required Lenders.

(ii)    Defaulting Lender Waterfall.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of Credit; sixth, to
the payment of any amounts owing to any L/C Lender, the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without

 

 

- 37 -





--------------------------------------------------------------------------------

   

giving effect to Section 2.24(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).  

(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.

(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit and (C) the conditions set forth in Section 5.2 are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time).  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.

(b)    Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.24(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

(c)    New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.



 

 

- 38 -





--------------------------------------------------------------------------------

   

(d)    Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.24(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Bank or any other Lender may have against such Defaulting Lender.

2.25    Joint and Several Liability of the Borrowers.

(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other the Borrowers to accept joint and several liability
for the Obligations.

(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other the Borrowers, with respect to the payment
and performance of all of the Obligations (including any Obligations arising
under this Section 2.25), it being the intention of the parties hereto that all
the Obligations shall be the joint and several obligations of each Borrower
without preferences or distinction among them.

(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)    The Obligations of each Borrower under the provisions of this
Section 2.25 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
 Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.  

(f)    Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations.  Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

(g)    Each Borrower waives all rights and defenses arising out of an election
of remedies by the Administrative Agent or any Lender, even though that election
of remedies, such as a non-judicial foreclosure with respect to security for a

 

 

- 39 -





--------------------------------------------------------------------------------

   

guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower.

(h)    Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time.  This means,
among other things:

(i)    The Administrative Agent and Lenders may collect from such Borrower
without first foreclosing on any real or personal property Collateral pledged by
the Borrowers.

(ii)   If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A)    The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B)    The Administrative Agent and Lenders may collect from such Borrower even
if the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.

(i)    The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against any or all the Borrowers
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent, any Lender, any successor or any assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.25 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy or reorganization of any Borrower,
or otherwise, the provisions of this Section 2.25 will forthwith be reinstated
in effect, as though such payment had not been made.

(j)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash.  Any claim which any Borrower
may have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.  Notwithstanding anything to the contrary contained
in this Section 2.25, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.

(k)    Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
 Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash.  If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.



 

 

- 40 -





--------------------------------------------------------------------------------

   

(l)    Subject to the foregoing, to the extent that any Borrower shall, under
this Agreement as a joint and several obligor, repay any of the Obligations made
to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each other Borrower in an amount,
for each of such other Borrower, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Borrower’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Borrowers.  As of any date of determination, the “Allocable Amount” of
each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”),  (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(m)    Notwithstanding the foregoing provisions of this Section or any other
provision of this Agreement or the Loan Documents, no Loan Party shall be liable
as a guarantor of, or have any Guarantee Obligation for or in respect of, any
Swap Obligation that is an Excluded Swap Obligation.  “Swap Obligation” means,
with respect to any Swap Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.  

2.26    Notes.  If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.27    Incremental Loans.

(a)    Term Loans.  

(i)    At any time and from time to time during the period commencing on the
Closing Date through but excluding the Term Loan Maturity Date, provided no
Default or Event of Default has occurred and is continuing and subject to the
conditions set forth in clause (c) below, Borrower may request an increase to
the Term Loan Commitment or the funding of a new Term Loan (the “Incremental
Term Loan”), in an aggregate amount, together with any Incremental Revolving
Commitment, not to exceed $25,000,000.   Any Incremental Term Loan shall be in
the amount of at least $10,000,000 and integral multiples of $1,000,000 in
excess thereof.

(ii)   Upon the funding of the Incremental Term Loan, the scheduled amortization
payments set forth in Section 2.3 shall be recalculated and increased,
commencing in the first full quarter after such Incremental Term Loan is funded,
by aggregating the Term Loan made on the Closing Date with the Incremental Term
Loan and multiplying such amount by the applicable percentage set forth in the
table in Section 2.3, and such amended amortization schedule shall be effective
commencing on the last day of the first full fiscal quarter after the
Incremental Term Loan is funded.

(b)    Revolving Loans. At any time and from time to time during the period
commencing on the Closing Date through but excluding the Revolving Termination
Date, provided no Default or Event of Default has occurred and is continuing and
subject to the conditions set forth in clause (c) below, the Borrower may
request an increase to the Revolving Commitment (the “Incremental Revolving
Commitment; provided that, in no event shall the aggregate amount of Incremental
Revolving Commitment plus the Incremental Term Loan exceed $25,000,000).  Any
Incremental Revolving Commitment shall be in the amount of at least $10,000,000
and integral multiples of $1,000,000 in excess thereof.

(c)    Each of the following shall be conditions precedent to the making of an
Incremental Term Loan or Incremental Revolving Commitment:

(i)    each of the conditions precedent set forth in Section 5.2 shall be
satisfied.

(ii)   Borrower shall be in compliance with the then applicable financial
covenants set forth in Section 7.1 hereof as of the end of the most recently
ended month for which financial statements have been delivered prior to the
making of the Incremental Term Loan or Incremental Revolving Commitment on a pro
forma basis; provided, that, the Consolidated Senior Leverage Ratio as of the
last day of the most recently ended month for which financial statements have
been delivered prior to the date on which the Incremental Term Loan or
Incremental Revolving Commitment is funded shall not exceed the (x) the
Consolidated

 

 

- 41 -





--------------------------------------------------------------------------------

   

Senior Leverage Ratio on the Closing Date and (y) 0.25x less than the
then-prevailing Consolidated Senior Leverage Ratio covenant compliance level set
forth in Section 7.1(b) for the most recently reported fiscal quarter end).

(iii)   the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate evidencing compliance with the requirements of clause
(ii) above, together with all reasonably detailed calculations demonstrating
such compliance.

(iv)   the Borrower shall have delivered an irrevocable written request for such
Incremental Term Loan or Incremental Revolving Commitment at least ten
(10) Business Days prior to the requested funding date of such Incremental Term
Loan or Incremental Revolving Commitment.

(v)    any prospective Lender, the Borrowers and the Administrative Agent have
signed a joinder agreement to this Agreement (an “Joinder”), in form and
substance reasonably satisfactory to the Administrative Agent, to which such
prospective Lender, the Borrowers, and the Administrative Agent are party (any
Joinder may, with the consent of the Administrative Agent, the Borrower and the
Lenders or prospective Lender agreeing to the Incremental Term Loan or
Incremental Revolving Commitment, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate to effectuate the
provisions of this Section 2.27 (including, if applicable,  any amendment
necessary to  ensure and demonstrate that the Liens and security interests
granted by the Loan Documents are perfected under the UCC to secure the
Obligations in respect of the Incremental Term Loans) and the Borrower shall
have executed any Notes requested by any Lender in connection with the making of
the Incremental Term Loan or Incremental Revolving Commitment. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, a
Joinder reasonably satisfactory to the Administrative Agent, and the amendments
to this Agreement effected thereby, shall not require the consent of any Lender
other than the Lenders, or prospective Lender, agreeing to make the Incremental
Term Loan or Incremental Revolving Credit Commitments.

(d)    No Term Lender shall be obligated to participate in any Incremental Term
Loan  and no Revolving Lender shall be obligated to participate in any
Incremental Revolving Commitment, and each such Lender’s determination to
participate shall be in such Lender’s sole and absolute discretion.  The
Administrative Agent shall invite each Term Lender to provide an Incremental
Term Loan (it being understood that no Term Lender shall be obligated to provide
an Incremental Term Loan) and to the extent, one (1) Business Day after receipt
of invitation, sufficient Term Lenders do not agree to provide an Incremental
Term Loan on terms acceptable to the Borrower, then the Borrowers may invite any
prospective lender that satisfies the criteria of being an “Eligible Assignee”
and is reasonably satisfactory to the Administrative Agent to become a Lender in
connection with the proposed Incremental Term Loan.  The Administrative Agent
shall invite each Revolving Lender to provide an Incremental Revolving
Commitment (it being understood that no Revolving Lender shall be obligated to
provide an Incremental Revolving Commitment ) and to the extent, one
(1) Business Day after receipt of invitation, sufficient Revolving Lenders do
not agree to provide an Incremental Revolving Commitment on terms acceptable to
the Borrower, then the Borrowers may invite any prospective lender that
satisfies the criteria of being an “Eligible Assignee” and is reasonably
satisfactory to the Administrative Agent to become a Lender in connection with
the proposed Incremental Revolving Commitment.  

(e)    The Incremental Term Loans shall, for purposes of prepayments, be treated
substantially the same as the Term Loans funded on the Closing Date, and shall
have the same terms as the Term Loans except as may be mutually agreed among the
Borrowers and the Administrative Agent (not to be unreasonably withheld or
delayed)  provided, in any case, that (A) no Incremental Term Loan shall have a
final maturity date earlier than the Term Loan Maturity Date, (B) the
amortization schedule of any such Incremental Term Loan  shall not have a
weighted average life to maturity shorter than the remaining weighted average
life to maturity of the then Term Loans funded on the Closing Date and (C) to
the extent the initial all-in yield (including any applicable margin, interest
rate floors, commitment fees, original issue discount or similar yield-related
discounts, deductions or payments (based on the lesser of a four-year average
life to maturity or the remaining life to maturity) but excluding any
arrangement, structuring or underwriting fees payable to the Administrative
Agent or its Affiliates) applicable to the Incremental Term Loan is higher than
the initial all-in yield applicable to the Term Loans funded on the Closing
Date, the Revolving Credit Facility or any previously funded Incremental Term
Loans (determined on a basis consistent with the determination of the all-in
yield for Incremental Term Loans without giving effect to any Default Rate) by
more than 0.50%, this Agreement shall be amended to increase the Applicable
Margin applicable to the Term Loans funded on the Closing Date, the Revolving
Credit Facility or any previously funded Incremental Term Loans to the extent
necessary so that the applicable margin on such Incremental Term Loan is no more
than 0.50% greater than the Applicable Margin on the Term Loans funded on the
Closing Date, the Revolving Credit Facility or any previously funded Incremental
Term Loans; it being agreed that to the extent the all in yield with respect to
such Incremental Facility is greater than such all in yield with respect to the
Term Loans funded on the Closing Date, the Revolving Credit Facility or any
previously funded Incremental Term Loans solely as a result of a higher interest
rate floor, then the interest rate margin increase shall be effectuated solely
by increasing the interest rate floor on the Term Loans funded on the Closing
Date, the Revolving Credit Facility or any previously funded Incremental Term
Loans, as applicable.



 

 

- 42 -





--------------------------------------------------------------------------------

   

(f)    any Incremental Revolving Commitments shall be on the same terms
(including the pricing, and maturity date) as, and pursuant to documentation
applicable to, the original Revolving Credit Facility.

(g)    Upon the funding of any Incremental Term Loan or Incremental Revolving
Commitment, all references in this Agreement and any other Loan Document to the
Term Loans or Revolving Loans shall be deemed, unless the context otherwise
requires, to include the Incremental Term Loan or Incremental Revolving
Commitment, as applicable, advanced pursuant to this Section 2.24 and (ii) all
references in this Agreement and any other Loan Document to the Term Commitments
or Revolving Commitment shall be deemed, unless the context otherwise requires,
to include the commitment to advance an amount equal to the Incremental Term
Loans or Incremental Revolving Commitment, as applicable contemplated pursuant
to this Section 2.27.

(h)    Any Incremental Term Loan or Incremental Revolving Commitment established
pursuant to this Section 2.27 shall constitute a Term Loan and Term Commitment
or a Revolving Loan and Revolving Commitment, as applicable, under the Loan
Documents, and shall rank pari passu in right of payment in respect of the
Collateral and with the Obligations in respect of the Revolving Loans and the
Term Loans.

2.28    TCS as Administrative Borrower.  

Each entity composing the Borrower hereby irrevocably appoints TCS as the
borrowing agent and attorney-in-fact for all entities composing the Borrower
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each entity composing the Borrower that such
appointment has been revoked and that another entity composing the Borrower has
been appointed Administrative Borrower.  Each entity composing the Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (a) to
provide Agent with all notices with respect to Loans and Letters of Credit
obtained for the benefit of any entity composing the Borrower and all other
notices and instructions under this Agreement and the other Loan Documents, and
(b) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and Letters of Credit and to exercise such other powers
as are reasonably incidental thereto to carry out the purposes of this Agreement
and the other Loan Documents.

SECTION 3

LETTERS OF CREDIT

3.1    L/C Commitment.

(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
 Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).  For the avoidance of doubt, no commercial letters of credit shall
be issued by the Issuing Lender to any Person under this Agreement.  

(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:

(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii)   the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of

 

 

- 43 -





--------------------------------------------------------------------------------

   

Credit, that one or more of the applicable conditions contained in Section 5.2
shall not then be satisfied (which notice shall contain a description of any
such condition asserted not to be satisfied);

(iv)   any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi)   except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $500,000;
or

(vii)  any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2    Procedure for Issuance of Letters of Credit.  The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request.  Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower.  The Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3    Fees and Other Charges.

(a)    Each Revolving Borrower agrees to pay, with respect to each outstanding
Letter of Credit issued for the account of (or at the request of) the Borrower,
(i) a letter of credit fee equal to the Applicable Margin for Eurodollar Base
Rate Loans multiplied by the daily amount available to be drawn under each such
Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (ii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) such Revolving Borrower or processing of
drawings thereunder (the fees in this clause (iii), collectively, the “Issuing
Lender Fees”).  The Issuing Lender Fees shall be paid when required by the
Issuing Lender and the Letter of Credit Fee shall be payable quarterly in
arrears on the last Business Day of March, June, September and December of each
year and on the Letter of Credit Maturity Date (each, an “L/C Fee Payment Date”)
after the issuance date of such Letter of Credit.  All Letter of Credit Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

(c)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require.  This Agreement
shall control in the event of any conflict with any L/C-Related Document (other
than any Letter of Credit).

(d)    Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the

 

 

- 44 -





--------------------------------------------------------------------------------

   

upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.24(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.

(e)    All fees payable pursuant to this Section 3.3 shall be fully-earned on
the date paid and shall not be refundable for any reason.

3.4    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

3.6    Reimbursement.

(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.

(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.

3.7    Obligations Absolute.  The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for

 

 

- 45 -





--------------------------------------------------------------------------------

   

errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

3.8    Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.9    Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

3.10  Interim Interest.  If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of the Issuing Lender, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment by the Borrower, at the rate per annum that would apply to such
amount if such amount were a Revolving Loan that is an ABR Loan; provided that
the provisions of Section 2.15(c) shall be applicable to any such amounts not
paid when due.

3.11    Cash Collateral.

(a)    Certain Credit Support Events.  Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% of such L/C Exposure
(110% to the extent such L/C Exposure is denominated in a currency other than
Dollars).  

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure (110% to the extent such Fronting  Exposure is denominated
in a currency other than Dollars) relating to the Letters of Credit (after
giving effect to Section 2.24(a)(iv) and any Cash Collateral provided by such
Defaulting Lender).

(b)    Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
 The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured thereby
(110% to the extent denominated in a currency other than Dollars), the Borrower
or the relevant Lender or Defaulting Lender, as applicable, will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by such Defaulting Lender).



 

 

- 46 -





--------------------------------------------------------------------------------

   

(c)    Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d)    Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents.

3.12    Additional Issuing Lenders.  The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement.  Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

3.13    Resignation of the Issuing Lender.  The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower.  Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it.  At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3.  The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the resignation
of the Issuing Lender hereunder, the retiring Issuing Lender shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Lender under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit.

3.14    Applicability of ISP.  Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby jointly and severally
represents and warrants to the Administrative Agent and each Lender, as to
itself, each of its Subsidiaries and each other Loan Party, as applicable, that:

4.1    Financial Condition.

(a)    The Pro Forma Financial Statements have been prepared giving effect (as
if such events had occurred on such date) to (i) the Loans to be made on the
Closing Date and the use of proceeds thereof, and (ii) the payment of fees and
expenses in connection with the foregoing.  The Pro Forma Financial Statements
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and present fairly in all material respects on a
pro forma basis the estimated financial

 

 

- 47 -





--------------------------------------------------------------------------------

   

position of Borrower and its consolidated Subsidiaries as of the Closing Date
assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b)    The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2010, December 31, 2011, and December 31, 2012,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  No Group Member has, as of the Closing Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.  During the period
from December 31, 2012 to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or
property.

4.2    No Change.  Since December 31, 2012, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3    Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

4.4    Power, Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4.  Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
 This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5    No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5 but including any
Operating Document of any Group Member) or any material Contractual Obligation
of any Group Member and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any material Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents).  No
Requirement of Law or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.  The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in Schedule
4.5 shall not have an adverse effect on any rights of the Lenders or the
Administrative Agent pursuant to the Loan Documents.

4.6    Litigation.  No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.  



 

 

- 48 -





--------------------------------------------------------------------------------

   

4.7    No Default.  No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing, nor shall either result from the making of a requested credit
extension.

4.8    Ownership of Property; Liens; Investments.  Each Group Member has title
in fee simple to, or a valid leasehold interest in, all of its real property,
and good title to, or a valid leasehold interest in, all of its other property,
and none of such property is subject to any Lien except as permitted by
Section 7.3.  No Loan Party owns any Investment except as permitted by
Section 7.8,  Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the Closing Date, if any.  Section 11 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the Closing Date.

4.9    Intellectual Property.  Each Group Member owns, or is licensed to use,
all material Intellectual Property necessary for the conduct of its business as
currently conducted.  No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s material
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim, unless such claim could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Loan Parties, the use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and there are no claims pending
or, to the knowledge of the Borrower, threatened to such effect.

4.10    Taxes.  Each Group Member has filed or caused to be filed all Federal,
all income and all other material state and other tax returns that are required
to be filed and has paid all material taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other material taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no tax Lien has been filed (other than
Liens permitted by Section 7.3(a)), and, to the knowledge of the Borrower, no
material claim is being asserted, with respect to any such tax, fee or other
charge.

4.11    Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for a purpose that violates
Regulation U or the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

4.12    Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13    ERISA.  

(c)    Each Loan Party and each of its respective ERISA Affiliates are in
compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(d)    no ERISA Event has occurred or is reasonably expected to occur;

   

(e)    each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

   

(f)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;

   

(g)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $250,000;



 

 

- 49 -





--------------------------------------------------------------------------------

   

   

(h)    the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

   

(i)    all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and;

   

(j)    (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans.

   

4.14    Investment Company Act; Other Regulations.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.

4.15    Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of the Borrower and each
Subsidiary of the Borrower and, as to each such Subsidiary and the Borrower, the
percentage of each class of Capital Stock owned by any Loan Party, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as may be created by the
Loan Documents.

4.16    Use of Proceeds.  The proceeds of the Term A Loans shall be used to
refinance the Existing Senior Indebtedness of the Borrower outstanding under the
Existing Loan Agreement, to pay related fees and expenses and for on-going
working capital and other general corporate purposes.  The proceeds of the
Delayed Draw Term Loans shall be used to refinance the 2014 Convertible
Unsecured Notes and to pay related fees and expenses.  All or a portion of the
proceeds of the Revolving Loans,  Swingline Loans and the Letters of Credit,
shall be used for on-going working capital and other general corporate purposes.
The proceeds of any Incremental Term Loan or Incremental Revolving Commitment,
as the case may be, may be used to pay related fees and expenses and for
on-going working capital and other general corporate purposes.

4.17    Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)    Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or have
constituted a violation of, or could give rise to liability under, any
Environmental Law;

(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the

 

 

- 50 -





--------------------------------------------------------------------------------

   

Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18    Accuracy of Information, Etc.  No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19    Security Documents.

(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof.  In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Pledged Stock
are delivered to the Administrative Agent, and in the case of the other
Collateral constituting personal property described in the Guarantee and
Collateral Agreement and subject to the qualifications set forth in Section 4.2
of the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).  

(a)    Any Mortgages delivered after the Closing Date pursuant to Section 6.12
will be, upon execution, effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices for the applicable jurisdictions in
which the Mortgaged Properties are located, each such Mortgage shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person, other than with
respect to Liens permitted under Section 7.3(e).

4.20    Solvency; Fraudulent Transfer.  The Borrower and its consolidated
Subsidiaries taken as a whole are, and after giving effect to the incurrence of
all Indebtedness, the Obligations and obligations being incurred in connection
herewith, will be and will continue to be, Solvent (and giving effect (i) on the
Closing Date to the repayment of the Existing Senior Indebtedness and (ii) on
the date of the funding of any Delayed Draw Term Loans, the repayment, purchase
or redemption of the 2014 Convertible Unsecured Notes with the proceeds of such
Delayed Draw Term Loans).  No transfer of property is being made by any Loan
Party and no obligation is being incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Loan Party.



 

 

- 51 -





--------------------------------------------------------------------------------

   

4.21    Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.

4.22    Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23    [Reserved].

4.24    Insurance.  All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance.  Each Loan Party maintains, with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

4.25    No Casualty.  No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of its property.

4.26    [Reserved].

4.27    Capitalization.  Schedule 4.27 sets forth the beneficial owners of all
Capital Stock of the Borrower and its consolidated Subsidiaries, and the amount
of Capital Stock held by each such owner, as of the Closing Date.

4.28    Patriot Act.  Each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Patriot Act or the Bribery Act
2012.  No part of the proceeds of the loans made hereunder will be used by any
Loan Party or any of their Affiliates, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

4.29    OFAC.  No Loan Party nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No proceeds of any Loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

   

SECTION 5

CONDITIONS PRECEDENT

5.1    Conditions to Initial Extension of Credit.  The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of each such extension of credit on the Closing Date, of the
following conditions precedent:

(a)    Loan Documents.  The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent and the Lenders:

(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii)   the Collateral Information Certificate, executed by a Responsible Officer
of the Loan Parties;

(iii)  if required by any Term A Lender, a Term Loan Note executed by the
Borrower in favor of such Term A Lender;

(iv)  if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;



 

 

- 52 -





--------------------------------------------------------------------------------

   

(v)   if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;

(vi)  the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;

(vii) each Intellectual Property Security Agreement, executed by the applicable
Grantor related thereto;

(viii) each other Security Document, executed and delivered by the applicable
Loan Party party thereto; and

(ix)  the Flow of Funds Agreement, executed by the Borrower.

(b)    Pro Forma Financial Statements; Financial Statements; Projections.  The
Administrative Agent shall have received (i) the Pro Forma Financial Statements,
(ii) audited consolidated financial statements of the Borrower as of
December 31, 2010, December 31, 2011 and December 31, 2012, and (ii) unaudited
interim consolidated financial statements of the Borrower for each fiscal
quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (ii) of this paragraph (or, in the event the
Lenders’ due diligence review reveals material changes since such financial
statements, as of a later date within 45 days of the Closing Date).

(c)    Approvals.  Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) necessary or, in the opinion of the Administrative Agent, desirable in
connection with the financings and other transactions contemplated hereby shall
have been obtained and in full force and effect and expiration of all applicable
waiting periods without any action being taken by any authority that could
restrain, prevent or impose any material adverse conditions on Borrower and its
subsidiaries or such other transactions or that could seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could have such effect.  The
absence of obtaining the Governmental Approvals described in Schedule 4.5 shall
not have an adverse effect on any rights of the Lenders, the Administrative
Agent pursuant to the Loan Documents or an adverse effect on the Group Members
with regard to their continuing operations.

(d)    Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates.  The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, and (iv) a long
form good standing certificate for each Loan Party certified as of a recent date
by the appropriate Governmental Authority of its respective jurisdiction of
organization.

(e)    Responsible Officer’s Certificates.  

(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date, in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.

(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (e) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2012, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(f)    Patriot Act.  The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.

(g)   [Reserved].  

(h)   [Reserved].  



 

 

- 53 -





--------------------------------------------------------------------------------

   

(i)    Existing Loan Agreement.  (A) The Borrower shall have provided notice to
the Existing Agent (in accordance with the terms of the Existing Credit
Facility) of its intent to pay all obligations of the Group Members outstanding
under the Existing Credit Facility on the Closing Date,  (B) the Administrative
Agent shall have received the Payoff Letter executed by the Existing Agent and
the Borrower, or in the alternative of the documents under clauses (A) and (B) a
termination agreement to terminate the Existing Credit Facility and waive any
prepayment notice and notice of termination of the Existing Credit Facility, and
(C) all obligations of the Group Members in respect of the Existing Loan
Agreement shall, substantially contemporaneously with the funding of certain
Loan proceeds on the Closing Date directly to the Existing Agent as contemplated
by Sections 2.2 and 2.5 and the Flow of Funds Agreement, have been paid in full.

(j)    Collateral Matters.

(i)    Lien Searches.  The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for Liens permitted by Section 7.3 or
Liens securing obligations of the Group Members under the Existing Loan
Agreement, which Liens shall be discharged substantially contemporaneously with
the Closing Date pursuant to the Payoff Letter.

(ii)    Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent
shall have received original versions of (A) the certificates representing the
shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(B) each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(iii)   Filings, Registrations, Recordings, Agreements, Etc.   Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Loan Documents or under law or reasonably requested by the Administrative
Agent to be filed, executed, registered or recorded to create in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.

(k)    Audits/Reports.  The Administrative Agent shall have received, in form
and substance reasonably satisfactory to it, field audits, and such other
reports, audits or certifications as it may reasonably request.

(l)    Insurance.  The Administrative Agent shall be reasonably satisfied with
the amount, types and terms and conditions of all insurance maintained by
Holdings and its Subsidiaries, and the Administrative Agent shall have received
evidence of insurance satisfying the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement, in a form reasonably satisfactory to the
Administrative Agent, including, without limitation, a certificate of liability
insurance on form ACORD 25, evidence of commercial property insurance on form
ACORD 28, and copies of relevant endorsements required pursuant to
Section 5.2(b) of the Guarantee and Collateral Agreement.

(m)    Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date (including pursuant to
the Fee Letters), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.  All such amounts will be paid with proceeds of Loans made on
the Closing Date and will be reflected in the Flow of Funds Agreement.

(n)    Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of DLA Piper LLP (US), counsel to the Loan Parties and
of appropriate local counsel, each in form and substance reasonably satisfactory
to the Administrative Agent.  Such legal opinions shall cover such matters
incident to the transactions contemplated by this Agreement and the other Loan
Documents as the Administrative Agent may reasonably require, including
authority, legality, validity, binding effect and enforceability of the Loan
Documents.

(o)    Leverage.  The Consolidated Senior Leverage Ratio, calculated as of the
Closing Date giving effect to the incurrence of the full amount of all of the
Term Loans (including giving pro forma effect as if the Delayed Draw Term Loans
had been fully funded) shall not exceed 2.50:1.00.



 

 

- 54 -





--------------------------------------------------------------------------------

   

(p)    Borrowing Notices.  The Administrative Agent shall have received, (i) in
respect of the Term A Loans to be made on the Closing Date, a completed Notice
of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.2.

(q)    Solvency Certificate.  The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of the
Borrower.

(r)    No Material Adverse Effect.  There shall not have occurred since
December 31, 2012 any event or condition that has had or could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

(s)    No Litigation.  No action, suit, litigation, investigation or proceeding
of or before any court, arbitrator or Governmental Authority is pending or, to
the knowledge of any Group Member, threatened, that could reasonably be expected
to have a Material Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

   

5.2    Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.13(a)
and any continuation of Loans pursuant to Section 2.13(b))) is subject to the
satisfaction of the following conditions precedent:

(a)    Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b)   [Reserved].

(c)    Availability.  With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the Total
Revolving Extensions of Credit shall not exceed the Total Revolving Commitments
in effect at such time.

(d)    Notices of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.

(e)    No Default.  No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

5.3    Additional Conditions to Funding of Delayed Draw Term Loans.  The
obligation of each Delayed Draw Term Lender to make its Delayed Draw Term Loans
hereunder shall be subject to the satisfaction, prior to or concurrently with
the making of each Delayed Draw Term Loans of the following additional
conditions precedent:

(a)    No Delayed Draw Term Loans shall be funded after that date that is
earlier of (i) November 8, 2014 and (ii) the date on which the 2014 Convertible
Unsecured Notes are paid in full;



 

 

- 55 -





--------------------------------------------------------------------------------

   

(b)    The proceeds of the Delayed Draw Term Loans shall be used solely to
refinance the 2014 Convertible Unsecured Notes and to pay related fees and
expenses; and

(c)    Receipt by the Lenders of evidence satisfactory to the Lenders that the
Borrower will be in compliance with the Consolidated Senior Leverage Ratio,
calculated on a pro forma basis after giving effect to the funding of the
Delayed Draw Term Loans, (i) then in effect less 0.25x. and (ii) on the date of
the next scheduled testing date for such covenant.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby jointly and severally agree that, at all times prior to the
Discharge of Obligations, the Borrower shall, and, where applicable, shall cause
each of its Subsidiaries to:

6.1    Financial Statements.  Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:

(a)    as soon as available, but in any event within (i) 120 days after the end
of each fiscal year of the Borrower or (ii) if the Borrower is a publicly traded
company and has been granted an extension by the SEC with respect to any fiscal
year of the Borrower permitting the late filing by the Borrower of any annual
report on form 10-K, the earlier of (x) 120 days after the end of such fiscal
year of the Borrower and (y) the last day of such extension period, a copy of
the audited consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
audited consolidated and consolidating statements of income and of cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous year, together with an unqualified opinion by Ernst & Young or
other independent certified public accountants of nationally recognized standing
and reasonably acceptable to the Administrative Agent;

(b)    as soon as available, but in any event within 45 days after the end of
each of the fiscal quarterly periods of each fiscal year of the Borrower, the
unaudited consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such fiscal quarter and the portion of the fiscal year through the end of
such fiscal quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments);

(c)    as soon as available, but in any event not later than 30 days after the
end of each month occurring during each fiscal year of the Borrower, the
unaudited consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
month and the portion of the fiscal year through the end of such month, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2    Certificates; Reports; Other Information.  Furnish (or, in the case of
clause (a), use commercially reasonable efforts to furnish) to the
Administrative Agent, for distribution to each Lender (or, in the case of clause
(g), to the relevant Lender):

(a)    [Reserved];

(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
all quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the month, fiscal quarter or fiscal year of the Borrower,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any registered Intellectual
Property issued to or acquired by any Loan Party since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);



 

 

- 56 -





--------------------------------------------------------------------------------

   

(c)    as soon as available, and in any event no later than 30 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);

(e)    within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f)    upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a Material Adverse Effect on any of the Governmental Approvals
or otherwise on the operations of the Group Members; and

(g)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

6.3    [Reserved].

6.4    Taxes.  

(a)    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all Taxes and Other Taxes in excess of
$100,000 imposed by law on an applicable Loan Party of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

(b)    File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

6.5    Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Contractual Obligations (including with respect to
leasehold interests of the Borrower) and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) comply with all
Governmental Approvals, and any term, condition, rule, filing or fee obligation,
or other requirement related thereto, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  Without
limiting the generality of the foregoing, the Borrower shall, and shall cause
each of its ERISA Affiliates to:  (1) maintain each Pension Plan in compliance
in all material respects with the applicable provisions of ERISA, the Code or
other Federal or state law; (2) cause each Pension Plan to maintain its
qualified status under Section 401(a) of the Code; (3) make all required
contributions to any Pension Plan; (4) not become a party to any Multiemployer
Plan; (5) ensure that all liabilities under each Pension Plan are either
(x) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing such Pension Plan; (y) insured with a
reputable insurance company; or (z) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and (6) ensure that the contributions or premium payments to or
in respect of each Pension Plan are and continue to be promptly paid at no less
than the rates required under the rules of such Pension Plan and in accordance
with the most recent actuarial advice received in relation to such Pension Plan
and applicable law.



 

 

- 57 -





--------------------------------------------------------------------------------

   

6.6    Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

6.7    Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) with at
least one (1) Business Days’ prior notice the Administrative Borrower, and
subject to any normal security procedures of the Borrower and its Subsidiaries,
permit representatives and independent contractors of the Administrative Agent
and any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers, directors
and employees of the Group Members and with their independent certified public
accountants; provided that such inspections, examinations and other activities
described in this clause (b) shall not be undertaken without the Administrative
Borrower’s consent (not to be unreasonably withheld or delayed) more frequently
than once per year, unless an Event of Default has occurred and is continuing,
in which case such inspections and audits shall occur as often as the
Administrative Agent shall reasonably determine is necessary.

6.8    Notices.  Give prompt written notice to the Administrative Agent of:

(a)    the occurrence of any Default or Event of Default;

(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member that, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect; and
(ii) litigation, investigation or proceeding that may exist at any time between
any Group Member and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

(c)    any litigation or proceeding against any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or
(iii) which relates to any Loan Document;

(d)    (i)  promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $250,000 of any Loan Party or any
of their respective ERISA Affiliates:  (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Pension Plan that is subject to Title IV
of ERISA or Section 412 of the Code; and

(ii)    upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and

(iii)     promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $250,000 of any Loan Party or any of its respective ERISA
Affiliates;

(e)    (i) any Asset Sale undertaken by any Group Member, (ii) any issuance by
any Group Member of any Capital Stock, (iii) any incurrence by any Group Member
of any Indebtedness (other than Indebtedness constituting Loans) in a principal
amount equaling or exceeding $250,000, and (iv) with respect to any such Asset
Sale, issuance of Capital Stock or incurrence of Indebtedness, the amount of any
Net Cash Proceeds received by such Group Member in connection therewith;

(f)    any material change in accounting policies or financial reporting
practices by any Loan Party;

(g)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and



 

 

- 58 -





--------------------------------------------------------------------------------

   

(h)    the development or acquisition by the Borrower or its Subsidiaries after
the Closing Date of any Patent(s) that are revenue generating or otherwise
material to the business of the Borrower and its Subsidiaries for inclusion on
Schedule 7.5(h).

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

6.9    Environmental Laws.

(a)    Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

6.10    Operating Accounts.  Maintain the Borrower’s and its Subsidiaries’
primary depository and operating accounts and securities accounts with SVB or
with SVB’s Affiliates, and maintain with the Lenders depository, operating and
securities accounts which represent at least fifty percent (50%) of the dollar
value of the Borrower’s and such Subsidiaries’ accounts at all financial
institutions (with all excess funds maintained at or invested through the
Lenders or Affiliates of the Lenders), excluding cash collateral held at other
financial institutions used to secure letters of credit or cash held as lease
deposits.

6.11    Inspections and Audits.  At reasonable times, on one (1) Business Day’s
prior notice (provided that no notice shall be required if an Event of Default
has occurred and is continuing), and subject to any normal security procedures
of the Borrower and its Subsidiaries, the Administrative Agent, or its agents,
shall have the right to inspect the Collateral and the right to audit and copy
any and all of any Loan Party’s books and records including ledgers, federal and
state tax returns, records regarding assets or liabilities, the Collateral,
business operations or financial condition, and all computer programs or storage
or any equipment containing such information.  The foregoing inspections and
audits shall be at the Borrower’s expense, and the charge therefor shall be $850
per person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  Such inspections and audits shall not be undertaken
more frequently than once per year without the Administrative Borrower’s consent
(not to be unreasonably withheld or delayed), unless an Event of Default has
occurred and is continuing, in which case such inspections and audits shall
occur as often as the Administrative Agent shall reasonably determine is
necessary.

6.12    Additional Collateral, Etc.

(a)    With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (b), (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent, for the ratable benefit of the Secured Parties, does
not have a perfected Lien, promptly (and in any event within five (5) Business
Days (provided that with the consent of the Administrative Agent such period of
time may be extended to within ten (10) Business Days)) subject to the
limitations in the Guarantee and Collateral Agreement (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent may reasonably
deem necessary or advisable to evidence that such Loan Party is a Guarantor and
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in such property and (ii) take all actions
necessary or advisable in the opinion of the Administrative Agent to grant to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority (except as expressly permitted by Section 7.3) security
interest and Lien in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority Mortgage,
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate, and (y) any consents or

 

 

- 59 -





--------------------------------------------------------------------------------

   

estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent a legal opinion
relating to the enforceability of such Mortgage, which opinion, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c)    With respect to any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary) created or acquired after the Closing Date by any
Loan Party (which, for the purposes of this Section 6.12(b), shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary and subject
to the limitations set forth in paragraph (d) of this Section), including
pursuant to a Permitted Acquisition, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Subsidiary that is owned directly or indirectly by such Loan Party,
(ii) deliver to the Administrative Agent such documents and instruments as may
be reasonably required to grant, perfect, protect and ensure the priority of
such security interest, including but not limited to, the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions as are necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent for
the ratable benefit of the Secured Parties a perfected first priority security
interest and Lien in the Collateral described in the Guarantee and Collateral
Agreement, with respect to such Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d)    With respect to any new first-tier Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new first-tier Excluded Foreign Subsidiary that is owned by any
such Loan Party (provided that in no event shall more than 662/3% of the total
combined voting power of the outstanding voting Capital Stock of any such new
first-tier Excluded Foreign Subsidiary be required to be so pledged), (ii) if
such Capital Stock is evidenced by security certificates, deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, and take such other action as may be
necessary or, in the opinion of the Administrative Agent, desirable to perfect
the Administrative Agent’s security interest therein, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e)    Each Loan Party shall use commercially reasonable efforts within ninety
(90) days of the Closing Date to obtain a landlord’s agreement or bailee letter,
as applicable, from the lessor of its headquarters location and from the lessor
of or the bailee related to any other location listed on Schedule 6.12(e), which
agreement or letter, in any such case, shall contain a waiver or subordination
of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent.  After the Closing Date, no real
property or warehouse space shall be leased by any Loan Party and no Inventory
shall be shipped to a processor or converter under arrangements established
after the Closing Date where Collateral in excess of Five Hundred Thousand
Dollars ($500,000) at any one location or more than One Million Dollars
($1,000,000) in the aggregate at all such locations is stored or located without
the prior written consent of the Administrative Agent or unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location.  Each Loan Party
shall pay and perform its material obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located.

6.13    [Reserved].

6.14    [Reserved].

6.15    [Reserved].

   

6.16    Use of Proceeds.  Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.17    Designated Senior Indebtedness.  Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Bank
Services) to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.



 

 

- 60 -





--------------------------------------------------------------------------------

   

6.18    Further Assurances.  Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.  

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby jointly and severally agrees that, at all times prior to the
Discharge of Obligations, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

7.1    Financial Condition Covenants.

(a)    Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ending to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   

Consolidated Fixed Charge Coverage Ratio

September 30, 2013 and December 31, 2013

1.15:1.00

March 31, 2014 and each fiscal quarter ending thereafter

1.25:1.00

   

   

(b)    Consolidated Senior Leverage Ratio.  Permit the Consolidated Senior
Leverage Ratio of Borrower and its Subsidiaries, as at the last day of any
period of four consecutive trailing fiscal quarters of the Borrower ending with
any month set forth below to exceed the ratio set forth below opposite such
period:

 

Four Fiscal Quarter Period Ending

Maximum Consolidated Senior Leverage Ratio

9/30/2013

3.50x

12/31/2013

3.50x

3/31/2014

3.25x

6/30/2014

3.25x

9/30/2014

3.00x

12/31/2014

2.75x

3/31/2015

2.50x

6/30/2015

2.50x

9/30/2015 and each fiscal quarter ending thereafter

2.00x

7.2    Indebtedness.  Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;

(b)    Indebtedness of (i) any Loan Party to any other Loan Party, (ii) Group
Member that is not a Loan Party to any other Group Member that is not a Loan
Party, (iii) any Group Member that is not a Loan Party to any Loan Party
(excluding Indebtedness permitted by the following clause (iv) of this
Section 7.2(b)); provided that Indebtedness incurred pursuant to this clause
(iii), together with Investments made pursuant to Section 7.8(f)(iii) in such
fiscal year, shall not exceed, in the aggregate, the principal amount (excluding
capitalized interest) of Two Million Dollars ($2,000,000) or (iv) Indebtedness
of NIM(China) to the Borrower permitted by Section 7.8(n);

(c)    Guarantee Obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Group Member (which is not a
Loan Party) of the Indebtedness of any other Group Member (which is not a Loan
Party), provided that, in any case (i), (ii) or (iii), the Indebtedness so
guaranteed is otherwise permitted by the terms hereof;



 

 

- 61 -





--------------------------------------------------------------------------------

   

(d)    Without duplication of any Indebtedness otherwise permitted by this
Section 7.2, Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) (other than the Convertible Unsecured Notes);

(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
in the amount permitted by Section 7.3(g) secured by Liens permitted under
Section 7.3(g);

(f)    unsecured Indebtedness of the Loan Parties and their respective
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed $3,000,000 at any one time outstanding;

(g)    the microDATA Subordinated Notes;

(h)    obligations (contingent or otherwise) of the of the Loan Parties and
their respective Subsidiaries existing or arising under any Specified Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.13 and not for purposes of speculation;

(i)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;

(j)    the Convertible Unsecured Notes;

(k)    Indebtedness described in Section 7.3(d) secured by Liens permitted under
Section 7.3(d);

(l)    Indebtedness in the amount permitted by Section 7.3(b) secured by Liens
permitted under Section 7.3(b);

(m)    Indebtedness incurred or assumed in connection with Permitted
Acquisitions in the amount permitted by permitted by Section 7.7(m)(xii) and
Section 7.7(m)(xiii); and

(n)    Extensions, refinancings, modifications, amendments and restatements of
any of the Indebtedness permitted under clauses (a) through (l) above (excluding
clause (d)), provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon the Borrower
or any Subsidiary of the Borrower, as the case may be.

7.3    Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP and no notice of such lien has been filed or recorded under the Internal
Revenue Code;

(b)    statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided that such Liens do not have priority over any the
Administrative Agent’s Lien, such Liens attach only to inventory or equipment
and the aggregate amount of the Indebtedness secured by such Liens does not at
any time exceed Five Hundred Thousand Dollars ($500,000) and is not delinquent
or is being contested in good faith by appropriate proceedings;

(c)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business, provided that such Liens do not have priority over
any of Administrative Agent’s Liens;

(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f)    Liens in existence on the date hereof listed on Schedule 7.3(f); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2 (other than clauses (d) and (m) thereof);



 

 

- 62 -





--------------------------------------------------------------------------------

   

(g)    (A) purchase money Liens (i) on equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment, or (ii) existing on
equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment; provided that in no event shall
Liens permitted pursuant to clause (A), together with Liens permitted pursuant
to clause (B), secure more than Fifteen Million Dollars ($15,000,000) in the
aggregate amount outstanding and (B) Liens securing capital lease obligations;
provided that such Liens are limited to the property being leased; provided
further that in no event shall Liens permitted pursuant to this clause (B),
together with Liens permitted pursuant to clause (A), secure more than Fifteen
Million Dollars ($15,000,000) in the aggregate amount outstanding (it being
agreed that the amount of such obligations shall be the capitalized amount
thereof, as determined in accordance with GAAP);

(h)    Liens created pursuant to the Security Documents;

(i)    any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;

(j)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(h) of this Agreement;

(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash  management and operating account management
or are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;

(l)    Liens securing Obligations under any Specified Swap Agreements permitted
by Section 7.2(h);

(m)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;

(n)    the replacement, extension or renewal of any Lien permitted by clause
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(o)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties; and

(p)    Liens comprised of non-exclusive licenses permitted by the terms of the
Loan Documents.

7.4    Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)    any Subsidiary of a Loan Party may be merged or consolidated with or into
a Loan Party (provided that such Loan Party shall be the continuing or surviving
Person); and (ii) and any Subsidiary of a Loan Party, if such Subsidiary is not
a Loan Party, may be merged or consolidated with or into another Subsidiary of a
Loan Party, if such other Subsidiary is also not a Loan Party;

(b)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and

(c)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5    Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

(a)    Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)    Dispositions of Inventory in the ordinary course of business;



 

 

- 63 -





--------------------------------------------------------------------------------

   

(c)    Dispositions permitted by Section 7.4(a) or Section 7.4(b)(i);

(d)    the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower to the Borrower or any other Loan Party;

(e)    the payment, use or other transfer of money, cash or Cash Equivalents in
a manner that is not prohibited by the terms of this Agreement or the other Loan
Documents;

(f)    (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business;

(g)    the Disposition of property (i) by any Loan Party to any other Loan
Party, and (ii) by any Group Member (which is not a Loan Party) to any other
Group Member;

(h)    sales of non-revenue generating patents that are not material to the
operations of the Borrower and its Subsidiaries, for which the Loan Parties will
have unlimited free right of use, for consideration not to exceed in the
aggregate $5,000,000 per fiscal quarter or $25,000,000 for all such sales while
the Loan Documents remain in effect (provided that such aggregate cap shall be
increased to $50,000,000 in the event the Consolidated Senior Leverage Ratio is
less than 1.50:1.00) (each a “Permitted Patent Sale”); provided that no
Permitted Patent Sale may be made in the event that an Event of Default has
occurred and is continuing or would result after giving effect to each such
Permitted Patent Sale.  Attached hereto as Schedule 7.5(h) is a list of the
Patents of the Borrower and its Subsidiaries that are revenue generating or
otherwise material to the business of the Borrower and its Subsidiaries as of
the Closing Date (each of the Patents on such schedule as updated from time to
time pursuant to Section 6.8(h) is referred to herein as a “Core Patent”). For
the avoidance of doubt, the parties agree that in no event shall any Core Patent
be Disposed of in any Permitted Patent Sale;

(i)    Dispositions of property subject to a Casualty Event;

(j)    leases or subleases of Real Property;

(k)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;

(l)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(m)    Dispositions of other property having a fair market value not to exceed
$1,000,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition; and provided further that
the Net Cash Proceeds thereof are used to prepay the Term Loans if required in
accordance with Sections 2.12(c) and (e);

(n)    payments permitted under Section 7.6, Investments permitted under
Section 7.7, and Liens permitted under Section 7.3; and

(o)    Dispositions by the Borrower to NIM(China) to the extent constituting
Investments permitted by Section 7.8(n).

provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.

   

7.6    Restricted Payments.  Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, the Convertible Unsecured Notes
or deferred purchase price obligations (including earn-outs) in connection with
any acquisition (including Permitted Acquisitions), declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:



 

 

- 64 -





--------------------------------------------------------------------------------

   

(a)    any Group Member may (i) make Restricted Payments to any Borrower and
(ii) declare and make dividends which are payable solely in the common Capital
Stock of such Group Member;

(b)    each Loan Party may, purchase common Capital Stock or common Capital
Stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee; provided that no Default or Event of Default then exists or would
result therefrom and the aggregate amount of payments made under this clause
(i) shall not exceed $250,000 during any fiscal year of the Borrower;

(c)    the redemption, retirement, purchase or other acquisition, directly or
indirectly, of any Capital Stock or other equity interests of Borrower (“Stock
Repurchases”) in an aggregate amount not to exceed Four Million Dollars
($4,000,000) from and after the Closing Date.  Commencing with fiscal year
ending December 31, 2013, Borrower may apply any retained portion of Excess Cash
Flow for Stock Repurchases; provided, that, the aggregate amount of all Stock
Repurchases (inclusive of the $4,000,000 referenced above) shall not exceed Ten
Million Dollars ($10,000,000) from and after the Closing Date.  In all events,
each Stock Repurchase payment described in this clause may only be made if
before and after giving effect to any such payment, (A) no Event of Default has
occurred and is continuing or would result from such payment and (B) the
Borrower is in compliance, on a pro forma basis, with the prevailing financial
covenants contained in Section 7.1;

(d)     (i) each Group Member may make repurchases of Capital Stock deemed to
occur upon exercise of stock options or warrants if such repurchased Capital
Stock represents a portion of the exercise price of such options or warrants,
and (ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(e)    each Group Member may deliver its common Capital Stock upon conversion of
any convertible Indebtedness having been issued by the Borrower; provided that
such Indebtedness is otherwise permitted by Section 7.2;

(f)    each Loan Party may make regularly scheduled payments of principal and
interest on the microData Subordinated Notes;

(g)    each Loan Party may pay the microData deferred purchase price payments
and payments in respect of earn-outs and other deferred consideration in
connection with Permitted Acquisitions;

(h)    each Loan Party may make regularly scheduled payments (excluding at the
maturity thereof) of principal and interest on the Convertible Unsecured Notes;

(i)    each Loan Party may make payments to repay, purchase or redeem all or a
portion of the 2014 Convertible Unsecured Notes at or prior to the maturity
thereof;  provided, however, that if any such payment is made from any source
other than the proceeds of the Delayed Draw Term Loans, before and immediately
after giving effect to such payment, the aggregate amount of unrestricted cash
and Cash Equivalents held at such time by the Borrower and its Subsidiaries
maintained with SVB or its Affiliates or in Deposit Accounts or Securities
Accounts subject to Control Agreements in favor of the Administrative Agent
shall equal or exceed $50,000,000; and

(j)    in addition to other payments permitted by this Section, other Restricted
Payments in an aggregate amount not to exceed Two Hundred Fifty Thousand Dollars
($250,000) in any fiscal year of the Borrower.

7.7    [Reserved].

7.8    Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    Investments in cash and Cash Equivalents;

(c)    Guarantee Obligations permitted by Section 7.2;



 

 

- 65 -





--------------------------------------------------------------------------------

   

(d)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of any Loan Party pursuant to employee stock purchase plans or
agreements approved by Borrower’s board of directors;

(e)    Investments existing on the Closing Date and set forth on Schedule 7.8;

(f)    intercompany Investments (i) by any Loan Party in any Loan Party, (ii) by
any Group Member that is not a Loan Party in any other Group Member that is not
a Loan Party and (iii) by any Loan Party in any Group Member that is not a Loan
Party (excluding Investments permitted by Section 7.8(n)), provided that
Investments pursuant to this clause (iii), together with Indebtedness permitted
by Section 7.2(b)(iii), shall not exceed the principal amount (excluding
capitalized interest) of Two Million Dollars ($2,000,000) in the aggregate;

(g)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;

(h)    Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(i)    (i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(j)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members provided that the aggregate amount of all such
Investments (valued at cost) made during any fiscal year of the Borrower shall
not exceed $1,000,000, measured at the time such Investment is made;

(k)    deposits made to secure the performance of leases, licenses or contracts
in the ordinary course of business, and other deposits made in connection with
the incurrence of Liens permitted under Section 7.3;

(l)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;

(m)    purchases or other acquisitions by the Borrower of the Capital Stock in a
Person that, upon the consummation thereof, will be a Subsidiary (including as a
result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

(i)    the newly-created or acquired Subsidiary (or assets acquired in
connection with an asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Borrower on the date hereof;

(ii)    all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)    no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;

(iv)    the Borrower shall give the Administrative Agent at least twenty
(20) Business Days’ prior written notice of any such purchase or acquisition;

(v)    the Borrower shall provide to the Administrative Agent (i) a copy of any
executed purchase agreement or similar agreement with respect to any such
purchase or acquisition, (ii) except with respect to a purchase acquisition in
which the acquisition consideration is less than $5,000,000 delivery of a
description of the proposed acquisition, and (iii) to the extent available, a
due diligence package, in each case, prior to closing of the acquisition;



 

 

- 66 -





--------------------------------------------------------------------------------

   

(vi)    any such newly-created or acquired Subsidiary, or the Borrower in
connection with an asset acquisition, shall comply with the requirements of
Section 6.12, except to the extent compliance with Section 6.12 is prohibited by
pre-existing Contractual Obligations or Requirements of Law binding on such
Subsidiary or its properties;

(vii)    Liquidity shall equal or exceed $50,000,000 as of the date the
definitive agreements relating to any such acquisition or other purchase are
executed (after giving effect, on a Pro Forma Basis, to the consummation of such
acquisition or other purchase);

(viii)(x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition,  based upon financial statements delivered to the
Administrative Agent which give effect, on a Pro Forma Basis, to such
acquisition or other purchase the Borrower and its Subsidiaries shall be in
compliance with the Consolidated Senior Leverage Ratio requirement in effect
(A) as of the Closing Date, and (B) then in effect under the Credit Agreement
less 0.25x;

(ix)    the Borrower shall not, based upon the knowledge of the Borrower as of
the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in a Default of an Event of
Default under Section 8.1(c), at any time during the term of this Agreement, as
a result of a breach of any of the financial covenants set forth in Section 7.1;

(x)    except in compliance with Section 7.8(m)(xii) and Section 7.8(m)(xiii),
no Indebtedness is assumed or incurred in connection with any such purchase or
acquisition, and in each case subject to customary “funds certain provisions” if
such acquisition is financed solely with proceeds of an Incremental Term Loan or
equity issuances;

(xi)    such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

(xii)    in the case if the acquisition target is organized in the United States
and its assets are located in the United States, (A) the aggregate amount of the
cash consideration paid by such Group Member in connection with any particular
Permitted Acquisition (including costs and expenses, deferred purchase price
(including earn-out obligations) and indebtedness assumed and/or incurred in
connection therewith) shall not exceed $25,000,000 during any fiscal year, and
(B) the aggregate amount of the cash consideration paid by all Group Members in
connection with all such Permitted Acquisitions (including costs and expenses,
deferred purchase price and indebtedness assumed and/or incurred in connection
therewith) consummated from and after the Closing Date shall not exceed
$50,000,000; provided that the aggregate principal amount outstanding of
Indebtedness incurred or assumed in connection with Permitted Acquisitions
pursuant to this Section 7.8(m)(xii) together with  the aggregate principal
amount outstanding of Indebtedness incurred or assumed in connection with
Permitted Acquisitions pursuant to Section 7.8(m)(xiii) shall not at any time
exceed $5,000,000;

(xiii)    in the case if the acquisition target is organized outside of the
United States or its assets are located outside of the United States, (A) the
aggregate amount of the cash consideration paid by such Group Member in
connection with any particular Permitted Acquisition (including costs and
expenses, deferred purchase price (including earn-out obligations) and
indebtedness assumed and/or incurred in connection therewith) shall not exceed
$5,000,000 during any fiscal year, and (B) the aggregate amount of the cash
consideration paid by all Group Members in connection with all such Permitted
Acquisitions (including costs and expenses, deferred purchase price and
indebtedness assumed and/or incurred in connection therewith)consummated from
and after the Closing Date shall not exceed $10,000,000; provided that the
aggregate principal amount outstanding of Indebtedness incurred or assumed in
connection with Permitted Acquisitions pursuant to this Section 7.8(m)(xiii)
together with  the aggregate principal amount outstanding of Indebtedness
incurred or assumed in connection with Permitted Acquisitions pursuant to
Section 7.8(m)(xii) shall not at any time exceed $5,000,000;

(xiv)    the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(n)    Investments (including by means of intercompany Indebtedness incurred by
NIM(China) to the Borrower) by the Borrower in NIM(China)  in an amount not to
exceed (i) Six Million Dollars ($6,000,000) in the Borrower’s fiscal year ending
December 31, 2013, (ii) Seven Million Dollars ($7,000,000) in the Borrower’s
fiscal year ending December 31, 2014, (iii) Eight Million Dollars ($8,000,000)
in the Borrower’s fiscal year ending December 31, 2015, (iv) Nine Million
Dollars ($9,000,000) in the Borrower’s fiscal year ending December 31, 2016,
(v) Ten Million Dollars ($10,000,000) in the Borrower’s fiscal year ending
December 31, 2017, and (vi) Eleven Million Dollars ($11,000,000) in the
Borrower’s fiscal year ending December 31, 2018, provided

 

 

- 67 -





--------------------------------------------------------------------------------

   

that all such Investments are used solely to finance the payroll and other
on-going operating expenses of NIM(China) incurred by NIM(China) on an
arm’s-length basis in the ordinary course of business; provided no such
Investments in NIM(China) may be made if an Event of Default has occurred and is
continuing; and

(o)    Purchases by the Borrower of all or a portion of the 2014 Convertible
Unsecured Notes at or prior to the maturity thereof to the extent permitted by
Section 7.6(i).

7.9    ERISA.  The Borrower shall not, nor shall the Borrower permit any of its
respective ERISA Affiliates to:  (a) terminate any Pension Plan so as to result
in any material liability to such Person or any of such Person’s ERISA
Affiliates, (b) permit to exist any ERISA Event, or any other event or
condition, which presents the risk of a material liability to any of their
respective ERISA Affiliates, (c) make a complete or partial withdrawal (within
the meaning of ERISA Section 4201) from any Multiemployer Plan so as to result
in any material liability to such Person or any of their respective ERISA
Affiliates, (d) enter into any new Pension Plan or modify any existing Pension
Plan so as to increase its obligations thereunder which could result in any
material liability to any such Person or any of its respective ERISA Affiliates,
(e) permit the present value of all non-forfeitable accrued benefits under any
Pension Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Pension Plan) materially to exceed the fair market value of
Pension Plan assets allocable to such benefits, all determined as of the most
recent valuation date for each such Pension Plan, or (f) engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by the Administrative Agent or any Lender of any of
its rights under this Agreement, any Note or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code.

7.10    Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments.  (a)  Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Indebtedness permitted by Section 7.2 (other than Indebtedness
pursuant to any Loan Document) that would shorten the maturity or increase the
amount of any payment of principal thereof or the rate of interest thereon or
shorten any date for payment of interest thereon or that would be otherwise
materially adverse to any Lender or any other Secured Party [***]1.

7.11    Transactions with Affiliates.  Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, and (c) upon fair and reasonable terms no less favorable
to the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.  

7.12    Sale Leaseback Transactions.  Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the Net Cash Proceeds received in connection therewith), and
(b) any Liens in the property of any Loan Party incurred in connection with any
such Sale Leaseback Transaction are permitted under Section 7.3.

7.13    Swap Agreements.  Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

7.14    Accounting Changes.  Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15    Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), and (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes

 

 

- 68 -

1  [***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
and Exchange Act of 1934, as amended.

   





--------------------------------------------------------------------------------

a Subsidiary of a Loan Party, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary or, in any such
case, that is set forth in any agreement evidencing any amendments,
restatements, supplements, modifications, extensions, renewals and replacements
of the foregoing, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement applies only to such Subsidiary
and does not otherwise expand in any material respect the scope of any
restriction or condition contained therein, and (e) any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (f), (m), (n), or (p) or any agreement or
option to Dispose any asset of any Group Member, the Disposition of which is
permitted by any other provision of this Agreements (in each case, provided that
any such restriction relates only to the assets or property subject to such Lien
or being Disposed).

7.16    Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party and any of their respective Subsidiaries to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or to pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, or (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby or (v) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of a Borrower, so long as
such agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Sections 7.3(c), (f), (m), (n), or (p) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).

7.17    Lines of Business.  Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.18    Designation of other Indebtedness.  Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19    Certification of Certain Equity Interests.  Take any action to
certificate any Equity Interests having been pledged to the Administrative Agent
(for the ratable benefit of the Secured Parties) which were uncertificated at
the time so pledged, in any such case, without first obtaining the
Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Secured Parties) in any such
newly certificated Equity Interests.

7.20    Amendments to Organizational Agreements and Material Governmental
Contracts.  (a) Amend or permit any amendments to any Loan Party’s
organizational documents; or (b) amend or permit any amendments to, or terminate
(unless extended or replaced with a comparable replacement Contractual
Obligation(s)) or waive any provision of, the Contractual Obligations set forth
on Schedule 7.20 hereof if such amendment, termination, or waiver has had or
could reasonably be expected to have a Material Adverse Effect.

7.21    Use of Proceeds.  Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.

7.22    Subordinated Debt; Convertible Unsecured Notes.

(a)    Amendments. (i) Amend, modify, supplement, waive compliance with, or
consent to noncompliance with, any Subordinated Debt Document, unless the
amendment, modification, supplement, waiver or consent (A) does not adversely
affect the Loan Parties’ ability to pay and perform each of their respective
Obligations at the time and in the manner set forth herein and in the other Loan
Documents and is not otherwise adverse to the Administrative Agent and the
Lenders, and (B) is in compliance with the subordination provisions therein and
any subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders or (ii) amend, modify, supplement, waive compliance with,
or consent to noncompliance with, any agreement relating to the

 

 

- 69 -





--------------------------------------------------------------------------------

   

Convertible Unsecured Notes unless the amendment, modification, supplement,
waiver or consent does not adversely affect the Loan Parties’ ability to pay and
perform each of their respective Obligations at the time and in the manner set
forth herein and in the other Loan Documents and is not otherwise adverse to the
Administrative Agent and the Lenders.

(b)    Payments.  Make any voluntary or optional payment, prepayment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, any Subordinated Debt, except as
permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

7.23    Cash at NIM  (China).  Permit the cash and/or Cash Equivalents held by
NIM(China) at any time to exceed (i) $500,000 in the Borrower’s fiscal year
ending December 31, 2013, (ii) $600,000  in the Borrower’s fiscal year ending
December 31, 2014, (iii) $700,000 in the Borrower’s fiscal year ending
December 31, 2015, (iv) $800,000 in the Borrower’s fiscal year ending
December 31, 2016, (v) $900,000 in the Borrower’s fiscal year ending
December 31, 2017, or  (vi) $1,000,000 in the Borrower’s fiscal year ending
December 31, 2018.  

SECTION 8

EVENTS OF DEFAULT

   

8.1    Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:

(a)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof (including Section 2.8); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document, within five (5) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)    (i)  any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.8, Section 6.1, clause (i) or (ii) of
Section 6.5(a), Section 6.6(b), Section 6.8(a), or Section 7 of this Agreement
or (ii) an “Event of Default” under and as defined in any Security Document
shall have occurred and be continuing; or   

(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of thirty
(30) days thereafter; provided, however, that if the default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no credit
extensions shall be made during such cure period); or

(e)    (1) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including Indebtedness under any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; (iii) default in making
any payment or delivery under any such Indebtedness constituting a Swap
Agreement beyond the period of grace, if any, provided in such Swap Agreement;
or (iv) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (x) cause, or to permit the holder or beneficiary of, or, in the
case of any such Indebtedness constituting a Swap Agreement, counterparty under,
such Indebtedness (or a trustee or agent on behalf of such holder, beneficiary,
or counterparty) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (in
the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (y) to cause, with the giving of notice if required, any Group
Member to purchase or redeem or make an offer to purchase or redeem such
Indebtedness prior to its stated maturity; provided that, unless such
Indebtedness constitutes a Specified Swap Agreement, a default, event or
condition described in clause (i), (ii),  (iii), or (iv) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii), (iii), and (iv) of this paragraph (e) shall have occurred with respect to
Indebtedness the outstanding principal amount (and, in the

 

 

- 70 -





--------------------------------------------------------------------------------

   

case of Swap Agreements, other than Specified Swap Agreements, the Swap
Termination Value) of which, individually or in the aggregate of all such
Indebtedness, exceeds in the aggregate $1,000,000; or (2) any default or event
of default (however designated) shall occur with respect to any Subordinated
Indebtedness of any Group Member; or

(f)    (i)  any Group Member shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 45 days (provided that, during such 45 day period, no Loans shall be advanced
or Letters of Credit issued hereunder); or (iii) there shall be commenced
against any Group Member any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 45 days from the entry thereof (provided that,
during such 45 day period, no Loans shall be advanced or Letters of Credit
issued hereunder); or (iv) any Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g)    There shall occur one or more ERISA Events which individually or in the
aggregate results in liability of any Loan Party or any ERISA Affiliate thereof
in excess of $250,000 during the term of this Agreement; or there exists an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities) which exceeds $250,000; or

(h)    There is entered against any Group Member (i) one or more final judgments
or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $2,000,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case (i) or (ii),
(A) enforcement proceedings are commenced by any creditor or any such
Governmental Authority, as applicable, upon such judgment, order, penalty or
fine, as applicable, or (B) such judgment, order, penalty or fine, as
applicable, shall not have been vacated, discharged, stayed or bonded, as
applicable, pending appeal within 15 days from the entry or issuance thereof; or

(i)         any of the Security Documents shall cease, for any reason, to be in
full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

(i)     there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 10 days from the
entry thereof; or

(ii)    any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)     a Change of Control shall occur; or

(l)     [Reserved]; or

(m)     any material Governmental Approval shall have been revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term and such revocation, rescission, suspension, modification or
non-renewal has had or could reasonably be expected to have a Material Adverse
Effect; or



 

 

- 71 -





--------------------------------------------------------------------------------

   

(n)     Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or any further liability or obligation
under any Loan Document to which it is a party, or purports to revoke, terminate
or rescind any such Loan Document; or

(o)     a Material Adverse Effect shall occur.

8.2    Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)     if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b)     if such event is any other Event of Default, any of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Term Commitments, the Swingline Commitments and the L/C
Commitments to be terminated forthwith, whereupon the Revolving Commitments, the
Term Commitments, the Swingline Commitments and the L/C Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) SVB, any Lender and any of their
respective Affiliates, as applicable, may terminate any Bank Services Agreement
to which it is a party then outstanding; and (iv) exercise on behalf of itself,
the Lenders and the Issuing Lender all rights and remedies available to it, the
Lenders and the Issuing Lender under the Loan Documents.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall Cash Collateralize an amount equal to 105% of the aggregate then undrawn
and unexpired amount of such Letters of Credit (110% to the extent such Letters
of Credit  are denominated in a currency other than Dollars).  Amounts so Cash
Collateralized shall be applied by the Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Borrower hereunder and under
the other Loan Documents in accordance with Section 8.3.  In addition, (x) the
Borrower shall also Cash Collateralize the full amount of any Swingline Loans
then outstanding, and (y) to the extent elected by SVB or any of its applicable
Affiliates, the Borrower shall also Cash Collateralize the amount of any
Obligations in respect of Bank Services then outstanding.  After all such
Letters of Credit and Bank Services Agreements shall have been terminated,
expired or fully drawn upon, as applicable, and all amounts drawn under any such
Letters of Credit shall have been reimbursed in full and all other Obligations
of the Borrower and the other Loan Parties (including any such Obligations
arising in connection with Bank Services) shall have been paid in full, the
balance, if any, of the funds having been so Cash Collateralized shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.



 

 

- 72 -





--------------------------------------------------------------------------------

   

8.3    Application of Funds.  After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21) payable to the Administrative Agent in its capacity as such
(including interest thereon);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Issuing
Lender Fees and the reasonable fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Lender and amounts payable under Sections
2.19, 2.20 and 2.21), any Qualified Counterparties, and SVB and any of its
applicable Affiliates (as provider(s) of Bank Services), in each case, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of any Bank Services and on
the Loans and L/C Disbursements which have not yet been converted into Revolving
Loans, and to payment of premiums and other fees (including any interest
thereon) under any Specified Swap Agreements and any Bank Services Agreements,
in each case, ratably among the Lenders, the Issuing Lender, SVB and any of its
applicable Affiliates (as provider(s) of Bank Services), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements, in each case, ratably among the Lenders, the Issuing Lender, SVB and
any of its applicable Affiliates (as provider(s) of Bank Services, and any
applicable Qualified Counterparties, in each case, ratably among them in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by SVB, any Lender or any of their respective Affiliates,
as applicable, as a provider of Bank Services, to the Administrative Agent for
the account of SVB, any Lender or any of their respective Affiliates, as
applicable, as a provider of Bank Services, to Cash Collateralize
then-outstanding Obligations arising in connection with Bank Services;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations owing to the Administrative Agent and
the other Secured Parties on such date;

Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.  

SECTION 9

THE ADMINISTRATIVE AGENT

   

9.1    Appointment and Authority.

(a)     Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to

 

 

- 73 -





--------------------------------------------------------------------------------

   

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b)     The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(c)     The Administrative Agent shall also act as the collateral agent under
the Loan Documents, and the Issuing Lender and each of the other Lenders (in
their respective capacities as a Lender and, as applicable, Qualified
Counterparty or provider of Bank Services) hereby irrevocably (i) authorize the
Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement, any subordination agreements
and any other Security Documents, and (ii) appoint and authorize the
Administrative Agent to act as the agent of the Secured Parties for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  The Administrative Agent,
as collateral agent and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 9 and Section 10 (including
Section 9.7, as though such co-agents, sub-agents and attorneys-in-fact were the
collateral agent under the Loan Documents) as if set forth in full herein with
respect thereto.  Without limiting the generality of the foregoing, the
Administrative Agent is further authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action, or permit the any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent to take any action, with
respect to any Collateral or the Loan Documents which may be necessary to
perfect and maintain perfected the Liens upon any Collateral granted pursuant to
any Loan Document.

9.2    Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3    Exculpatory Provisions.  The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a)     be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

(b)     have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and



 

 

- 74 -





--------------------------------------------------------------------------------

   

(c)     except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4    Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

9.5    Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

9.6    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other

 

 

- 75 -





--------------------------------------------------------------------------------

   

Loan Documents or any related agreement or any document furnished hereunder or
thereunder, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Group Members and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Group Member or any
Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

9.7    Indemnification.  Without duplication of the indemnification
reimbursement obligation set forth in Section 10.5(c), each of the Lenders
agrees to indemnify each of the Administrative Agent, the Issuing Lender and the
Swingline Lender and each of its Related Parties in its capacity as such (to the
extent not reimbursed by the Borrower or any other Loan Party pursuant to any
Loan Document and without limiting the obligation of the Borrower or any other
Loan Party to do so) according to its Aggregate Exposure Percentage in effect on
the date on which indemnification is sought under this Section 9.7 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, in accordance with its
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent or such other
Person in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent or such other Person
under or in connection with any of the foregoing and any other amounts not
reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought).
 The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

9.8    Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.9    Successor Administrative Agent.

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
State of California, or an Affiliate of any such bank with an office in the
State of California.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the

 

 

- 76 -





--------------------------------------------------------------------------------

   

Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
 After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10    Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)     to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, Bank Services and Specified
Swap Agreements (other than Letters of Credit, Bank Services and Specified Swap
Agreements the Obligations in respect of which have been Cash Collateralized in
an amount equal to 105% thereof in accordance (110% to the extent denominated in
a currency other than Dollars) with the terms hereof or as to which other
arrangements satisfactory to the Administrative Agent, the Issuing Lender,
provider of Bank Services or any applicable Qualified Counterparty, as
applicable, shall have been made), (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

(b)     to subordinate any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c)     to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d)     Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

(e)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;



 

 

- 77 -





--------------------------------------------------------------------------------

   

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the “Bookrunners”, “Arrangers” or “Syndication Agent” listed on the
cover page hereof shall have any powers, liabilities, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender, the Issuing Lender or the
Swingline Lender hereunder.

9.13    Survival.

This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

   

10.1    Amendments and Waivers.

(a)     Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document and other than any Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment or Term Commitment, in each
case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) (1) amend, modify or waive the pro rata requirements of
Section 2.18 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (2) amend, modify or waive the pro
rata requirements of Section 2.18 in a manner that adversely affects Term
Lenders or the L/C Lenders without the written consent of each Term Lender
and/or, as applicable, each L/C Lender; (E) reduce the percentage specified in
the definition of Majority Revolving Lenders without the written consent of all
Revolving Lenders or reduce the percentage specified in the definition of
Majority Term Lenders without the written consent of all Term Lenders;
(F) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (G) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(H) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (I)(1) amend or modify the application of
prepayments set forth in Section 2.12(e) or the application of payments set
forth in Section 8.3 in a manner that adversely affects Revolving Lenders
without the written consent of the Majority Revolving Lenders, (2) amend or
modify the application of prepayments set forth in Section 2.12(e) or the
application of payments set forth in Section 8.3 in a manner that adversely
affects Term Lenders or the L/C Lenders without the written consent of the
Majority Term Lenders and, as applicable, the L/C Lenders, or (3) amend or
modify the application of payments provisions set forth in Section 8.3 in a
manner that adversely affects the Issuing Lender, provider of Bank Services or
any Qualified Counterparty, as applicable, without the written consent of the
Issuing Lender, provider of Bank Services or each such Qualified Counterparty,
as applicable.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative

 

 

- 78 -





--------------------------------------------------------------------------------

   

Agent, the Issuing Lender, provider of Bank Services, each Qualified
Counterparty, and all future holders of the Loans.  In the case of any waiver,
the Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured during
the period such waiver is effective; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Notwithstanding the foregoing, the Issuing Lender may amend any of the
L/C Documents without the consent of the Administrative Agent or any other
Lender.

(b)     Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:

(i)     the termination of the Commitments of each such Minority Lender;

(ii)     the assumption of the Loans and Commitments of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and

(iii)     the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

(c)     Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders and Majority Revolving Lenders
or Majority Term Lenders, as applicable.

(d)     Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

(e)     Notwithstanding any provision herein to the contrary, a Joinder
reasonably satisfactory to the Administrative Agent, and the amendments to this
Agreement effected thereby, shall not require the consent of any Lender other
than the Lenders, or prospective Lender, agreeing to make the Incremental Term
Loan or Incremental Revolving Commitments.

10.2    Notices.

(a)     All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

 

- 79 -





--------------------------------------------------------------------------------

   

   

 

Four Fiscal Quarter Period Ending

Maximum Consolidated Senior Leverage Ratio

Borrower:

TELECOMMUNICATION SYSTEMS, INC. SOLVERN INNOVATIONS, INC. NETWORKS IN MOTION,
INC. MICRODATA GIS, INC. MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC. c/o TELECOMMUNICATION SYSTEMS,

INC. 275 West Street, Suite 400 Annapolis, Maryland  21401 Attn: Thomas M.
Brandt, Jr., Chief Financial Officer Fax:  (410) 280-1048
Email: tbrandt@telecomsys.com

   

   

with a copy to:

   

TELECOMMUNICATION SYSTEMS, INC.

275 West Street, Suite 400 Annapolis, Maryland  21401

Attn:  Bruce White, Vice President and General Counsel Fax:  (410) 280-1048
Email: bwhite@telecomsys.com

Administrative Agent:

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attention:  Mr. Jack Gaziano

Facsimile No.:  (617) 969-4395

E-Mail: Jgaziano@svb.com

   

with a copy to (which shall not constitute notice):

   

Riemer & Braunstein LLP

Three Center Plaza

Boston, MA 02108-2003

Attention: Charles W. Stavros, Esq.

Facsimile No.:  617-692-3441

E-Mail: CStavros@riemerlaw.com

   

   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.



 

 

- 80 -





--------------------------------------------------------------------------------

   

   

(d)   Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

   

(i)     the Platform is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

10.3    No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4    Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5    Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)     Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, the Arrangers and the Syndication Agent (and any sub-agent
thereof), each Lender (including the Issuing Lender), and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee but excluding any allocated
costs of internal counsel) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and

 

 

- 81 -





--------------------------------------------------------------------------------

   

nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach in
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
 This Section 10.5(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)     Reimbursement by Lenders.  To the extent that the Borrower or any other
Loan Party pursuant to any other Loan Document for any reason fails indefeasibly
to pay any amount required under paragraph (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Lender, the Swingline Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).

(d)     Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
of such Person against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)     Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.

(f)     Survival.  Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Loan Documents,
the termination of the Commitments and the Discharge of Obligations.

10.6    Successors and Assigns; Participations and Assignments.

(a)     Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which for purposes of this
Section 10.6 shall include SVB and any Affiliate of SVB that is party to any
Bank Services Agreement with the Borrower or another Group Member), except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)     Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

(i)     Minimum Amounts.



 

 

- 82 -





--------------------------------------------------------------------------------

   

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and increments of $1,000,000 in excess
thereof (provided that such minimum additional increment shall not apply in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitments and/or the Loans at the time owing to it), unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the minimum assignment amounts
set forth in this clause (i) shall not apply in the event that an Event of
Default has occurred and is continuing.

(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)     Required Consents.  No consent shall be required for any assignment by
a Lender except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

   

(C)     the consent of the Issuing Lender and the Swingline Lender (such consent
not to be unreasonably withheld or delayed)  shall be required for any
assignment in respect of the Revolving Facility.

   

(iv)     Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that (i) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment and (ii) no such processing
and recordation fee shall be due and payable in the case of any assignment by
any Lender to another Lenders or an Affiliate of such assigning Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent any
such administrative questionnaire as the Administrative Agent may request.

(v)     No Assignment to Certain Persons.  No such assignment shall be made to
(A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)     No Assignment to Natural Persons.  No such assignment shall be made to
a natural Person.

(vii)    Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting

 

 

- 83 -





--------------------------------------------------------------------------------

   

Lender to the Administrative Agent, the Issuing Lender, the Swingline Lender and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

   

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)    Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii)  the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.20(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in clauses
(A) through (I) of Section 10.1).  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21 (subject to
the requirements and limitations therein, including the requirements under
Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to such Participant)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.23 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.19 or 2.20, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
any Requirement of Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.23 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(k) as though it were a Lender.
 Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in

 

 

- 84 -





--------------------------------------------------------------------------------

   

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)     Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)     Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g)     Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the effective date of the applicable Assignment and Assumption that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

10.7    Adjustments; Set-off.

(a)     Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)     Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.



 

 

- 85 -





--------------------------------------------------------------------------------

   

10.8    Payments Set Aside.  To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  This Section 10.8 shall survive the Discharge of Obligations.

10.9    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Electronic Execution of Assignments.

(a)     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.

(b)     The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act

10.11    Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12    Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13    GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Section 10.13 shall
survive the Discharge of Obligations.

10.14    Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

(a)     submits to the exclusive jurisdiction of the State and Federal courts in
the Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender.  The Borrower expressly

 

 

- 86 -





--------------------------------------------------------------------------------

   

submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and the Borrower hereby waives any objection that
it may have based upon lack of personal jurisdiction, improper venue, or forum
non conveniens and hereby consents to the granting of such legal or equitable
relief as is deemed appropriate by such court. The Borrower hereby waives
personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to the Borrower at
the addresses set forth in Section 10.2 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of the Borrower’s
actual receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid;

(b)     WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL;

(c)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15    Acknowledgements.  The Borrower hereby acknowledges that:

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)     none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16    Releases of Guarantees and Liens.

(a)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower having the effect of releasing any Collateral or Guarantee Obligations
(1) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (2) under the circumstances described in Section 10.16(b) below.

(b)     At such time as the Loans and the other Obligations under the Loan
Documents including, without limitation, obligations under Specified Swap
Agreements and Bank Services Agreements (other than inchoate indemnity
obligations and obligations under or in respect of Specified Swap Agreements and
Bank Services, to the extent no default or termination event shall have occurred
thereunder) unless the obligations under such agreements have been Cash
Collateralized or otherwise secured to the satisfaction of the Administrative
Agent and any Qualified Counterparty or provider of such Bank Services, as
applicable, shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

10.17    Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies

 

 

- 87 -





--------------------------------------------------------------------------------

   

hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.18    Automatic Debits

.  With respect to any principal, interest, fee, or any other cost or expense
(including attorney costs of the Administrative Agent or any Lender payable by
the Borrower hereunder) due and payable to the Administrative Agent or any
Lender under the Loan Documents, the Borrower hereby irrevocably authorizes the
Administrative Agent to debit any deposit account of the Borrower maintained
with the Administrative Agent in an amount such that the aggregate amount
debited from all such deposit accounts does not exceed such principal, interest,
fee or other cost or expense.  If there are insufficient funds in such deposit
accounts to cover the amount then due, such debits will be reversed (in whole or
in part, in the Administrative Agent’s sole discretion) and such amount not
debited shall be deemed to be unpaid.  No such debit under this Section 10.18
shall be deemed a set-off.  

10.19    Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20    Patriot Act.  Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information

 

 

- 88 -





--------------------------------------------------------------------------------

   

and take such actions as are reasonably requested by the Administrative Agent or
any Lender to assist the Administrative Agent and the Lenders in maintaining
compliance with the Patriot Act.  

[Remainder of page left blank intentionally]

   

       

 

 

- 89 -







--------------------------------------------------------------------------------

   

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

   

 

BORROWER:

   

TELECOMMUNICATION SYSTEMS, INC.

   

By:

/s/ Thomas M. Brandt, Jr.

   

Name: Thomas M. Brandt, Jr.

   

Title: Senior Vice President and Chief Financial Officer

   

SOLVERN INNOVATIONS, INC.

   

By:

/s/ Thomas M. Brandt, Jr.

   

Name: Thomas M. Brandt, Jr.

   

Title: Treasurer

   

NETWORKS IN MOTION, INC.

   

By:

/s/ Thomas M. Brandt, Jr.

   

Name: Thomas M. Brandt, Jr.

   

Title: Treasurer

   

MICRODATA GIS, INC.

   

By:

/s/ Thomas M. Brandt, Jr.

   

Name: Thomas M. Brandt, Jr.

   

Title: Treasurer

   

MICRODATA, LLC

   

By:

/s/ Thomas M. Brandt, Jr.

   

Name: Thomas M. Brandt, Jr.

   

Title: Treasurer

   

               

 

[Signature Page to Credit Agreement]

   







--------------------------------------------------------------------------------

   

   

 

NEXTGEN COMMUNICATIONS, INC.

   

By:

/s/ Thomas M. Brandt, Jr.

   

Name: Thomas M. Brandt, Jr.

   

Title: Treasurer

   

       

 

- 2 -

   







--------------------------------------------------------------------------------

   

   

 

ADMINISTRATIVE AGENT:

   

SILICON VALLEY BANK,

as the Administrative Agent

   

By:

/s/ Michael Shuhy

   

   

Name: Michael Shuhy

   

Title: Vice President



 

[Signature Page ]to Credit Agreement]





--------------------------------------------------------------------------------

   

   

 

LENDERS:

   

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

   

By:

/s/ Michael Shuhy

   

Name: Michael Shuhy

   

Title: Vice President

   

GE CAPITAL BANK

as a Lender

   

By:

/s/ Woodrow Broaders

   

Name: Woodrow Broaders

   

Title: Duly Authorized Signatory

   

GENERAL ELECTRIC CAPITAL CORPORATION

as a Lender

   

By:

/s/ Susan Bassett

   

Name: Susan Bassett

   

Title: Duly Authorized Signatory

   

PNC BANK, NATIONAL ASSOCIATION

as a Lender

   

By:

/s/ Timothy M. Naylon

   

Name: Timothy M. Naylon

   

Title: Senior Vice President

   

       

 

   







--------------------------------------------------------------------------------

   

   

 

Manufacturers & Traders Trust Company

as a Lender

   

By:

/s/ Mary Frances Isakov

   

Name: Mary Frances Isakov

   

Title: Vice President

   

   

       

 

 

- 2 -

   







--------------------------------------------------------------------------------

   

   

 

SCHEDULE 1.1A

   

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

   

   

TERM COMMITMENTS

   

 

Lender

   

Term A Commitments

   

Term Percentage

   

   

   

   

   

Silicon Valley Bank

   

$17,384,615.38

   

30.769231%

Manufacturers & Traders Trust

   

   

$15,211,538.46

   

26.923077%

   

Company

   

   

   

   

   

GE Capital Bank

   

$8,692,307.69

   

15.384615%

PNC Bank, National Association

   

$8,692,307.69

   

15.384615%

General Electric Capital

   

$6,519,230.77

   

11.538462%

Corporation

   

   

   

   

Total

   

$56,500,000

   

100.000000000%

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Lender

   

Delayed Draw Term

Commitments

   

Term Percentage

   

   

   

   

   

   

Silicon Valley Bank

   

$13,384,615.38

   

30.769231%

Manufacturers & Traders Trust

Company

   

$11,711,538.46

   

26.923077%

   

GE Capital Bank

   

$6,692,307.69

   

15.384615%

PNC Bank, National Association

   

$6,692,307.69

   

15.384615%

General Electric Capital

   

$5,019,230.77

   

11.538462%

Corporation

   

   

   

   

Total

   

$43,500,000

   

100.000000000%

   

   

   

   

   

   

   

   

   

   

   

REVOLVING COMMITMENTS

   

   

Lender

   

Revolving Commitment

   

Revolving Percentage

   

   

   

   

   

Silicon Valley Bank

   

$9,230,769.23

   

30.769231%

Manufacturers & Traders Trust

Company

   

$8,076,923.08

   

26.923077%

GE Capital Bank

   

$4,615,384.62

   

15.384615%

PNC Bank, National Association

   

$4,615,384.62

   

15.384615%

General Electric Capital

   

$3,461,538.46

   

11.538462%

   

   

   

   

   

   

   

   

   

   

   

   

 

Schedule 1.1A







--------------------------------------------------------------------------------

   

   

 

Lender

   

Revolving Commitment

   

Revolving Percentage

   

   

   

   

   

Corporation

   

   

   

   

Total

   

$30,000,000

   

100.000000000%

   

   

   

   

   

   

   

   

   

   

   

   

L/C COMMITMENTS

   

   

   

(which is a sublimit of, and not in addition to, the Revolving Commitments)

   

   

   

   

   

Lender

   

L/C Commitments

   

L/C Percentage

Silicon Valley Bank

   

$9,230,769.23

   

30.769231%

Manufacturers & Traders Trust

Company

   

$8,076,923.08

   

26.923077%

   

GE Capital Bank

   

$4,615,384.62

   

15.384615%

PNC Bank, National Association

   

$4,615,384.62

   

15.384615%

General Electric Capital

Corporation

   

$3,461,538.46

   

11.538462%

   

Total

   

$30,000,000

   

100.000000000%

   

   

   

   

   

   

   

   

   

   

   

   

   

SWINGLINE COMMITMENT

   

   

   

(which is a sublimit of, and not in addition to, the Revolving Commitments)

   

   

   

   

   

Lender

   

Swingline Commitment

   

Exposure Percentage

   

   

   

   

   

Silicon Valley Bank

   

$5,000,000

   

100.000000000%

Total

   

$5,000,000

   

100.000000000%

   

   

   

   

   

   

   

   

   

   

   

   

   

   

       

 

 

- 2 -







--------------------------------------------------------------------------------

   

   

 

SCHEDULE 4.4

   

GOVERNMENTAL APPROVALS, CONSENTS,

AUTHORIZATIONS, FILINGS AND NOTICES

   

None.

   

   

       

 

   





--------------------------------------------------------------------------------

   

   

 

SCHEDULE 4.5

   

REQUIREMENTS OF LAW

   

None.

   



 

   





--------------------------------------------------------------------------------

   

   

 

SCHEDULE 4.15

   

SUBSIDIARIES

   

   

 

Entity

Borrower / Subsidiary

Jurisdiction of Organization

Parent

Class of Capital Stock

Shares of Capital Stock
Owned by Any Loan Party

Percentage of Capital Stock Owned by Any Loan Party

TeleCommunication Systems, Inc.

Borrower

Maryland

N/A

Common Stock

N/A

N/A

Solvern Innovations, Inc.

Borrower and Subsidiary

Maryland

TeleCommunication Systems, Inc.

Common Stock

5,000 shares owned by TCS

100% owned by TCS

Networks in Motion, Inc.

Borrower and Subsidiary

Delaware

TeleCommunication Systems, Inc.

Common Stock

1,000 shares owned by TCS

100% owned by TCS

microDATA GIS, Inc.

Borrower and Subsidiary

Vermont

microDATA LLC

Common Stock

2,000 shares owned by microDATA LLC

100% owned microDATA LLC

microDATA, LLC

Borrower and Subsidiary

Maryland

TeleCommunication Systems, Inc.

Membership Interests

N/A – no units issued

100% of the Membership Interests owned by TCS

NextGen Communications, Inc.

Borrower and Subsidiary

Maryland

TeleCommunication Systems, Inc.

Common Stock

100 shares owned by TCS

100% owned by TCS

NextGen Communications, Inc.

Subsidiary

Virginia

TeleCommunication Systems, Inc.

Common Stock

100    shares owned    by TCS

100% owned by TCS

Maple    Acquisition LLC

Subsidiary

Maryland

TeleCommunication Systems, Inc.

Membership Interests

N/A   –   no units issued

100% of the Membership Interests owned by TCS

NIM (TianJin) Co., Ltd.

Subsidiary

China

Networks in Motion, Inc.

--

--

100% owned by NIM.

Networks in Motion Sweden, AB 1

Subsidiary

Sweden

Networks in Motion, Inc.

--

1,000 shares owned by NIM.

100% owned by NIM.

   

   

 

1 Networks in Motion Sweden, AB is in liquidation.

   

 

   





--------------------------------------------------------------------------------

   

   

 

SCHEDULE 4.17

   

ENVIRONMENTAL MATTERS

   

None.



 

   





--------------------------------------------------------------------------------

   

   

 

SCHEDULE 4.19(a)

   

FINANCING STATEMENTS AND OTHER FILINGS

   

   

 

Filing

Jurisdiction

UCC-1 Financing Statement for TeleCommunication Systems, Inc.

Maryland State Department of Assessments and Taxation

UCC-1 Financing Statement for Solvern Innovations, Inc.

Maryland State Department of Assessments and Taxation

UCC-1 Financing Statement for Networks in Motion, Inc.

Secretary of State of the State of Delaware

UCC-1 Financing Statement for microDATA GIS, Inc.

Secretary of State of the State of Vermont

UCC-1 Financing Statement for microDATA, LLC

Maryland State Department of Assessments and Taxation

UCC-1 Financing Statement for NextGen Communications, Inc. (Maryland)

Maryland State Department of Assessments and Taxation

Trademark Security Agreement along with the schedule of Trademarks

United States Patent and Trademark Office

Patent Security Agreement along with the schedule of Patents

United States Patent and Trademark Office

Deposit Account Control Agreements

N/A

Securities Account Control Agreements

N/A

   

   

   

   

   



 

   





--------------------------------------------------------------------------------

   

SCHEDULE 4.27

   

CAPITALIZATION

   

1.   For TCS, please see the attached Class A Shareholders list and Class B
Shareholders list.

2.   Please refer to Schedule 4.15 (“Subsidiaries”), for the other Borrowers and
further information on TCS.

   

   

 

   







--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

TELECOMMUNICATION SYSTEMS INC (11210)

   

 

Report Summary

   

   

Report Date:

06/19/2013

Share Dating:

Current Date (06/19/2013)

Share Types:

Cert + DR

   

   

Total Accounts in Report:

261

   

   

Total Cert Shares:

55,165,856.000

   

Total DR Shares:

0.000

   

Total Shares:

55,165,856.000

   

   

   

Account Criteria

   

   

Account Status:

Open Accounts Only

Date Closed Range:

Do Not Limit Currently Closed Accounts By Date Closed

Date Opened Range:

Do Not Limit By Date Opened

Shares Range:

Do Not Limit By Number Of Shares

Special Accounts

Do Not Limit By Special Account Status

Direct Deposit Code:

Do Not Limit By Direct Deposit

   

   

Report Style

   

   

Sorting

Name (Ascending)

Alternate Address Type:

None (Use Legal)

Closed Accounts Position:

Interleaved with Open Accounts

   

   

Items Displayed in Report Detail

   

   

Current Account Status:

Not Displayed

Date Opened:

Not Displayed

Date Closed:

Not Displayed

Special Account Code:

Not Displayed

Direct Deposit Status:

Not Displayed

Class Code

Not Displayed

Residence Code:

Not Displayed

   



 

   





--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

1

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010982

Total:

460.000

Account: 0000011259

Total:

600,000.000

Account: 0000011234

Total:

23,441.000

Account: 0000011080

Total:

200.000

   

Cert:

460.000

   

Cert:

600,000.000

   

Cert:

23,441.000

   

Cert:

200.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

THURSTON ADAMS

11527 FALLS RD

LUTHERVILLE, MD 21093-1610

ADMIRALTY PARTNERS INC

68-1022 HONOKA’OPE PLACE

KAMUELA, HI 96743-8600

STEVE ANDLER

24912 DANA PT DR

DANA POINT, CA 92629-1904

ANDRES AQUINO

924 S CREEK

KINGSVILLE, TX 78363-9659

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010029

Total:

173,995.000

Account: 0000010646

Total:

201.000

Account: 0000010754

Total:

7.000

Account: 0000010832

Total:

1,492.000

   

Cert:

173,995.000

   

Cert:

201.000

   

Cert:

7.000

   

Cert:

1,492.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

PAUL J. ARGY TRUSTEE, TOSE SETTLE

FAMILY TRUST

8300 GREENSBORO DRIVE,SUITE 1060

MCLEAN, VA 22102-3605

AST&TC AS UNEXCHANGED AGENT FOR

XYPOINT

AMERICAN STOCK TRANSFER & TRUST

59 MAIDEN LANE

NEW YORK NY 10038

ABRAHAM BACKUS

211 E. EVERGREEN DRIVE

SHELTON, WA 98584-8531

BANQUE  DU CREDIT AGRICOLE (SUISSE) S A 12,PLACE DE LA FUSTERIE CASE POSTALE
5311 1211 GENEVEA 11 SUISSE SWITZERLAND

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011255

Total:

1,000.000

Account: 0000010087

Total:

6,041.000

Account: 0000011028

Total:

253.000

Account: 0000010889

Total:

396.000

   

Cert:

1,000.000

   

Cert:

6,041.000

   

Cert:

253.000

   

Cert:

396.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

ANDREW C BARRETT

105 CRYSTAL TOWERS N

1600 S EADS ST

ARLINGTON, VA 22202-2913

GLENN J. BARROWMAN

2017 HUNTCLIFF DRIVE

GAMBRILLS, MD 21054-2029

STEVE BATOFF &

CAROL BATOFF JT TEN

111 S CALVERT ST SUITE 2700

BALTIMORE, MD 21202-6143

BRANT BAUDER

55-449 RIVIERA

LA QUINTA, CA 92253-6701

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010030

Total:

342.000

Account: 0000011226

Total:

871.000

Account: 0000011036

Total:

100.000

Account: 0000010825

Total:

495.000

   

Cert:

342.000

   

Cert:

871.000

   

Cert:

100.000

   

Cert:

495.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

LYNNE ANN MORIN BELSCHES, TRUSTEE FOR

ALEXANDER MAURICE BELSCHES

U A DTD 4 16 00

20041 WOODLAND FOX LANE

ROCKVILLE, VA 23146-1556

THE BENVENUTI LIV TR

ESTABLISHED 12/20/01

10 VENEZIA

NEWPORT COAST, CA 92657-1605

KEVIN M BLY

6217 CRESTVIEW DR

CHERRY CREEK, NY 14723-9751

CAROL BOBO

C O CAROLANN O BRIEN STORLI

1221 SECOND AVENUE, SUITE 430

SEATTLE, WA 98101-2942

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010946

Total:

800.000

Account: 0000010962

Total:

300.000

Account: 0000011056

Total:

100.000

Account: 0000010927

Total:

50.000

   

Cert:

800.000

   

Cert:

300.000

   

Cert:

100.000

   

Cert:

50.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

STACIA H BONTEMPO

1023 CARRS RD

ANNAPOLIS MD 21403

OSCAR J BOYD

3523 ROCKWAY AVE

ANNAPOLIS, MD 21403-4959

ROBERT J BRAATZ

725 E BAUER RD

NAPERVILLE, IL 60563-2821

JEFFREY BRODY

11059 BIRCHTREE LANE

LAUREL, MD 20723-1098

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010730

Total:

74.000

Account: 0000010245

Total:

1,787.000

Account: 0000010957

Total:

175.000

Account: 0000010960

Total:

600.000

   

Cert:

74.000

   

Cert:

1,787.000

   

Cert:

175.000

   

Cert:

600.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

MICHAEL T. BUNNEY

17211 N.E. 45TH STREET,#80

REDMOND, WA 98052-5641

TAMMY A BUTLER

1905 BEECHAM COURT

MITCHELLVILLE, MD 20721-2705

RAY CABACAR JR

1505 VERDIS COURT

CROFTON, MD 21114-3143

REMIGIO A CABACAR

1101 W RIVERVIEW RD

FT WASHINGTON, MD 20744-5836

   

       

 

   







--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

2

   

 

   

   

   

   

Account: 0000010894

Total:

50.000

Account: 0000010091

Total:

232.000

Account: 0000010092

Total:

216.000

Account: 0000010758

Total:

297.000

   

Cert:

50.000

   

Cert:

232.000

   

Cert:

216.000

   

Cert:

297.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

PETER CALLISON

1179 BAYVIEW EDISON ROAD

MOUNT VERNON,WA 98273

ANTHONY CALLOWAY

10527 TOLLING CLOCK WAY

COLUMBIA, MD 21044-2216

ANTHONY CALLOWAY

10527 TOLLING CLOCK WAY

COLUMBIA, MD 21044-2216

PATRICK CAREY

114 N. 48TH STREET

SEATTLE, WA 98103-6319

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010306

Total:

2,422.000

Account: 0000010688

Total:

250.000

Account: 0000010644

Total:

2,032.000

Account: 0000011178

Total:

1,712.000

   

Cert:

2,422.000

   

Cert:

250.000

   

Cert:

2,032.000

   

Cert:

1,712.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

PATRICK CAREY

114 N. 48TH STREET

SEATTLE, WA 98103-6319

RONALD IRVIN CARLTON

9950 LAKE OCCOQUAN DR

MANASSAS, VA 20111-2658

REUVEN CARLYLE

2200 ALASKAN WAY; 2ND FLOOR

SEATTLE, WA 98121-1689

ELAINA CARPINO

212 TAYLOR WAY

HEBRON, OH 43025-9482

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011177

Total:

1,712.000

Account: 0000011252

Total:

200.000

Account: 0000010001

Total:

50,073,456.000

Account: 0000010919

Total:

120.000

   

Cert:

1,712.000

   

Cert:

200.000

   

Cert:

50,073,456.000

   

Cert:

120.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

JOSEPH A CARPINO

1309 GARDENIA

ROYAL OAK, MI 48067-1426

GORDON CASTO

2805 ALEX COURT

BOWIE, MD 20716-1304

CEDE & CO (FAST ACCOUNT)

PO BOX 20

BOWLING GREEN STATION

NEW YORK, NY 10004-1408

JAMES CHASE &

SUSAN CHASE

JT TEN

72600 S WALNUT

WALKERTON, IN 46574-8804

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010094

Total:

13,273.000

Account: 0000010674

Total:

200.000

Account: 0000010519

Total:

1,210.000

Account: 0000010095

Total:

1,448.000

   

Cert:

13,273.000

   

Cert:

200.000

   

Cert:

1,210.000

   

Cert:

1,448.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

HAROLD S. CHUN

5413 CASTLE BAR LANE

ALEXANDRIA, VA 22315-5520

CHARLES T CLARKIN &

EVELYN D CLARKIN

JT TEN TEN/WROS

1525 PINE RD

SAINT LEONARD, MD 20685-2543

JOCELYN L. CLISE

P.O. BOX 969

MARION, MT 59925-0969

LINDA S. COCHRAN

725 FAIRWAY DRIVE

ANNAPOLIS, MD 21409-4626

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010198

Total:

1,294.000

Account: 0000010255

Total:

546.000

Account: 0000010965

Total:

545.000

Account: 0000010992

Total:

37,983.000

   

Cert:

1,294.000

   

Cert:

546.000

   

Cert:

545.000

   

Cert:

37,983.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

BOBBY J COOK

4612 KENWOOD DRIVE

DALE CITY, VA 22193-5234

KRISTEN CORBETT

112 FULLARD DR

SNEADS FERRY, NC 28460-9530

CHARLES S CORKADEL &

MELINDA C CORKADEL

JT TEN

465 PENNOCK BRIDGE RD

WEST GROVE, PA 19390-9509

COVESTCO COMEURA LLC

POSTFACH 519

ABTSWINGERTWEG 1

VADUZ LIECHTENSTEIN FL-9490

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010098

Total:

1,726.000

Account: 0000010740

Total:

327.000

Account: 0000011003

Total:

29.000

Account: 0000010100

Total:

4,671.000

   

Cert:

1,726.000

   

Cert:

327.000

   

Cert:

29.000

   

Cert:

4,671.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

THERESA COX

2113 BAYFRONT TERRACE

ANNAPOLIS, MD 21409-5704

SUZIE CRAYCRAFT

27808 214TH AVENUE S.E.

MAPLE VALLEY, WA 98038-3131

DAVID E CUNNINGHAM

326 DANIELS POINTE DR

WINTER GARDEN, FL 34787-4347

RUTH S. DAVIS

8622 MAGNOLIA STREET

GIBSONTON, FL 33534-4502



 

   





--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

3

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010760

Total:

87.000

Account: 0000010309

Total:

713.000

Account: 0000011242

Total:

3,331.000

Account: 0000010229

Total:

100.000

   

Cert:

87.000

   

Cert:

713.000

   

Cert:

3,331.000

   

Cert:

100.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

DANIEL DELAPP

2416 74TH AVENUE SE

MERCER ISLAND, WA 98040-2633

DANIEL DELAPP

5712 218TH SE

WOODINVILLE, WA 98072-8339

DIMA DORFMAN

228 PARK AVENUE SOUTH

NEW YORK, NY 10003-1502

BRENDA ESTRADA

2510 S.. PERREY STREET

DENVER, CO 80219-5718

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010770

Total:

495.000

Account: 0000010012

Total:

334.000

Account: 0000010734

Total:

6.000

Account: 0000010279

Total:

46.000

   

Cert:

495.000

   

Cert:

334.000

   

Cert:

6.000

   

Cert:

46.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

J. MICHAEL FINN

1325 FOURTH AVENUE, SUITE 1900

SEATTLE, WA 98101-2509

MARGARET V FISHER

830 MONROE ST 207

ANNAPOLIS MD 21403-1852

   

ANTHONY FODOR

6619 ROOSEVELT WAY, APT. 306

SEATTILE, WA 98115-6660

ANTHONY FODOR

6619 ROOSEVELT WAY, APT. 306

SEATTILE, WA 98115-6660

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010969

Total:

175.000

Account: 0000010263

Total:

16.000

Account: 0000010719

Total:

2.000

Account: 0000010234

Total:

1,233.000

   

Cert:

175.000

   

Cert:

16.000

   

Cert:

2.000

   

Cert:

1,233.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

SHARON FOWLER

20888 COSWORTH TER

STERLING, VA 20165-8717

HELEN FREE

2421 SW TRENTON STREET,#309

SEATTLE, WA 98106-2242

HELEN FREE

2421 SW TRENTON STREET,#309

SEATTLE, WA 98106-2242

MICHAEL G FRISINA

2828 NINE MILE CIRCLE

BALTIMORE, MD 21228-5465

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010728

Total:

3.000

Account: 0000010273

Total:

23.000

Account: 0000010108

Total:

1,218.000

Account: 0000010235

Total:

243.000

   

Cert:

3.000

   

Cert:

23.000

   

Cert:

1,218.000

   

Cert:

243.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

AMY FRITZ

22216 8TH AVENUE SOUTH  

DES MOINES, WA 98198-6304

AMY FRITZ

22216 8TH AVENUE SOUTH  

DES MOINES, WA 98198-6304

JAY H. FRYE

4441 MCINTOSH PARK DR .,#610

SARASOTA, FL 34232-6545

DONGHONG GAO

6466 GALWAY DRIVE

CLARKSVILLE, MD 21029-1536

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011105

Total:

1,989.000

Account: 0000011104

Total:

1,989.000

Account: 0000010194

Total:

8,990.000

Account: 0000010438

Total:

12,158.000

   

Cert:

1,989.000

   

Cert:

1,989.000

   

Cert:

8,990.000

   

Cert:

12,158.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

JOHNNY W GARRISON

20 E CAMP ST

MORELAND, GA 30259-2454

PEGGY J GARRISON

20 EAST CAMP ST

MORELAND, GA 30259-2454

KASSIE T GENOVERE

3423 SWALLOWTAIL COURT

EDGEWATER, MD 21037-2780

GESICO INTERNATIONAL S.A.

C O GUYERZELLER BANK AG

GENFERSTRASSE 6-8: CH-8027 ZURICH

SWITZERLAND

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010978

Total:

126.000

Account: 0000010209

Total:

647.000

Account: 0000010109

Total:

2,820.000

Account: 0000010110

Total:

647.000

   

Cert:

126.000

   

Cert:

647.000

   

Cert:

2,820.000

   

Cert:

647.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

BRAIN GIBBONS

36 S CHARLES ST STE 2300

BALTIMORE, MD 21201-3100

DAVID S. GIBSON

425 CAMINO DEL RIO SOUTH

APT A216

SAN DIEGO, CA 92108-3523

DAVID S. GIBSON

7747 MENDELWOOD DR

CHARLESTON, SC 29418-3233

DAVID S. GIBSON

7747 MENDELWOOD DR

CHARLESTON, SC 29418-3233



 

   





--------------------------------------------------------------------------------

   

   

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

4

   

   

   

   

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010042

Total:

342.000

Account: 0000010958

Total:

300.000

Account: 0000010296

Total:

3,794.000

Account: 0000010749

Total:

466.000

   

Cert

342.000

   

Cert

300.000

   

Cert

3,794.000

   

Cert

466.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

ANNA MARIE GOODSON

ONE HONEY LANE

STATESBORO, GA 30458-4709

CATHERINE GOTTSCHALL

5476 HUCKLEBERRY DR

BRYANTOWN, MD 20617-2004

CLIFF GREEN

5118 N.E. 201ST PLACE

LAKE FOREST PARK, WA 98155-1818

CLIFF GREEN

5118 N.E. 201ST PLACE

LAKE FOREST PARK, WA 98155-1818

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011181

Total:

206,467.000

Account: 0000011182

Total:

398,695.000

Account: 0000011183

Total:

137,645.000

Account: 0000011184

Total:

265,796.000

   

Cert:

206,467.000

   

Cert:

398,695.000

   

Cert:

137,645.000

   

Cert:

265,796.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

ANDRE GUDGER

C/O MANUFACTURERS & TRADERS

TRUST COMPANY

25 S CHARLES ST

MD2-CS58

BALTIMORE MD 21201

ANDRE GUDGER

C/O ADAM J AUGUST ESQ

HOLLAND & KNIGHT

1600 TYSONS BOULEVARD

SUITE 700

MC LEAN, VA 22102-4867

SHERON GUDGER AS TRUSTEE UNDER

THE ANDRE GUDGER GRANTOR RETAINED

ANNUITY TRUST

C/O MANUFACTURERS & TRADERS TRUST CO

25 S CHARLES ST MD2-CS58

BALTIMORE MD 21201

SHERON GUDGER AS TTEE UND THE ANDRE

GUDGER GRANTOR RETAINED ANNUITY TRUST

C/O ADAM J AUGUST ESQ

HOLLAND & KNIGHT

1600 TYSONS BOULEVARD SUITE 700

MCLEAN, VA 22102-4867

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010251

Total:

3,783.000

Account: 0000010742

Total:

33.000

Account: 0000010043

Total:

342.000

Account: 0000010044

Total:

342.000

   

Cert:

3,783.000

   

Cert:

33.000

   

Cert:

342.000

   

Cert:

342.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

NICLAS K GUSTAVSSON

11230 APPALOOSA DRIVE

REISTERSTOWN, MD 21136-6482

JOHN HALLMAN

1479 DIOKNO CT.

PITTSBURG, CA 94565-5112

LAURA THOMAS HARDIN, TRUSTEE FOR

CAROLYN ADELE HARDIN U A DTD 4 16 00

107 LEWISHAM DRIVE

HILLSBOROUGH, NC 27278-7145

LAURA THOMAS HARDIN, TRUSTEE FOR JAMES

EDWARD HARDIN U A DTD 4 16 00

107 LEWISHAM DRIVE

HILLSBOROUGH, NC 27278-7145

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010045

Total:

342.000

Account: 0000011146

Total:

415.000

Account: 0000010970

Total:

400.000

Account: 0000010744

Total:

41.000

   

Cert:

342.000

   

Cert:

415.000

   

Cert:

400.000

   

Cert:

41.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

LAURA THOMAS HARDIN, TRUSTEE FOR MAREN

ERLING HARDIN U A DTD 4 16 00

107 LEWISHAM DRIVE

HILLSBOROUGH, NC 27278-7145

MARK HARRISON

2 143RD AVE SE 2

BELLEVUE, WA 98007-5160

ARLENE M HARVIE & 

WILLIAM C HARVIE

JT TEN

152 W 17TH ST

BAYONNE, NJ 07002-1503

GILLIAN HAYWARD

671 BREMERTON PLACE,N.E.

RENTON, WA 98059-4760

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010114

Total:

285.000

Account: 0000011211

Total:

1,316.000

Account: 0000011210

Total:

236.000

Account: 0000010773

Total:

495.000

   

Cert:

285.000

   

Cert:

1,316.000

   

Cert:

236.000

   

Cert:

495.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

MICHAEL R. HEDGES

10408 SPRING ROSE DR,

TAMPA, FL 33626-2602

MICHAEL HEGEMAN

1445 MONTCLIFF DR

CUMMING, GA 30041-9372

MICHAEL D HERSHBERG

21776 LAKE VISTA DR

LAKE FOREST, CA 92630-2418

JOEL R. HETHCOCK

11234 N.E. 68TH STREET, #5

KIRKLAND, WA 98033-4002

Account: 0000010330

Total:

4,037.000

Account: 0000010916

Total:

10.000

Account: 0000010014

Total:

6,849.000

Account: 0000010533

Total:

80.000

   

Cert:

4,037.000

   

Cert:

10.000

   

Cert:

6,849.000

   

Cert:

80.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

JOEL R. HETHCOCK

11234 N.E. 68TH STREET,#5

KIRKLAND, WA 98033-4002

CHARLES HIKCS

22432 18TH AVE. S.E.

BOTHELL, WA 98021-8452

JENELLE D HOPKINS

4024 BLISS CANYON COURT

LAS VEGAS, NV 89129-5486

JOCELYN HORDER

16813 LEMOLO SHORE DRIVE N.E.

POULSBO, WA 98370-8728



 

   





--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

5

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010900

Total:

10.000

Account: 0000011145

Total:

176.000

Account: 0000010283

Total:

269.000

Account: 0000010737

Total:

33.000

   

Cert:

10.000

   

Cert:

176.000

   

Cert:

269.000

   

Cert:

33.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

JOCELYN HORDER

16813 LEMOLO SHORE DRIVE N.E.

POULSBO, WA 98370-8728

TASMEEA HOSSAIN

7548 WILHELM DR

LANHAM MD 20706-3752

MICHAEL W. HUDGENS

3945 BAXTER ROAD

JOELTON, TN 37080-8761

MICHAEL W. HUDGENS

3945 BAXTER ROAD

JOELTON, TN 37080-8761

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011142

Total:

73.000

Account: 0000011152

Total:

2,098.000

Account: 0000010973

Total:

1,000.000

Account: 0000010753

Total:

25.000

   

Cert:

73.000

   

Cert:

2,098.000

   

Cert:

1,000.000

   

Cert:

25.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

VIOLA N IKECHI

6313 MERNA LANE

LANHAM, MD 20706-2862

   

VOYLE EDWARD JAMES

5113 AVOCA AVE

ELLICOTT CITY, MD 21043-6614

RODNEY JAMISON

609 WILDWILLOW

EL PASO, TX 79922-2214

DAVID JOHNSON 32526 MCKAY LANE BLACK DIAMOND, WA 98010-9726

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011117

Total:

130.000

Account: 0000010048

Total:

856.000

Account: 0000011143

Total:

121.000

Account: 0000010746

Total:

89.000

   

Cert:

130.000

   

Cert:

856.000

   

Cert:

121.000

   

Cert:

89.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

GERALD J JONES CUST

BRANDON T JONES

UNDER THE MD UNIF TRAN MIN ACT

499 LETHBRIDGE CT

MILLERSVILLE, MD 21108-1605

JEFFEREY & KATHRYN JONES

43813 KATANA SQUARE

SOUTH RIDING, VA 20152-4417

   

JARED JORDAN

3411 CHESTY BLVD S

SEATTLE, WA 98144-6805

   

DAVID JUMPA

6314 N.E. JORDAN DRIVE

BAINBRIDGE ISLAND, WA 98110-1218

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010713

Total:

37.000

Account: 0000010256

Total:

302.000

Account: 0000011257

Total:

1,244.000

Account: 0000011126

Total:

488.000

   

Cert:

37.000

   

Cert:

302.000

   

Cert:

1,244.000

   

Cert:

488.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

KAREN KEMPTON

5406 47TH  AVENUE SW

SEATTLE, WA 98136-1149

   

KAREN KEMPTON

5406 47TH AVENUE SW

SEATTLE, WA 98136-1149

TIFFANY E KETTERER

125 BRIARWOOD LANE

ALISO VIEJO, CA 92656-2966

DAVID G KNUTSEN

509 STIRLING BRIDGE ROAD

GROVETOWN, GA 30813-5295

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010228

Total:

500.000

Account: 0000011260

Total:

2,400,000.000

Account: 0000010270

Total:

13.000

Account: 0000010725

Total:

2.000

   

Cert:

500.000

   

Cert:

2,400,000.000

   

Cert:

13.000

   

Cert:

2.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

DIANE KOLDENHOVEN

1799 S PITKIN CIRCLE

AURORA, CO 80017-5232

THE CAROLINE L KUTLER 1998

IRREVOCABLE TRUST

68-1022 HONOKA’OPE PLACE

KAMUELA, HI 96743-8600

EMILIE J. LACROIX

120-10TH STREET SOUTH

KIRKLAND, WA 98033-6730

EMILIE J. LACROIX

102 10TH STREET SOUTH

KIRKLAND, WA 98033-6730

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010755

Total:

2.000

Account: 0000010127

Total:

4,315.000

Account: 0000010050

Total:

173,995.000

Account: 0000011275

Total:

315.000

   

Cert:

2.000

   

Cert:

4,315.000

   

Cert:

173,995.000

   

Cert:

315.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

BRIAN LANDSBERGER

2415 WESTERN AVE.,#411

SEATTLE, WA 98121-1367

JOANNE D. LANPHAR

2645 SMALL WOOD DIRVE

ABINGDON, MD 21009-1532

TERESA M. S. LAYDEN

1299 MAGNOLIA AVE.

ANNAPOLIS, MD 21403-4902

ALFRED LEE

EMPLOYEE STOCK OPTION ACCOUNT

3409 BOWER DR

PENSACOLA FL 32506-9612

   

   

   

   

   

   

   

   

   

   

   

   

   

 

   





--------------------------------------------------------------------------------

   

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

6

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010712

Total:

25.000

Account: 0000010928

Total:

100.000

Account: 0000010128

Total:

4,030.000

Account: 0000010129

Total:

647.000

   

Cert:

25.000

   

Cert:

100.000

   

Cert:

4,030.000

   

Cert:

647.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

JON LIDDIE

DELORES LINNENKAMP

JOSEPH J. LINNENKAMP

JOSEPH J. LINNENKAMP

6219 RIME VILLAGE DR APT 201

2058 QUAKER WAY 4

817 BUENA VISTA AVE.

817 BUENA VISTA AVENUE

HUNTSVILLE, AL 35806-2786

ANNAPOLIS, MD 21401-8160

ARNOLD, MD 21012-1422

ARNOLD, MD 21012-1422

   

   

   

   

   

   

   

   

Account: 0000010130

Total:

3,511.000

Account: 0000010131

Total:

540.000

Account: 0000011240

Total:

10,008.000

Account: 0000010017

Total:

6,849.000

   

Cert:

3,511.000

   

Cert:

540.000

   

Cert:

10,008.000

   

Cert:

6,849.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

JOSE A. LIERAS

JOSE A. LLERAS

LOCATIONLOGIC LLC

ALBERT D LORELLO

4702 W. PAUL AVE.

4702 W. PAUL AVE.

ATTN MARTIN HALE JR

920 PAISLEY COURT

TAMPA, FL 33611-3326

TAMPA, FL 33611-3326

570 LEXINGTON AVENUE

ANTIOCH, CA 94509-4728

   

   

   

   

49TH FLOOR

   

   

   

   

   

   

NEW YORK, NY 10022-6837

   

   

   

   

   

   

   

   

   

   

Account: 0000011067

Total:

15.000

Account: 0000010132

Total:

393.000

Account: 0000010133

Total:

4,176.000

Account: 0000010134

Total:

1,654.000

   

Cert:

15.000

   

Cert:

393.000

   

Cert:

4,176.000

   

Cert:

1,654.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

GEORGE LOUDENSLAGER

DONALD R. LYONS

CATHERINE K. MACKIN

CATHERINE K. MACKIN

1200 BEACH PROMENADE

524B CORBIN PKWY.

1037 MT. AIRY ROAD

1037 MT. AIRY ROAD

ORCHARD BEACH, MD 21226-2102

ANNAPOLIS, MD 21401-6564

DAVIDSONVILLE, MD 21035-2219

DAVIDSONVILLE, MD 21035-2219

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010136

Total:

1,196.000

Account: 0000010137

Total:

216.000

Account: 0000010750

Total:

12.000

Account: 0000010191

Total:

4,561.000

   

Cert:

1,196.000

   

Cert:

216.000

   

Cert:

12.000

   

Cert:

4,561.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

JEANETTE MALLORY

JEANETTE MALLORY

ROGER MARSHALL

CLARENCE L MARTIN  JR

12402 KENSINGTON LANE

12402 KENSINGTON LANE

1602 9TH COURT NW

14000 OAKPOINTE DRIVE

BOWIE, MD 20715-2732

BOWIE, MD 20715-2732

AUBURN, WA 98001-3855

LAUREL, MD 20707-5860

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010526

Total:

1,210.000

Account: 0000010896

Total:

149.000

Account: 0000010899

Total:

99.000

Account: 0000010532

Total:

807.000

   

Cert:

1,210.000

   

Cert:

149.000

   

Cert:

99.000

   

Cert:

807.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

ALAN AND BARBARA MARUGAME

ALAN AND BARBARA MARUGAME

LARRY MARUGAME

LARRY MARUGAME

1400 GWEN DRIVE

1400 GWEN DRIVE

P.O. BOX 514

P.O. BOX 514

ANCHORAGE, AK 99515-3948

ANCHORAGE, AK 99515-3948

2-2475 KAUMUALII HWY.

2-2475 KAUMUALII HWY.

   

   

   

   

KALAHEO, HI 96741-0514

KALAHEO, HI 96741-0514

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010763

Total:

8.000

Account: 0000011208

Total:

726.000

Account: 0000011256

Total:

744.000

Account: 0000010756

Total:

1.000

   

Cert:

8.000

   

Cert:

726.000

   

Cert:

744.000

   

Cert:

1.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

PAUL D. MCCOLLUM

MATTHEW MCFEE

MICHAEL MCGURK

BETHEL MCMILLIAN

730 N. 80TH STREET

4379 BRIDGEHAVEN DR

15 SONNEBORN LANE

8713 196TH STREET COURT EAST

SEATTLE, WA 98103-4312

SMYRNA, GA 30080-6552

SEVERNA PARK, MD 21146-4803

SPANAWAY, WA 98387-3024

   

   

   

   

   

   

   

   



 

   





--------------------------------------------------------------------------------

   

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

7

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010140

Total:

4,367.000

Account: 0000010141

Total:

1,007.000

Account: 0000010721

Total:

69.000

Account: 0000010266

Total:

565.000

   

Cert:

4,367.000

   

Cert:

1,007.000

   

Cert:

69.000

   

Cert:

565.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

ANGELINA M. MILLETTE

ANGELINA M. MILLETTE

DONALD MOORE

DONALD MOORE

90 BARRENSDALE DRIVE

90 BARRENSDALE DRIVE

10525 11TH AVENUE N.E.

10525-11TH AVENUE N.E.

SEVERNA PARK, MD 21146-4809

SEVERNA PARK, MD 21146-4809

SEATTLE, WA 98125-7505

SEATTLE, WA 98125-7505

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010977

Total:

183,826.000

Account: 0000010052

Total:

342.000

Account: 0000011141

Total:

17,333.000

Account: 0000010054

Total:

342.000

   

Cert:

183,826.000

   

Cert:

342.000

   

Cert:

17,333.000

   

Cert:

342.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

DREW MORIN

MARK KENNETH MORIN, TRUSTEE FOR

NANCY MORIN TTEE FBO

SCOTT RANDALL MORIN, TRUSTEE  FOR MILES

1008 HOWARD GROVE VIEW

JACQUELEEN LOUISE MORIN

THE MORIN FAMILY TRUST

KENNEDY MORIN U A DTD 4 16 00

DAVIDSONVILLE, MD 21035-1246

U A DTD 4 16 00

U/A/D 04-15-2000

1230 NORTH BAYSHORE

   

   

20230 WATERFORD LANE

1008 HOWARD GROVE VIEW

VIRGINIA BEACH, VA 23451-3763

   

   

CARROLLTON VA 23314

   

DAVIDSONVILLE MD 21035-1246

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010055

Total:

342.000

Account: 0000011249

Total:

100.000

Account: 0000010144

Total:

950.000

Account: 0000011190

Total:

322.000

   

Cert:

342.000

   

Cert:

100.000

   

Cert:

950.000

   

Cert:

322.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

SCOTT RANDALL MORIN, TRUSTEE FOR REID

TRACEY L MULLINS

TINA L. MYLES

CHETAN NAGARAI

THOMAS MORIN U A DTD 4 16 00

812 CADDINGTON AVE

1730 FOXDALE COURT

1401 RED HAWK CIR

1231 NORTH BAYSHORE

SILVER SPRING, MD 20901-1107

CROFTON, MD 21114-1922

#E-216

VIRGINIA BEACH, VA 23451-3714

   

   

FREMONT, CA 94538-4790

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010145

Total:

8,630.000

Account: 0000011254

Total:

200.000

Account: 0000010943

Total:

100.000

Account: 0000011051

Total:

350.000

   

Cert:

8,630.000

   

Cert:

200.000

   

Cert:

100.000

   

Cert:

350.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

HENRY V NEJFELT

JENNIFER NEJFELT

LOIS J NEJFELT

GEORGE NEMPHOS

5704 EDMONDSON AVE

5242 HARVEY LANE

5704 EDMONDSON AVE

213 UPNOR RD

CATONSVILLE MD 21228-1911

ELLICOTT CITY, MD 21043-6857

BALTIMORE, MD 21228-1911

BALTIMORE, MD 21212-3425

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011229

Total:

363.000

Account: 0000011239

Total:

871.000

Account: 0000010776

Total:

248.000

Account: 0000010695

Total:

808.000

   

Cert:

363.000

   

Cert:

871.000

   

Cert:

248.000

   

Cert:

808.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

VICKY NGUYEN

TCS EXCHANGE AGENT FOR UNEXCHANGED

JAMES,M. NORMAN

JIM NORMAN

5 FOREST HL

NIM SHAREHOLDERS

THE NORMAN COMPANY

5557 NE WINDEMERE RD

IRVINE, CA 92602-2429

275 WEST STREET

5557 NE WINDERMERE ROAD

SEATTLE WA 98105

   

   

ANNAPOLIS, MD 21401-3400

SEATTLE,WA 98105

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010056

Total:

103.000

Account: 0000010148

Total:

267.000

Account: 0000010239

Total:

863.000

Account: 0000010736

Total:

12.000

   

Cert:

103.000

   

Cert:

267.000

   

Cert:

863.000

   

Cert:

12.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

WILLIAM H. NUTT III

TRACY L. ORGERON

JOHN J ORNDORFF

CHARLES ORR

518 RADOLPH ST.,NW

5440 S. MACDILL AVE.,2H

330 CLAIBORNE RD

13014 58TH DRIVE S.E.

WASHINGTON, DC 20011-5906

TAMPA, FL 33611-4415

PASADENA, MD 21122-5241

SNOHOMISH, WA 98296-5208

   

   

   

   

   

   

   

   

   

 

   





--------------------------------------------------------------------------------

   

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

8

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011147

Total:

621.000

Account: 0000010657

Total:

64.00

Account: 00000108115

Total:

198.00

Account: 0000011265

Total:

336.000

   

Cert:

621.000

   

Cert:

64.000

   

Cert:

198.000

   

Cert:

336.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

DEE A ORTHMANN

1325 S 259TH ST

DES MOINES, WA 98198-8919

CONCEPCION TEJEDOR PARRIZAS

304 NW 76TH STREET

SEATTLE, WA 98117-4060

FREDERICK O PAULSELL JR

TRUSTEE UTA 6 12 87

OLYMPIC CAPITAL PARTNERS

1325 FOURTH AVENUE,SUITE 1900

SEATTLE,WA 98101-2509

GILLIAN PAYNE

14415 GOODRICH DR NW

GIG HARBOR, WA 98329-8793

Account: 0000011093

Total:

300.000

Account: 0000010334

Total:

5,440.000

Account: 0000010837

Total:

359.000

Account: 0000010059

Total:

2,500.000

   

Cert:

300.000

   

Cert:

5,440.000

   

Cert:

359.000

   

Cert:

2,500.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

JASON PECK

9022 HARRIS ST

URBANA, MD 21704-7826

JOSEPH D. PIGNATARO

14900 72ND AVE W

EDMONDS, WA 98026-4009

POSEIDON CAPITAL PENSION AND PROFIT SHARING PLAN

2604 ELMWOOD AVENUE,SUITE 143

ROCHESTER, NY 14618-2213

GLORIA PRICE

BOX 694

CANDO, ND 58324-0694

Account: 0000011274

Total:

4,143.000

Account: 0000010211

Total:

452.000

Account: 0000010786

Total:

248.000

Account: 0000010061

Total:

1,712.000

   

Cert:

4,143.000

   

Cert:

452.000

   

Cert:

248.000

   

Cert:

1,712.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

FAISAL RAHMAN

EMPLOYEE STOCK OPTION ACCOUNT

1775 W LAUREL PL

ANAHEIM, CA 92801-4555

CHERYL RAYMOND

8212 CONSETT COURT

SEVERN, MD 21144-2922

PATRICK A. RIMMER

PAT RIMMER TIRE CENTER,INC.

903 SOUTH BURLINGTON BLVD.

BURLINGTON,WA 98233-3309

DAVID A. RODRIGUEZ,TRUSTEE OF THE DAVID A. RODRIGUEZ CHILDREN S TRUST

9913 LAUREL VALLEY AVE. CIRCLE

BRADENTON, FL 34202-4009

Account: 0000010062

Total:

1,712.000

Account: 0000011144

Total:

130.000

Account: 0000010153

Total:

971.000

Account: 0000011049

Total:

50,000.000

   

Cert:

1,712.000

   

Cert:

130.000

   

Cert:

971.000

   

Cert:

50,000.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

NOE E. PODRIGUEZ II, TRUSTEE OF THE

NOE E. RODRIGUEZ II CHILDREN S TRUST

312 HOLLYBERRY ROAD

SEVERNA PARK, MD 21146-3651

XENA ROOK

20000 DAMSON RD

LYNNWOOD, WA 98036-7216

ROBERT J. ROSE

412 HIGHLAND DRIVE

EDGEWATER, MD 21037-2925

TERESA MAE SETTLE LAYDEN

1299 MAGNOLIA AVENUE

ANNAPOLIS, MD 21403-4902

Account: 0000010241

Total:

300.000

Account: 0000010063

Total:

2,500.000

Account: 0000011115

Total:

600.000

Account: 0000010324

Total:

357.000

   

Cert:

300.000

   

Cert:

2,500.000

   

Cert:

600.000

   

Cert:

357.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

IGNACIO VM SALAZAR

475 PALM AVENUE NORTH

ST PETERSBURG, FL 33703-2235

LOUISE SCOTT

1011 KAYAK AV

CAPITOL HEIGHTS, MD 20743-4010

WILLIAM A SCOTT

1014 HOWARD GROVE CT

DAVIDSONVILLE, MD 21035-1246

JOHN W SCOTTON JR

9416 SPRING WATER PATH

JESSUP, MD 20794-9526

Account: 0000010260

Total:

60.000

Account: 0000010716

Total:

7.000

Account: 0000011156

Total:

1,989.000

Account: 0000011082

Total:

5,789.000

   

Cert:

60.000

   

Cert:

7.000

   

Cert:

1,989.000

   

Cert:

5,789.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

ANNA SENTYURINA

13320 27TH AVENUE N.E.

SEATTLE, WA 98125-4316

ANNA SENTYURINA

13320 27TH AVENUE N.E.  

SEATTLE, WA 98125-4316

CHRISTOPHER J SETTLE

4096 STANBERRY AVENUE

MARSHALL, VA 20115-3212

DAVID M SETTLE

4096 STANBERRY AVE

MARSHALL VA 20115-3212

   

   

   

   

   

   

   

   

   

   

   

   



 

   





--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

9

   

 

   

   

   

   

Account: 0000011157

Total:

1,989.000

Account: 0000011100

Total:

8,978.000

Account: 0000011041

Total:

5,000.000

Account: 0000011088

Total:

6,000.000

   

Cert:

1,989.000

   

Cert:

8,978.000

   

Cert:

5,000.000

   

Cert:

6,000.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

KATRINA E SETTLE

4096 STANBERRY AVENUE

MARSHALL, VA 20115-3212

MELVIN SETTLE JR &

MARY ELLEN SETTLE JT TEN

12710 KAHNS ROAD

MANASSAS, VA 20112-3238

MICHAEL SETTLE

4096 STANBERRY AVE

MARSHALL, VA 20115-3212

TERESA MAE SETTLE-LAYDEN

1299 MAGNOLIA AVE

ANNAPOLIS, MD 21403-4902

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010726

Total:

35.000

Account: 0000010779

Total:

991.000

Account: 0000010723

Total:

99.000

Account: 0000010268

Total:

807.000

   

Cert:

35.000

   

Cert:

991.000

   

Cert:

99.000

   

Cert:

807.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

GRYPHON SHAFRE

12521 2ND AVENUE NE

SEATTLE, WA 98125

CHRISTOPHER B SHARP FOR MIYOKO Y AND

BOYD E SHARP JR LIVING TRUST

C O RIGEL CAPITAL MANAGEMENT

3420 ONE UNION SQUARE

600 UNIVERSITY STREET

SEATTLE,WA 98101-1129

DAVID SHARPE

10113 53RD AVENUE W.

MUKILTEO, WA 98275-4301

DAVID SHARPE

10113-53RD AVENUE W.

MUKILTEO, WA 98275-4301

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011052

Total:

150.000

Account: 0000010210

Total:

1,279.000

Account: 0000010821

Total:

991.000

Account: 0000011148

Total:

873.000

   

Cert:

150.000

   

Cert:

1,279.000

   

Cert:

991.000

   

Cert:

873.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

SANJAY SHIRODKAR

2720 WATER WHEEL. CT

ELLICOTT CITY, MD 21043-1938

KATHARINE E SIEMINSKI

1301 ROGERS ROAD #8

ANNAPOLIS, MD 21409-5745

JENNIFER H SIVERTSON TRUSTEE OF THE

JENNIFER H SIVERSTON

IRREVOCABLE TRUST

749 HAPP ROAD

NORTHFIELD, IL 60093-1114

PAMELA C SILVESTRE

2637 NE MAGNOLIA ST

ISSAQUAH, WA 98029-3606

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010323

Total:

79.000

Account: 0000010362

Total:

4,037.000

Account: 0000011136

Total:

1,989.000

Account: 0000010936

Total:

2,500.000

   

Cert:

79.000

   

Cert:

4,037.000

   

Cert:

1,989.000

   

Cert:

2,500.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

DAVID SIMMONS

1755 ROBIN HOOD ROAD

ANNAPOLIS, MD 21401-6643

JAMES D. SINEGAL

4245 HUNTS POINT ROAD

HUNTS POINT, WA 98004-1107

LULU SINGLETARY

1419 JONES STATION ROAD

ARNOLD, MD 21012-2309

WILBERT H SIROTA

C/O DUANE MORRIS LLP

111 S CALVERT ST SUITE 2000

BALTIMORE, MD 21202-6114

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010380

Total:

8,073.000

Account: 0000011267

Total:

2,513.000

Account: 0000010160

Total:

4,952.000

Account: 0000010197

Total:

210.000

   

Cert:

8,073.000

   

Cert:

2,513.000

   

Cert:

4,952.000

   

Cert:

210.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

JENNIFER H. SIVERTSON, TRUSTEE OF THE

JENNIFER H SIVERSTON IRREVOCABLE TRUST

749 HAPP ROAD

NORTHFIELD, IL 60093-1114

BRADLEY SMITH

12351 SW NORTHGATE AVE

PORTLAND, OR 97219-8379

RICHARD A. SMITH

12N. SOUTHWOOD AVE.

ANNAPOLIS, MD 21401-3334

KATIE L SOLOVIEFF

203 WOODS DRIVE

ANNAPOLIS, MD 21403-1922



 

   





--------------------------------------------------------------------------------

   

   

   

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

10

   

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010906

Total:

6.000

Account:0000011013

Total:

43.000

Account: 0000011277

Total:

2,979.000

Account: 0000011069

Total:

50.000

   

Cert:

6.000

   

Cert:

43.000

   

Cert:

2,979.000

   

Cert:

50.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

NICOLE STAPLETON

6528 27TH AVENUE NE

SEATTLE, WA 98115-7139

JOAN M STRAZIAR

437 N PATUXENT RD

ODENTON, MD 21113-1523

ROBERT A SWANSON

6667 BUCKSTONE COURT

COLUMBIA MD 21044-4103

PENNY J TERRY

BOX 402

SHERIDAN, WY 82801-0402

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010027

Total:

785.000

Account: 0000010066

Total:

342.000

Account: 0000011243

Total:

654.000

Account: 0000011248

Total:

100.000

   

Cert:

785.000

   

Cert:

342.000

   

Cert:

654.000

   

Cert:

100.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

DANNA L THELEN

14580 BACHELORS HOPE DRIVE

SWAN POINT, MD 20645-2123

AMY ELIZABETH THOMAS

3520 JAMESTOWN ROAD

DAVIDSONVILLE, MD 21035-2011

JOHN THOMAS

630 S ST MALO STREET

WEST COVINA, CA 91790-3721

LESLIE THOMAS

3520 JAMESTOWN RD

DAVIDSONVILLE, MD 21035-2011

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010067

Total:

3,425.000

Account: 0000011269

Total:

5,637.000

Account: 0000010959

Total:

300.000

Account: 0000010165

Total:

709.000

   

Cert:

3,425.000

   

Cert:

5,637.000

   

Cert:

300.000

   

Cert:

709.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

LESLIE MARLENE THOMAS

3520 JAMESTOWN ROAD

DAVIDSONVILLE, MD 21035-2011

MARGARET ADELE THOMAS

3520 JAMESTOWN RD

DAVIDSONVILLE, MD 21035-2011

RICHARD THOMPSON

14603 STOVE HOUSE DR

CENTREVILLE VA 20121

JOSEPH W. THORPE

1105 COURTLAND DRIVE

ELDERSBURG, MD 21784-8416

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010508

Total:

4.000

Account: 0000010783

Total:

297.000

Account: 0000010167

Total:

571.000

Account: 0000010168

Total:

72.000

   

Cert:

4.000

   

Cert:

297.000

   

Cert:

571.000

   

Cert:

72.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

SANDRA  R. AND BENJAMIN W. TIMMS

14703-275TH PLACE N.E.

DUVALL, WA 98019-8380

D. MICHAEL TOMKINS

83 SOUTH KING STREET, SUITE 715

SEATTLE, WA 98104-3852

PATRICIA A. TOMPKINS

402 SCHOONER WAY

CHESTER, MD 21619-2591

PATRICIA A. TOMPKINS

402 SCHOONER WAY

CHESTER, MD 21619-2591

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011015

Total:

3,978.000

Account: 0000010732

Total:

30.000

Account: 0000010170

Total:

1,079.000

Account: 0000011078

Total:

500.000

   

Cert:

3,978.000

   

Cert:

30.000

   

Cert:

1,079.000

   

Cert:

500.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

MAURICE B TOSE

1299 MAGNOLIA AVENUE

ANNAPOLIS, MD 21403-4902

CORY TOWER

12032 SE 51ST ST

BELLEVUE, WA 98006-2857

BAO TRAN

10405 TWIN RIVERS RD.

COLUMBIA, MD 21044-2327

JEFFREY P TRAUTVETTER

1880 N MICHAEL DR

MARION, IN 46952-8600

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010843

Total:

1,014.000

Account: 0000010748

Total:

10.000

Account: 0000010739

Total:

10.000

Account: 0000010285

Total:

80.000

   

Cert:

1,014.000

   

Cert:

10.000

   

Cert:

10.000

   

Cert:

80.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

TRIVENTURES

410 17TH STREET, SUITE 1705

DENVER, CO 80202-4430

LAURA UHRICH

16717 8TH PLACE SW

BURIEN, WA 98166-2919

ERIC VAN SICKEL

15702 STONE AVENUE NORTH

SHORELINE, WA 98133-5729

ERIC VAN SICKEL

15702 STONE AVENUE NORTH

SHORELINE, WA 98133-5729

   

   

   

   

   

   

   

   

   

   

   

   

   

   

 

   





--------------------------------------------------------------------------------

   

   

 

LOGO [j02000001.jpg]

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

11

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011253

Total:

81,123.000

Account:0000010814

Total:

670.000

Account: 0000010895

Total:

50.000

Account: 0000010525

Total:

403.000

   

Cert:

81,123.000

   

Cert:

670.000

   

Cert:

50.000

   

Cert:

403.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

VERIZON INVESTMENTS INC

ONE VERIZON WAY

VC54S404

BASKING RIDGE NJ 07920

VG&I PARTNERSHIP

OLYMPIC CAPITAL PARTNERS

1325 FOURTH AVENUE,SUITE 1900

SEATTLE,WA 98101-2509

DEBORAH J. VITULLI

17726 154TH COURT N.E.

WOODINVILLE, WA 98072-9224

DEBORAH J. VITULLI

17726-154TH COURT N.E.

WOODINVILLE, WA 98072-9224

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010069

Total:

856.000

Account: 0000011079

Total:

900.000

Account: 0000011149

Total:

1,061.000

Account: 0000011001

Total:

2,000.000

   

Cert:

856.000

   

Cert:

900.000

   

Cert:

1,061.000

   

Cert:

2,000.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

JEFFREY M. & MELISSA C. VOIVODA

43328 DOVETAIL PLACE

ASHBURN, VA 20147-5310

JOHN M VOIVODA

20320 BEACHWOOD TER 100

ASHBURN, VA 20147-2708

   

NATALIE WALLACE

BOX 535

MILLERSVILLE, MD 21108-0535

ROSEMARY N WALLOP

215 WINCHESTER BEACH DR

ANNAPOLIS, MD 21409-5857

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010846

Total:

746.000

Account: 0000010415

Total:

6,079.000

Account: 0000010070

Total:

1,233.000

Account: 0000011272

Total:

2,287.000

   

Cert:

746.000

   

Cert:

6,079.000

   

Cert:

1,233.000

   

Cert:

2,287.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

ELIZABETH GRASS WEESE TRUST

6413 PRATT AVENUE

BALTIMORE, MD 21212-1030

ELIZABETH GRASS WEESE TRUST

6413 PRATT AVENUE

BALTIMORE, MD 21212-1030

WALTER E. WEICHSELBAUMER

4405 N.W. 73RD AVE. STE. 730-113

MIAMI, FL 33166-6488

JASON WHITE

C/O KEANE

640 FREEDOM BUSINESS CENTER

SUITE 600

KING OF PRUSSIA, PA 19406-1351

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010724

Total:

281.000

Account: 0000010071

Total:

342.000

Account: 0000011262

Total:

250.000

Account: 0000010178

Total:

8,758.000

   

Cert:

281.000

   

Cert:

342.000

   

Cert:

250.000

   

Cert:

8,758.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

KURT WHITE

11628 S.E. 46TH STREET

BELLEVUE, WA 98006-2704

CAROLE ADELE WILLIAMS, TRUSTEE FOR

MAREN JANE WILLIAMS U A DTD 4 16 00

222 DUNHILL DRIVE

DURHAM, NC 27713-9761

ROBERT J WILLIAMSON

1 RYAN COURT

PARLIN, NJ 08859-1760

JOHANNA WILSON

12 NORTH SOUTHWOOD AVE.

ANNAPOLIS, MD 21401-3334

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010799

Total:

632.000

Account: 0000010848

Total:

1,050.000

Account: 0000011205

Total:

236.000

Account: 0000010897

Total:

20.000

   

Cert:

632.000

   

Cert:

1,050.000

   

Cert:

236.000

   

Cert:

20.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

XYPOINT INVESTMENT PARTNERS

ATTN: WILLARD P. STECKEL

C O PRUDENTIAL SECURITIES

1201 THIRD AVENUE,SUITE 3500

SEATTLE, WA 98101-3073

XYPOINT LLC

514 NORTH CRAIN HIGHWAY

GLEN BURNIE, MD 21061-3063

KEITH YAMANO

24 VIA BALCON

SAN CLEMENTE, CA 92673-7029

PAT A. YANTIS

1755 140TH LANE S.E.

BELLEVUE, WA 98007-6071

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010527

Total:

161.000

Account: 0000010075

Total:

3,425.000

Account: 0000011237

Total:

17,515.000

Account: 0000010904

Total:

149.000

   

Cert:

161.000

   

Cert:

3,425.000

   

Cert:

17,515.000

   

Cert:

149.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

PAT A. YANTIS

1755-140TH LANE S.E.

BELLEVUE, WA 98007-6071

   

MICHAEL A. & LAURA C. YOUNG

2502 MISSION RIDGE DRIVE

EDMOND, OK 73003-1528

SHEN ZHANG

18 SAND OAKS RD

LAGUNA NIGUEL, CA 92677-5721

XIAOBO ZHANG

28422 VIA PASITO

SAN JUAN CAPISTRANO, CA 92675-6306

   



 

   





--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

REPORT DATE:

06/19/2013

TELECOMMUNICATION SYSTEMS INC (11210)

PAGE:

12

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000011266

Total:

1,438.000

   

   

   

   

   

   

   

   

   

   

Cert:

1,438.000

   

   

   

   

   

   

   

   

   

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

JOHN ZINK

BOX 901

PLACIDA, FL 33946-0901

   

   

   

   

 

   







--------------------------------------------------------------------------------

   

 

LOGO [j02000001.jpg]

   

   

LIST OF SHAREHOLDERS

TELECOMMUNICATION SYSTEMS INC CLASS B (11249)

   

 

Report Summary

   

   

Report Date:

06/19/2013

Share Dating:

Current Date (06/19/2013)

Share Types:

Cert + DR

   

   

Total Accounts in Report:

8

   

   

Total Cert Shares:

   

5,247,769.000

   

Total DR Shares:

   

0.000

   

Total Shares:

   

5,247,769.000

   

   

   

Account Criteria

   

   

Account Status:

Open Accounts Only

Date Closed Range:

Do Not Limit Currently Closed Accounts By Date Closed

Date Opened Range:

Do Not Limit By Date Opened

Shares Range:

Do Not Limit By Number of Shares

Special Accounts:

Do Not Limit By Special Account Status

Direct Deposit Code:

Do Not Limit By Direct Deposit

   

   

   

   

Report Style

   

   

Sorting

Name (Ascending)

Alternate Address Type:

None (Use Legal)

Closed Accounts Position:

Interleaved with Open Accounts

   

   

Items Displayed in Report Detail

   

Current Account Status:

Not Displayed

Date Opened:

Not Displayed

Date Closed:

Not Displayed

Special Account Code:

Not Displayed

Direct Deposit Status:

Not Displayed

Class Code

Not Displayed

Residence Code:

Not Displayed



 

   





--------------------------------------------------------------------------------

   

   

 

LOGO [j02000001.jpg]

 

   

LIST OF SHAREHOLDERS

           REPORT DATE:    06/19/2013

TELECOMMUNICATION SYSTEMS INC CLASS B (11249)

           PAGE:                      1

   

 

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010002

Total:

215,753.000

Account: 0000010005

Total:

18,614.000

Account: 0000010010

Total:

17,422.000

Account: 0000010006

Total:

18,614.000

   

Cert:

215,753.000

   

Cert:

18,614.000

   

Cert:

17,422.000

   

Cert:

18,614.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

TERESA M LAYDEN TTEE OF

THE TOSE CHILDRENS TRUST

DATED 7-10-00

1299 MAGNOLIA AVE

ANNAPOLIS, MD 21403-4902

ASHER C TOSE

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

AUSTEN G TOSE

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

AVERY M TOSE

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

Account: 0000010007

Total:

18,614.000

Account: 0000010008

Total:

12,987.000

Account: 0000010001

Total:

4,927,151.000

Account: 0000010009

Total:

18,614.000

   

Cert:

18,614.000

   

Cert:

12,987.000

   

Cert:

4,927,151.000

   

Cert:

18,614.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

DR:

0.000

   

   

   

   

   

   

   

   

   

   

   

   

MADISON N TOSE

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

MAURICE B TOSE ll

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

   

MAURICE B TOSE

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

   

SCHUYLER Q TOSE

1299 MAGNOLIA AVE

ANNAPOLIS MD 21403-4902

   

   

   

 

   







--------------------------------------------------------------------------------

   

SCHEDULE 7.2(d)

EXISTING INDEBTEDNESS

See attached schedule of Capital Lease Obligations.

   

   

 

   







--------------------------------------------------------------------------------

   

TeleCommunication System,Inc.

Current – Capital Lease Obligations

As of June 30, 2013

 

Lease Schedule

   

Annual Rate

   

   

Acquisition
Date

COST

   

Balance at
3/31/2013

   

   

Additions

Payments

   

Balance at
6/30/2013

   

2009

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

0234-83-181 M&T Lease #16

   

7.12

%

   

1/8/2009

772,299

   

—  

   

   

   

—  

   

—  

   

0234-83-182 M&T Lease #17

   

7.62

%

   

1/28/2009

722,542

   

(0

)

   

   

—  

   

(0

)

0234-83-183 M&T Lease #18

   

7.69

%

   

2/19/2009

388,332

   

—  

   

   

   

—  

   

—  

   

0234-83-184 M&T Lease #19

   

6.57

%

   

3/9/2009

166,503

   

—  

   

   

   

—  

   

—  

   

0234-83-185 M&T Lease #20

   

6.48

%

   

4/9/2009

257,347

   

6,038

   

   

   

6,038

   

0

   

0234-83-186 Dell Lease #511

   

7.44

%

   

4/1/2009

1,171,104

   

—  

   

   

   

—  

   

—  

   

0234-83-187 M&T Lease #21

   

6.84

%

   

4/27/2009

366,509

   

8,625

   

   

   

8,625

   

0

   

0234-83-188 M&T Lease #22

   

6.87

%

   

5/27/2009

500,025

   

23,485

   

   

   

23,485

   

0

   

0234-83-189 M&T Lease #23

   

7.02

%

   

6/18/2009

234,690

   

16,552

   

   

   

16,552

   

—  

   

0234-83-190 M&T Lease #24

   

7.42

%

   

7/29/2009

527,576

   

49,691

   

   

   

37,157

   

12,534

   

0234-83-191 M&T Lease #25

   

7.32

%

   

8/26/2009

104,570

   

12,264

   

   

   

7,315

   

4,949

   

0234-83-192 M&T Lease #26

   

7.14

%

   

9/23/2009

280,941

   

39,333

   

   

   

19,497

   

19,836

   

0234-83-193 M&T Lease #27

   

7.81

%

   

10/28/2009

401,398

   

65,956

   

   

   

27,913

   

38,043

   

0234-83-194 M&T Lease #28

   

6.61

%

   

12/3/2009

530,731

   

110,100

   

   

   

36,115

   

73,986

   

0234-83-195 M&T Lease #29

   

7.73

%

   

12/30/2009

1,141,251

   

239,258

   

   

   

78,273

   

160,985

   

2010

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

0234-83-196  M&T Lease #30

   

7.45

%

   

1/29/2010

1,468,638

   

339,857

   

   

   

99,830

   

240,028

   

0234-83-197  M&T Lease #31

   

7.66

%

   

3/23/2010

1,402,787

   

388,728

   

   

   

94,510

   

294,218

   

0234-83-198  Wells Fargo—Avaya

   

3.75

%

   

9/30/2010

500,000

   

72,621

   

   

   

43,437

   

29,184

   

0234-83-199  M&T Lease #32

   

7.78

%

   

4/9/2010

656,641

   

197,343

   

   

   

44,130

   

153,213

   

0234-83-203  M&T Lease #33

   

7.54

%

   

4/29/2010

706,155

   

211,420

   

   

   

47,273

   

164,147

   

0234-83-204  M&T Lease #34

   

7.49

%

   

5/25/2010

772,200

   

248,314

   

   

   

51,404

   

196,909

   

0234-83-205  M&T Lease #35

   

7.42

%

   

6/29/2010

932,604

   

319,745

   

   

   

61,605

   

258,140

   

0234-83-206  M&T Lease #36

   

6.64

%

   

7/29/2010

557,478

   

201,449

   

   

   

36,429

   

165,020

   

0234-83-207  M&T Lease #37

   

4.69

%

   

8/31/2010

1,095,946

   

409,813

   

   

   

70,399

   

339,414

   

0234-83-208  M&T Lease #38

   

4.22

%

   

10/26/2010

479,333

   

198,703

   

   

   

30,517

   

168,186

   

0234-83-209  M&T Lease #39

   

4.59

%

   

11/23/2010

402,595

   

176,086

   

   

   

25,580

   

150,506

   

0234-83-210  M&T Lease #40

   

4.86

%

   

12/27/2010

289,714

   

133,103

   

   

   

18,344

   

114,759

   

2011

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

0234-83-211  M&T Lease #41

   

4.91

%

   

1/28/2011

440,715

   

211,760

   

   

   

27,793

   

183,967

   

0234-83-212  M&T Lease #42

   

5.30

%

   

2/24/2011

363,112

   

182,701

   

   

   

22,817

   

159,884

   

0234-83-213  M&T Lease #43

   

5.16

%

   

3/30/2011

284,677

   

148,904

   

   

   

17,805

   

131,099

   

0234-83-214  M&T Lease #44

   

5.00

%

   

4/28/2011

245,116

   

133,128

   

   

   

15,271

   

117,858

   

0234-83-215  M&T Lease #45

   

4.90

%

   

5/31/2011

591,087

   

332,865

   

   

   

36,672

   

296,193

   

0234-83-216  M&T Lease #46

   

4.68

%

   

6/30/2011

278,806

   

162,470

   

   

   

17,239

   

145,232

   

0234-83-217  M&T Lease #47

   

4.64

%

   

7/29/2011

815,626

   

491,980

   

   

   

50,257

   

441,723

   

0234-83-218  M&T Lease #48

   

4.11

%

   

8/31/2011

441,687

   

274,420

   

   

   

27,165

   

247,255

   

0234-83-219  M&T Lease #49

   

4.18

%

   

9/30/2011

252,345

   

167,678

   

   

   

15,463

   

152,215

   

0234-83-220  M&T Lease #50

   

4.32

%

   

10/31/2011

585,378

   

401,196

   

   

   

35,719

   

365,477

   

0234-83-221  M&T Lease #51

   

4.36

%

   

11/30/2011

694,607

   

490,182

   

   

   

42,225

   

447,957

   

0234-83-222  M&T Lease #52

   

4.28

%

   

12/22/2011

282,903

   

199,069

   

   

   

17,164

   

181,905

   

2012

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

0234-83-223  M&T Lease #53

   

4.20

%

   

1/31/2012

1,091,331

   

813,364

   

   

   

65,955

   

747,409

   

0234-83-224  M&T Lease #54

   

4.40

%

   

2/29/2012

398,197

   

305,021

   

   

   

23,940

   

281,080

   

0234-83-225  M&T Lease #55

   

4.53

%

   

3/30/2012

389,583

   

306,381

   

   

   

23,311

   

283,070

   

0234-83-226  M&T Lease #56

   

4.42

%

   

4/30/2012

618,531

   

498,394

   

   

   

36,915

   

461,479

   

0234-83-227  M&T Lease #57

   

4.42

%

   

5/31/2012

269,970

   

222,872

   

   

   

16,053

   

206,819

   

0234-83-228  M&T Lease #58

   

4.44

%

   

6/29/2012

585,564

   

495,015

   

   

   

34,691

   

460,324

   

0234-83-229  M&T Lease #59

   

4.44

%

   

7/31/2012

606,942

   

524,929

   

   

   

35,822

   

489,107

   

0234-83-230  M&T Lease #60

   

4.47

%

   

8/31/2012

307,504

   

271,977

   

   

   

18,076

   

253,902

   

0234-83-231  M&T Lease #61

   

4.45

%

   

10/31/2012

381,842

   

352,543

   

   

   

22,290

   

330,252

   

0234-83-232  M&T Lease #62

   

4.44

%

   

12/28/2012

280,681

   

270,062

   

   

   

16,275

   

253,788

   

2012

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

0234-83-233  M&T Lease #63

   

4.52

%

   

3/1/2013

390,781

   

390,781

   

   

   

22,454

   

368,327

   

0234-83-234  M&T Lease #64

   

4.51

%

   

4/1/2013

257,589

   

257,589

   

   

   

9,849

   

247,740

   

0234-83-235  M&T Lease #65

   

4.50

%

   

6/1/2013

3 80,264

   

   

   

   

3 80,264

   

   

380,264

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

                      Captial Lease Obligations

   

   

   

   

   

   

   

11,373,765

   

   

380,264

1,535,648

   

10,218,381

   

*Note: For M&T leases once the last payment is made at the end of the lease term
TCS owns the equipment. In the Fixed Asset module, the ownership is changed from
“leased” to “TCS owned”

   

   

       

 

 

 1  of 2







--------------------------------------------------------------------------------

   

TeleCommunication Systems, Inc.

Lease Reconciliation

As June 30, 2013

 

Account

Lease Vendor/Number

G/L
Balance

Amort. Schedule
Balance

Variance

Remarks

0234-83-180

M&T Lease #15

   

—  

—  

   

0234-83-181

M&T Lease #16

—  

—  

—  

   

0234-83-182

M&T Lease #17

—  

—  

—  

   

0234-83-183

M&T Lease #18

—  

—  

—  

   

0234-83-184

M&T Lease #19

—  

—  

—  

   

0234-83-185

M&T Lease #20

—  

—  

—  

   

0234-83-186

Dell lease #511

   

—  

—  

   

0234-83-187

M&T Lease #21

—  

—  

—  

   

0234-83-188

M&T Lease #22

—  

—  

—  

   

0234-83-189

M&T Lease #23

—  

—  

—  

   

0234-83-190

M&T Lease #24

12,534.21

12,534.21

—  

   

0234-83-191

M&T Lease #25

4,949.03

4,949.03

—  

   

0234-83-192

M&T Lease #26

19,836.25

19,836.25

—  

   

0234-83-193

M&T Lease #27

38,043.25

38,043.25

—  

   

0234-83-194

M&T Lease #28

73,985.79

73,985.79

—  

   

0234-83-195

M&T Lease #29

160,985.10

160,985.10

—  

   

0234-83-196

M&T Lease #30

240,027.52

240,027.52

—  

   

0234-83-197

M&T Lease #31

294,218.15

294,218.15

—  

   

0234-83-198

Wells Fargo - Avaya

29,184.40

29,184.40

—  

   

0234-83-199

M&T Lease #32

153,212.86

153,212.86

—  

   

0234-83-203

M&T Lease #33

164,147.23

164,147.23

—  

   

0234-83-204

M&T Lease #34

196,909.12

196,909.12

—  

   

0234-83-205

M&T Lease #35

258,140.07

258,140.07

—  

   

0234-83-206

M&T Lease #36

165,019.66

165,019.66

—  

   

0234-83-207

M&T Lease #37

339,413.65

339,413.65

—  

   

0234-83-208

M&T Lease #38

168,185.90

168,185.90

—  

   

0234-83-209

M&T Lease #39

150,505.71

150,505.71

—  

   

0234-83-210

M&T Lease #40

114,758.67

114,758.67

—  

   

0234-83-211

M&T Lease #41

183,967.18

183,967.18

—  

   

0234-83-212

M&T Lease #42

159,883.50

159,883.50

—  

   

0234-83-213

M&T Lease #43

131,099.09

131,099.09

—  

   

0234-83-214

M&T Lease #44

117,857.68

117,857.68

—  

   

0234-83-215

M&T Lease #45

296,193.37

296,193.37

—  

   

0234-83-216

M&T Lease #46

145,231.79

145,231.79

—  

   

0234-83-217

M&T Lease #47

441,722.96

441,722.96

—  

   

0234-83-218

M&T Lease #48

247,255.11

247,255.11

—  

   

0234-83-219

M&T Lease #49

152,214.78

152,214.78

—  

   

0234-83-220

M&T Lease #50

365,476.85

365,476.85

—  

   

0234-83-221

M&T Lease #51

447,956.80

447,956.80

—  

   

0234-83-222

M&T Lease #52

181,905.05

181,905.05

—  

   

0234-83-223

M&T Lease #53

747,409.27

747,409.27

—  

   

0234-83-224

M&T Lease #54

281,080.45

281,080.45

—  

   

0234-83-225

M&T Lease #55

283,069.55

283,069.55

—  

   

0234-83-226

M&T Lease #56

461,479.06

461,479.06

—  

   

0234-83-227

M&T Lease #57

206,819.23

206,819.23

—  

   

0234-83-228

M&T Lease #58

460,323.64

460,323.64

—  

   

0234-83-229

M&T Lease #59

489,107.09

489,107.09

—  

   

0234-83-230

M&T Lease #60

253,901.64

253,901.64

—  

   

0234-83-231

M&T Lease #61

330,252.12

330,252.12

—  

   

0234-83-232

M&T Lease #62

253,787.55

253,787.55

—  

   

0234-83-233

M&T Lease #63

368,326.98

368,326.98

—  

   

0234-83-234

M&T Lease #64

247,739.60

247,739.60

—  

   

0234-83-235

M&T Lease #65

380,263.84

380,263.84

—  

   

   

   

   

   

   

   

Total

10,218,380.75

10,218,380.75

—  

   

LT portion per Amort Schedules

5,126,273.64

   

   

   

ST portion

   

5,092,107.11

   

   

   

Acct 0220-07 Balance from G/L

5,697,139.77

Current Lease Obligation

   

Adjustment required

(605,032.66)

NM

   

   

LT Portion per G/L

4,521,240.98

           (Total Capital Lease Obligation less Current Lease Obligation)

.



 

   





--------------------------------------------------------------------------------

   

SCHEDULE 7.3(f)

EXISTING LIENS

See attached schedule of lien search results.

   

       

 

   







--------------------------------------------------------------------------------

   

SUMMARY OF SEARCH RESULTS
FOR

TELECOMMUNICATION SYSTEMS, INC.

   

 

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

1.

State Department of Assessments and Taxation

MD

UCC liens

Dell Financial Services L.L.C.

181212817

12/06/2004

   

Continuation 11/09/09

2.

State Department of Assessments and Taxation

MD

UCC liens

Global Leveraged Capital Advisors, LLC, as Administrative Agent

1812466521

10/18/2005

   

Continuation 09/24/10

3.

State Department of Assessments and Taxation

MD

UCC liens

Silicon Valley Bank

181296143

02/06/2007

   

Continuation 10/25/11

4.

State Department of Assessments and Taxation

MD

UCC liens

M&T Credit Services, LLC

181345229

06/12/2008

   

Continuation 12/18/2012

5.

State Department of Assessments and Taxation

MD

UCC liens

MB Financial Bank, N.A.

181346361

06/25/2008

   

Continuation 2/5/2013

6.

State Department of Assessments and Taxation

MD

UCC liens

M & T Credit Services, LLC

181346843

07/02/2008

   

Continuation 1/7/2013

7.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181349473

07/30/2008

   

Continuation 2/4/2013

8.

State Department of Assessments and Taxation

MD

UCC liens

M & T Credit Services, LLC

181349827

08/05/2008

9.

State Department of Assessments and Taxation

MD

UCC liens

M & T Credit Services, LLC

181351038

08/20/2008

   

Continuation 2/25/2013

10.

State Department of Assessments and Taxation

MD

UCC liens

M & T Credit Services, LLC

181353857

09/26/2008

   

Continuation 4/2/2013

11.

State Department of Assessments and Taxation

MD

UCC liens

MB Financial Bank, N.A.

181357926

11/18/2008

   

Continuation 5/28/2013

12.

State Department of Assessments and Taxation

MD

UCC liens

MB Financial Bank, N.A.

181359492

12/10/2008

   

Continuation 6/17/2013

   

   

1 The underlying obligation has been paid and this financing statement is to be
released pursuant to the Post-Closing Letter.

   

   

       

 

 1 







--------------------------------------------------------------------------------

   

   

 

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

13.

State Department of Assessments and Taxation

MD

UCC liens

MB Financial Bank, N.A.

181360959

12/30/2008

14.

State Department of  Assessments and Taxation

MD

UCC liens

MB Financial Bank, N.A.

181361854

01/14/2009

15.

State Department of Assessments and Taxation

MD

UCC liens

SG Equipment Finance USA Corp.

181363349

02/04/2009

16.

State Department of Assessments and Taxation

MD

UCC liens

M & T Credit Services, LLC

181364248

02/23/2009

17.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181365780

03/13/2009

18.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181368058

04/14/2009

19.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181369785

05/06/2009

20.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181371863

06/03/2009

21.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181373444

06/25/2009

22.

State Department of Assessments and Taxation

MD

UCC liens

Silicon Valley Bank

181373475

06/26/2009

23.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181376110

08/04/2009

24.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181378088

08/28/2009

25.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181379500

09/25/2009

26.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181381808

10/29/2009

27.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181384234

12/04/2009

   

   

 

 2 

   





--------------------------------------------------------------------------------

   

   

 

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

28.

State Department of Assessments and Taxation

MD

UCC liens

Silicon Valley Bank, as Agent

181385843

01/04/2010

29.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181386007

01/04/2010

30.

State Department of Assessments and Taxation

MD

UCC liens

RBS Asset Finance Inc.

181388059

02/02/2010

31.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181388470

02/04/2010

32.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181391639

03/25/2010

33.

State Department of Assessments and Taxation

MD

UCC liens

Key Equipment Finance Inc.

181392201

03/29/2010

34.

State Department of Assessments and Taxation

MD

UCC liens

Key Equipment Finance Inc.

181392945

04/12/2010

35.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and Traders Trust Company

181394433

05/03/2010

36.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and Traders Trust Company

181396806

06/01/2010

37.

State Department of Assessments and Taxation

MD

UCC liens

Wells Fargo Equipment Finance, Inc.

181397411

06/08/2010

38.

State Department of Assessments and Taxation

MD

UCC liens

SG Equipment Finance USA Corp.

181399098

07/01/2010

39.

State Department of Assessments and Taxation

MD

UCC liens

MB Financial Bank, N.A.

181401094

07/29/2010

40.

State Department of Assessments and Taxation

MD

UCC liens

SG Equipment Finance USA Corp.

181403569

09/02/2010

41.

State Department of Assessments and Taxation

MD

UCC liens

Key Equipment Finance Inc.

181406950

10/28/2010

42.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181408761

11/29/2010

   

   

 

 3 

   





--------------------------------------------------------------------------------

   

   

 

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

43.

State Department of Assessments and Taxation

MD

UCC liens

Key Equipment Finance Inc.

181411134

12/29/2010

44.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181414202

02/01/2011

45.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181414873

02/28/2011

46.

State Department of Assessments and Taxation

MD

UCC liens

Key Equipment Finance Inc.

181417380

04/01/2011

47.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181419627

05/02/2011

48.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181422104

06/02/2011

49.

State Department of Assessments and Taxation

MD

UCC liens

Key Equipment Finance Inc.

181424425

07/01/2011

50.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181426312

08/02/2011

51.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181428377

09/06/2011

52.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181430171

09/30/2011

53.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181432424

11/02/2011

54.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181434065

11/30/2011

55.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and  Traders Trust Company

181436013

12/27/2011

56.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181438614

02/01/2012

57.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181440391

03/01/2012

   

       

 

 

 4 







--------------------------------------------------------------------------------

   

   

   

 

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

58.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181442672

04/02/2012

59.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181445199

05/02/2012

60.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181447477

06/04/2012

61.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers & Traders Trust Company

181449881

07/02/2012

62.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181451972

8/02/2012

63.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181453880

09/04/2012

64.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181458082

11/05/2012

65.

State Department of Assessments and Taxation

MD

UCC liens

The Huntington National Bank

181462728

01/08/2013

66.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and Traders Trust Company

181466639

03/04/2013

67.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers and Traders Trust Company

181468942

04/02/2013

68.

State Department of Assessments and Taxation

MD

UCC liens

Manufacturers & Traders Trust Company

181474262

06/05/2013

   

       

 

 

 5 







--------------------------------------------------------------------------------

   

SUMMARY OF SEARCH RESULTS
FOR

SOLVERN INNOVATIONS, INC.

   

   

 

   

Jurisdiction

State

Search

Secured Party/Plaintiff

Filing Reference

Date of Filing

   

1.

State Department of Assessments and Taxation

MD

UCC Liens

Silicon Valley Bank

181384257

12/07/2009

2.

State Department of Assessments and Taxation

MD

UCC Liens

Silicon Valley Bank, as Agent

181385844

01/04/2010

   

   

   

 

 

 1 







--------------------------------------------------------------------------------

   

   

   

   

   

       

 

   

   

SUMMARY OF SEARCH RESULTS
FOR

NETWORKS IN MOTION, INC.

   

 

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

1.

Department of State

DE

UCC Liens

Silicon Valley Bank

94005903

12/15/2009

2.

Department of State

DE

UCC Liens

Silicon Valley Bank, as Agent

94182942

12/31/2009

   

   







--------------------------------------------------------------------------------

   

   

SUMMARY OF SEARCH RESULTS
FOR

MICRODATA GIS, INC.1

   

 

   

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

1.

Secretary of State

VT

UCC Liens

[Pending.]

03-164958

[Pending.]2

2.

Secretary of State

VT

UCC Liens

[Pending.]

03-170618

[Pending.]

3.

Secretary of State

VT

UCC Liens

[Pending.]

04-179223

[Pending.]

4.

Secretary of State

VT

UCC Liens

[Pending.]

05-187005

[Pending.]

5.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-225447

4/14/2009

6.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-225844

4/29/2009

7.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-227147

6/17/2009

8.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-227417

6/29/2009

9.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-227893

7/15/2009

10.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-228061

7/28/2009

11.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-228646

08/20/2009

   

   

   

1 Please note that these search results from the Vermont Secretary of State are
preliminary.

2Due to the policy of the Vermont Secretary of State, filings 1-4 listed in this
chart were archived. It is believed that these filings have lapsed and were also
terminated, but they are under request to confirm.

 

   







--------------------------------------------------------------------------------

   

   

 

   

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

12.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-229018

09/03/2009

13.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-229019

09/03/2009

14.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-229588

09/29/2009

15.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

09-230414

11/10/2009

16.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-233808

05/03/2010

17.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-233826

05/03/2010

18.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-235128

06/25/2010

19.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-236460

08/23/2010

20.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-236479

08/24/2010

21.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-238094

11/03/2010

22.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-238095

11/03/2010

23.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-238406

11/17/2010

24.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

10-238407

11/17/2010

25.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-240364

3/8/2011

26.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-240881

4/4/2011

27.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-243048

6/27/2011

28.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-243731

7/22/2011

   

   

 

   







--------------------------------------------------------------------------------

   

   

 

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

Date of Filing

29.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-244221

8/17/2011

30.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-245513

10/12/2011

31.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-246239

11/10/2011

32.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

11-246637

12/01/2011

33.

Secretary of State

VT

UCC Liens

Dell Financial Services L.L.C.

12-248162

2/17/2012

34.

Secretary of State

VT

UCC Liens

Silicon Valley Bank, as Agent

12-251537

7/6/2012

   

   

 

   







--------------------------------------------------------------------------------

   

SUMMARY OF SEARCH RESULTS
FOR

MICRODATA, LLC

   

   

   

   

   

 

   

   

Jurisdiction

   

State

   

Search

   

Secured Party/Plaintiff

   

Filing Reference

   

     Date of Filing

1.

State Department of Assessments and Taxation

MD

UCC Liens

Silicon Valley Bank, as Agent

181450087

07/06/2012

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

 

   

   







--------------------------------------------------------------------------------

   

   

SCHEDULE 7.5(h)

PERMITTED PATENT SALES

   

See attached  schedule.

   

 

   





--------------------------------------------------------------------------------

   

   

 

6891811

Short Messaging Service Center Mobile-originated to HTTP Internet Communications

7228333

Wireless Internet Gateway

7355990

Mobile-originated to HTTP Internet Communications

7519654

Web Gateway Multi-carrier Support

7809382

Short Message Distribution Center

7949773

Wireless Internet Gateway

8073477

Short Message Distribution Center

8260329

Mobile-originated to HTTP Communications

8265673

Short Message Distribution Center

6751463

Intelligent Queue for Information Teleservice Messages With Superceding Updates

8019368

Intelligent Queue for Information Teleservice Messages With Superceding Updates

7548158

First Responder Wireless Emergency Alerting With Automatic Callback and Location
Triggering

8102252

First Responder Wireless Emergency Alerting With Automatic Callback and Location
Triggering

7522911

Wireless Chat Automatic Status Tracking

7860068

Intelligent Delivery Agent for Short Message Distribution Center

6208870

Short Message Service Notification Forwarded Between Multiple Short Message
Service Centers

6459904

Short Message Service Notification Between Multiple Short Message Service
Centers

7809359

Wireless Chat Automatic Status Tracking

8244218

Intelligent Queue for Information Teleservice Messages With Superceding Updates

7302612

High Level Operational Support System

7533301

High Level Operational Support System

7991411

Method to Qualify Multimedia Message Content to Enable Use of a Single Internet
Address Domain to Send Messages to Both Short Message Service Centers and
Multimedia Message Service Centers

8195205

Gateway Application to Support Use of a Single Internet Address Domain for
Routing Messages to Multiple Multimedia Message Service Centers

6535885

Multikeyed Table Implementable on a Personal Digital Assistant

6560604

System, Method, and Apparatus for Automatically and Dynamically Updating
Options, Features, and/or Services Available to a Client Device

6650288

Culled Satellite Ephemeris Information for Quick Assisted GPS Location
Determination

6865538

Meeting Location Determination Using Spatio-semantic Modeling

6874744

Stand for Supporting a Display in Multiple Orientations and a Display Used in
Combination With Said Stand

6940950

Enhanced E911 Location Information Using Voice Over Internet Protocol (VoIP)

6963748

Mobile Device Locator Adapter System for Location Based Services

6978258

Fuzzy Logic Reasoning for Inferring User Location Preferences

6985105

Culled Satellite Ephemeris Information Based on Limiting a Span of an Inverted
Cone for Locating Satellite In-range Determinations

6985747

Use of Triggers and a Location Hypercube to Enable Push-based Location
Applications

   



 

   





--------------------------------------------------------------------------------

   

   

 

6988103

Location Based Services Bridge to External Data Sources

7019690

Culled Satellite Ephemeris Information for Quick, Accurate Assisted Locating
Satellite Location Determination for Cell Site Antennas

7082365

Point of Interest Spatial Rating Search Method and System

7091905

Culled Satellite Ephemeris Information Based on Limiting a Span of an Inverted
Cone for Locating Satellite In-range Determinations

7110773

Mobile Activity Status Tracker

7113128

Culled Satellite Ephemeris Information for Quick, Accurate Assisted Locating
Satellite Location Determination for Cell Site Antennas

7120450

Consequential Location Derived Information

7154438

Prioritized List of Potential Culled Satellite Ephemeris Information for Quick,
Accurate Assisted Locating Satellite Location Determination

7183973

Culled Satellite Ephemeris Information Based on Accurate Distance in Range
Calculations, for Quick, Accurate Assisted Locating Satellite Location
Determination

7191233

System for Automated, Mid-session, User-directed, Device-to-Device Session
Transfer System

7200380

Wireless Telecommunications Location Based Services Scheme Selection

7232098

Stand for Supporting a Display in Multiple Orientations and a Display Used in
Combination With Said Stand

7256711

Method and System for Saving and Retrieving Spatial Related Information

7260186

Method for Establishing an Encrypted Communication by Means of Keys

7271742

Method and Apparatus for Sending, Retrieving and Planning Location Relevant
Information

7321773

Area Watcher for Wireless Network

7321826

Point on Interest Spatial Rating Search

7333820

System and Method for Providing Routing, Mapping, and Relative Position
Information to Users of a Communication Network

7411546

Other Cell Sites Used as Reference Point to Cull Satellite Ephemeris Information
for Quick, Accurate Assisted Locating Satellite Location Determination

7424293

User Plane Location Based Service Using Message Tunneling to Support Roaming

7426380

Location Derived Presence Information

7458184

Location Based Messaging

7471236

Cellular Augmented Radar/Laser Detector

7486958

System and Method for Maintaining an Online Point-of-Interest Directory

7489273

Culled Satellite Ephemeris Information for Quick, Accurate Assisted Locating
Satellite Location Determination for Cell Site Antennas

7624185

System for Automated Device-to-Device Transfer System

7626951

Voice Over Internet Protocol (VoIP) Location Based Conferencing

7629926

Culled Satellite Ephemeris Information for Quick, Accurate Assisted Locating
Satellite Location Determination for Cell Site Antennas

7716374

Run-time Engine Implemented on a Computing Device Allowing Synchronization of
Records During Application Execution

7737868

Method and System for Saving and Retrieving Spatial Related Information

7764219

Cellular Augmented Radar/Laser Detector

   



 

   





--------------------------------------------------------------------------------

   

   

 

7764961

Mobile Based Area Event Handling When Currently Visited Network Does Not Cover
Area

7782254

Culled Satellite Ephemeris Information Based on Limiting a Span of an Inverted
Cone for Locating Satellite In-range Determinations

7805483

Apparatus and Method for Associating a Geospacial Location to Content on a
Network

7825780

Cellular Augmented Vehicle Alarm Notification Together With Location Services
for Position of an Alarming Vehicle

7853272

Wireless Network Tour Guide

7856236

Area Watcher for Wireless Network

7856315

Method and System for Enabling an Off Board Navigation Solution

7890102

User Plane Location Based Service Using Message Tunneling to Support Roaming

7894797

Wireless Chat Automatic Status Signaling

7894825

Mobile Activity Status Tracker

7899450

Cellular Augmented Radar/Laser Detection Using Local Mobile Network Within
Cellular Network

7899468

Location Sensitive Messaging

7899473

Wireless Network Location-based Reference Information

7903001

Method and System for Saving and Retrieving Spatial Related Information

7904100

Wireless Network Location-based Reference Information

7907551

Voice Over Internet Protocol (VoIP) Location Based 911 Conferencing

7912446

Solutions for Voice Over Internet Protocol (VoIP) 911 Location Services

7913179

Method and Apparatus for Sending, Retrieving and Planning Location Relevant
Information

7929530

Ancillary Data Support in Session Initiation Protocol (SIP) Messaging

7957751

Personal Location Code

7965222

Cellular Augmented Radar/Laser Detector

7966013

Roaming Gateway Enabling Location Based Services (LBS) Roaming for User Plane in
CDMA Networks Without Requiring Use of a Mobile Positioning Center (MPC)

7974235

Secure Location Session Manager

8014939

Point of Interest Spatial Rating Search

8019532

Method and System for Identifying and Defining Geofences

8019581

System and Method for Providing Routing, Mapping, and Relative Position
Information to Users of a Communication Network

8032112

Location Derived Presence Information

8032166

Wireless Network Location-based Reference Information

8068587

Nationwide Table Routing of Voice Over Internet Protocol (VOIP) Emergency Calls

8089401

Culled Satellite Ephemeris Information for Quick, Accurate Assisted Locating
Satellite Location Determination for Cell Site Antennas

8090534

Method and System for Enabling an Off Board Navigation Solution

8090796

Position Identification Method and System

8099105

Device Based Trigger for Location Push Event

8107608

System and Method for Providing Routing, Mapping, and Relative Position
Information to Users of a Communication Network

   



 

   





--------------------------------------------------------------------------------

   

   

 

8126458

User Plane Location Based Service Using Message Tunneling to Support Roaming

8126889

Location Fidelity Adjustment Based on Mobile Subscriber Privacy Profile

6529722

System And Method For Enhanced 9-1-1 Address Development, Maintenance And Call
Routing Using Road Access Zones

6564224

Method And Apparatus For Merging Multiple Road Map Databases

6674445

Generalized, Differentially Encoded, Indexed Raster Vector Data And Schema For
Maps On A Personal Digital Assistant

6728628

Portable Traffic Information System

7069143

Mobile Traffic Information System

7124199

Turn Restriction Handling Enhancement

7277921

Interprocess Application Programming Interface For Computer Applications

7565155

Method And System For Dynamic Estimation And Predictive Route Generation

7881730

Method And System For Dynamic Estimation And Predictive Route Generation

8095152

Method And System For Dynamic Estimation And Predictive Route Generation

8099238

Stateful, Double-Buffered Dynamic Navigation Voice Prompting

8169343

Method And System For Saving And Retrieving Spatial Related Information

8224572

Stateful, Double-Buffered Dynamic Navigation Voice Prompting

8244770

Image Tile Server

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   



 

   





--------------------------------------------------------------------------------

   

SCHEDULE 7.8

EXISTING INVESTMENTS

 

1.

Limited Liability Company Interests

   

 

Loan Party

Issuer of Interests

Certificate

Number

Number of Units

Owned

Dates Units

Issued

Percentage
Ownership
Interest

TeleCommunication Systems, Inc.

OBOR Holding Company, LLC

   

2,183 units

June 12, 2007

—  

   

TeleCommunication Systems, Inc.

Maple Acquisition LLC

N/A – no units were issued.

No units were issued.

N/A – no units were issued.

100

%

TeleCommunication Systems, Inc.

microDATA, LLC

N/A – no units were issued.

No units were issued.

N/A – no units were issued.

100

%

   

 

2.

Corporate Stock/Shares  

   

 

Loan Party

Issuer of
Stock/Shares

Certificate
Number

Number of
Shares
Owned

Certificate
Dates

Percentage
Ownership
Interest

Class of
Stock/Shares
Owned

TeleCommunication Systems, Inc.

TPA Acquisition Corp.

—  

250,000

   

—  

   

—  

TeleCommunication Systems, Inc.

NextGen Communications, Inc. (Maryland)

No. 1

100

October 27, 2008

100

%

Common Stock

TeleCommunication Systems, Inc.

NextGen Communications, Inc. (Virginia)

No. 1

100

January 12, 2009

100

%

Common Stock

TeleCommunication Systems, Inc.

Solvern Innovations, Inc.

No. 4

5,000

November 2, 2009

100

%

Common Stock

TeleCommunication Systems, Inc.

Networks in Motion, Inc.

No. 1

1,000

November 16, 2009

100

%

Common Stock

TeleCommunication Systems, Inc.

AirClic, Inc. (formerly Airversent, Inc.)

—  

—  

   

—  

   

—  

Networks in Motion, Inc.

Networks in Motion Sweden, AB2

—  

1,000

   

100

%

—  

Networks in Motion, Inc.

NIM (TianJin) Co., Ltd.

No. 1692088

—  

December 1, 2008

100

%

—  

microDATA, LLC

microDATA GIS, Inc.

No. 11

2,000

July 6, 2012

100

%

Common Stock

   

 

3.

Securities Accounts

   

 

Borrower

Name of Securities Intermediary

Account No.

Description of

   

2 Networks in Motion Sweden, AB is in liquidation.

   



 

   





--------------------------------------------------------------------------------

   

   

 

   

   

   

Investment Property

TeleCommunication Systems, Inc.

SVB Asset Management

486-01946-1-5ZGQ

Securities, financial assets, and other investment property.

TeleCommunication Systems, Inc.

Raymond James & Associates, Inc.

24391287

Was initially used to repurchase and retire a portion of TCS’s 4.5% Convertible
Senior Notes due 2014 (issued in 2009) during the fourth quarter of 2012.
Approximately $150 cash remains in the account.

TeleCommunication Systems, Inc.

Wilmington Trust Investment Advisors, Inc.

1040919

Cash and marketable securities (highly rated corporate bonds and asset-backed
bonds that are invested according to TCS’s investment policy).

   

   

   

   

   

   

   



 

   





--------------------------------------------------------------------------------

   

SCHEDULE  7.20

   

MATERIAL CONTRACTS

   

Cyber Contract

   

GTAC Contract

   

   

 

   







--------------------------------------------------------------------------------

   

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

(Please see attached form)

   

   

   

 

Exhibit A

   







--------------------------------------------------------------------------------

   

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

(Please see attached form)

   

   

 

Exhibit A

   







--------------------------------------------------------------------------------

   

EXHIBIT B

FORM OF  

COMPLIANCE CERTIFICATE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

Date:  ___________ ____, 20____

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION
SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a
Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware
corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microDATA
GIS”), MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”),
and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen,” and
together with TCS, Solvern, NIM, microDATA GIS and microDATA LLC, jointly and
severally, individually and collectively, referred to as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to thereto as lenders (each a “Lender” and collectively, the “Lenders”),
SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

1.    I have reviewed and am familiar with the contents of this Compliance
Certificate.

2.    I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and their
respective Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”).  Except
as set forth on Attachment 2, such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.  

3.    Attached hereto as Attachment 3 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.

4.    [To the extent not previously disclosed to the Administrative Agent, the
following is a description of any change in the jurisdiction of organization of
any Loan Party:]

5.    [To the extent not previously disclosed to the Administrative Agent, a
list of any registered patents, registered trademarks or registered copyrights
issued to or acquired by any Loan Party since [the Closing Date][the date of the
most recent report delivered] is as follows:]

   

   

   

 

Exhibit B







--------------------------------------------------------------------------------

   

[Remainder of page intentionally left blank; signature page follows]

   

   

   

 

   







--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.  

 

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

   

   

       

 

Exhibit B

   







--------------------------------------------------------------------------------

   

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

   

       

 

Attachment 1

   







--------------------------------------------------------------------------------

   

Attachment 2

to Compliance Certificate

   

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

   

       

 

Attachment 2

   







--------------------------------------------------------------------------------

   

Attachment 3

to Compliance Certificate

   

 

I.

Section 7.1(a) — Consolidated Fixed Charge Coverage Ratio

   

   

   

   

   

   

   

   

A.

Consolidated EBITDA for the Subject Period:

   

   

   

   

   

   

   

   

   

(“Subject Period” means the four fiscal quarter period ending on the statement
date)

   

   

   

   

   

   

   

   

   

1.

Consolidated Net Income for the Subject Period:

$

   

   

   

PLUS

   

   

   

   

2.

Consolidated Interest Expense for the Subject Period:

$

   

   

   

   

   

   

   

   

   

3.

Amortization of non-cash deferred financing fees for the Subject Period:

$

   

   

   

   

   

   

   

   

   

4.

Provision for income taxes for the Subject Period:

$

   

   

   

   

   

   

   

   

   

5.

Depreciation expenses for the Subject Period:

$

   

   

   

   

   

   

   

   

   

6.

Amortization of capitalized software development costs for the Subject Period:

$

   

   

   

   

   

   

   

   

   

7.

Amortization of acquired intangible assets for the Subject Period:

$

   

   

   

   

   

   

   

   

   

8.

Impairment of goodwill and long-lived assets, if applicable, for the Subject
Period:

$

   

   

   

   

   

   

   

   

   

9.

Stock compensation expense and other non-cash items reducing Consolidated Net
Income during the Subject Period approved by the Administrative Agent:

$

   

   

   

   

   

   

   

   

   

MINUS

   

   

   

   

10.

Cash spent on capitalized software development expenses that in conformity with
GAAP are so reported on the consolidated statement of cash flows of the Borrower
and its consolidated Subsidiaries for the Subject Period

$

   

   

   

   

   

   

   

   

   

11.

Consolidated EBITDA for the Subject Period

   

   

   

   

   

(Lines I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+I.A.7+I.A.8+I.A.9 minus I.A.10):

$

   

   

   

   

   

   

   

   

B.

Portion of taxes based on income paid by the Borrower and its Subsidiaries in
cash (net of any cash refunds received) and dividends paid in cash during the
Subject Period:

$

   

   

   

   

   

   

   

C.

Consolidated Capital Expenditures (other than to the extent funded with the
proceeds of Capital Lease Obligations) for the Subject Period:

$

   

   

   

   

   

   

   

D.

Consolidated Fixed Charges for the Subject Period1 :

   

   

   

   

1.

Consolidated Interest Expense for the Subject Period:

$

   

   

   

PLUS

   

   

   

   

2.

Scheduled payments made during the Subject Period by the Borrower and its
consolidated Subsidiaries on account of principal of Indebtedness of the
Borrower and its Subsidiaries

$

   

   

   

   

   

   

   

   

   

MINUS

   

   

   

   

3.

microData Subordinated Notes scheduled payments for the Subject Period

$

   

   

   

   

   

   

   

   

   

4.

Consolidated Fixed Charges for the Subject Period

   

   

   

   

   

(Lines I.D.1+I.D.2 –I.D.3) (without duplication):

$

   

   

   

   

   

   

   

   

E.

Consolidated Fixed Charge Coverage Ratio for the Subject Period

   

   

   

   

(ratio of Lines (I.A.11 minus I.B minus I.C) to I.D.4):

   

   

to 1

_______________________

1

To the extent a Subject Period of four fiscal quarters has not elapsed since the
Closing Date, such amounts shall be annualized



 

Attachment 3

   





--------------------------------------------------------------------------------

   

   

 

Fiscal Quarter Ending

Consolidated Fixed Charge

Coverage Ratio

   

   

September 30, 2013 and
December 31, 2013

1.15:1.00

   

   

March 31, 2014 and each fiscal

quarter ending thereafter

1.25:1.00

Covenant compliance:    Yes  ¨     No  ¨

   

 

II.

Section 7.1(b) — Consolidated Senior Leverage Ratio

   

   

   

   

   

   

   

   

   

   

   

   

   

A.

Consolidated Senior Indebtedness as of the Statement Date:

   

   

   

   

1.

Term Loan

$

   

   

   

2.

Capitalized Lease Obligations

$

   

   

   

3.

Total Consolidated Senior Indebtedness as of the Statement Date

   

   

   

   

   

(sum of II.A.1+II.A.2):

$

   

   

B.

Consolidated EBITDA for the Subject Period ( line I.A.11):

   

   

   

   

   

   

   

   

C.

Consolidated Leverage Ratio (ratio of Line II.A to II.B):

   

   

to 1

   

   

 

Four Fiscal Quarter

Period Ending

Maximum

Consolidated Senior

Leverage Ratio

   

   

9/30/2013

3.50x

12/31/2013

3.50x

3/31/2014

3.25x

6/30/2014

3.25x

9/30/2014

3.00x

12/31/2014

2.75x

3/31/2015

2.50x

6/30/2015

2.50x

9/30/2015 and each

   

fiscal quarter ending

   

thereafter

2.00x

Covenant compliance:    Yes  ¨    Covenant compliance:

   

   

       

 

Attachment 3

   







--------------------------------------------------------------------------------

   

   

EXHIBIT C

FORM OF [SECRETARY’S][MANAGING MEMBER’S] CERTIFICATE

[NAME OF APPLICABLE LOAN PARTY]

This Certificate is delivered pursuant to Section 5.1(d) of that certain Credit
Agreement, dated as of June 25, 2013, among TELECOMMUNICATION SYSTEMS, INC., a
Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen,” and together with TCS, Solvern, NIM, microDATA
GIS and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to thereto as lenders (each a
“Lender” and collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing
Lender and the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”).   Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.  The undersigned [Secretary][Managing Member] of [insert the name of
the certifying Loan Party], a [_______] [corporation][limited liability
company], the “Certifying Loan Party”)] hereby certifies as follows:

1.    The representations and warranties of [the Certifying Loan Party] set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of [the Certifying Loan
Party] pursuant to any of the Loan Documents to which it is a party are, (i) to
the extent qualified by materiality, true and correct, and (ii) to the extent
not qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof with the same effect as if made on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.

2.    I am the duly elected and qualified [Secretary][Managing Member] of [the
Certifying Loan Party].

3.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.

4.    The conditions precedent set forth in Section 5.1, of the Credit Agreement
were satisfied or waived, as applicable, as of the Closing Date.

5.    There are no liquidation or dissolution proceedings pending or, to my
knowledge, threatened against [the Certifying Loan Party], nor has any other
event occurred which could be reasonably likely to materially adversely affect
or threaten the continued [corporate][company] existence of [the Certifying Loan
Party].



 

Exhibit C





--------------------------------------------------------------------------------

   

6.    [The Certifying Loan Party] is a [corporation][limited liability company]
duly [incorporated][organized], validly existing and in good standing under the
laws of the jurisdiction of its organization.

7.    Attached hereto as Annex 1 is a true and complete copy of the resolutions
duly adopted by the Board of [Directors][Managers] of [the Certifying Loan
Party] authorizing the execution, delivery and performance of the Loan Documents
to which [the Certifying Loan Party] is a party and all other agreements,
documents and instruments to be executed, delivered and performed in connection
therewith.  Such resolutions have not in any way been amended, modified, revoked
or rescinded, and have been in full force and effect since their adoption up to
and including the date hereof and are now in full force and effect.

8.    Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of [the Certifying Loan Party] as in effect on
the date hereof.

9.    Attached hereto as Annex 3 is a true and complete copy of the Certificate
of [Incorporation][Formation] of [the Certifying Loan Party] as in effect on the
date hereof, along with a long-form good-standing certificate for [the
Certifying Loan Party] from the jurisdiction of its organization.

10.  The following persons are now duly elected and qualified officers of [the
Certifying Loan Party] holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers,
acting alone, is duly authorized to execute and deliver on behalf of [the
Certifying Loan Party] each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by [the Certifying Loan Party]
pursuant to the Loan Documents to which it is a party:

   

 

Name

Office

Signature

[_____________]

[_____________]

   

[_____________]

[_____________]

   

[_____________]

[_____________]

   

[_____________]

[_____________]

   

   

   

[Signature page follows]

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

   

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.

   

   

 

   

   

Name:

   

Title:

[Secretary][Managing Member]

   

I, [____________], in my capacity as the [____________] of [the Certifying Loan
Party], do hereby certify in the name and on behalf of [the Certifying Loan
Party] that [____________] is the duly elected and qualified
[Secretary][Managing Member] of [the Certifying Loan Party] and that the
signature appearing above is [her][his] genuine signature.

   

Date: [_____________]

 

   

   

Name:

   

Title:

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

ANNEX 1

   

   

RESOLUTIONS

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

ANNEX 2

   

[BY-LAWS][OPERATING AGREEMENT]

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

ANNEX 3

   

[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION]

AND

GOOD-STANDING CERTIFICATE

   

   

   

   

 

Exhibit C







--------------------------------------------------------------------------------

   

EXHIBIT D

   

FORM OF
SOLVENCY CERTIFICATE

TELECOMMUNICATION SYSTEMS, INC.
SOLVERN INNOVATIONS, INC.
NETWORKS IN MOTION, INC.
MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

Date:  ___________ ____, 20____

   

   

To the Administrative Agent,  and each of the Lenders party  to the Credit
Agreement referred to below:

   

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(q) of that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.  The undersigned Chief Financial
Officer or Treasurer of TCS, in such capacity only and not in her/his individual
capacity, does hereby certify on behalf of each Loan Party as of the date hereof
that:

The Borrower and its consolidated Subsidiaries taken as a whole are, and after
giving effect to the incurrence of all Indebtedness, the Obligations and
obligations being incurred in connection with the Credit Agreement, will be and
will continue to be, Solvent (and giving effect (i) on the Closing Date to the
repayment of the Existing Senior Indebtedness and (ii) on the date of the
funding of any Delayed Draw Term Loans, the repayment, purchase or redemption of
the 2014 Convertible Unsecured Notes with the proceeds of such Delayed Draw Term
Loans).  No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

(Signature page follows)

   



 

Exhibit D





--------------------------------------------------------------------------------

   

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

   

   

   

 

Exhibit D







--------------------------------------------------------------------------------

   

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.   

   

 

1.

Assignor:

   

   

   

   

   

   

2.

Assignee:

   

   

   

[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]

3.

Borrower:

TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation

   

   

SOLVERN INNOVATIONS, INC., a Maryland corporation

   

   

NETWORKS IN MOTION, INC., a Delaware corporation

   

   

MICRODATA GIS, INC., a Vermont Corporation

   

   

MICRODATA, LLC, a Maryland limited liability company

   

   

NEXTGEN COMMUNICATIONS, INC., a Maryland corporation

   



 

Exhibit E





--------------------------------------------------------------------------------

   

   

 

4.

Administrative Agent:

SILICON VALLEY BANK

   

   

   

5.

Credit Agreement:

Credit Agreement, dated as of June 25, 2013, Borrower, the Lenders party
thereto, and Administrative Agent

6.

Assigned Interest[s]:

   

   

   

 

Assignor

   

Assignee

   

Facility

Assigned1

   

Aggregate

Amount of

Commitment /

Loans for all

Lenders2

   

Amount of

Commitment /

Loans

Assigned3

   

Percentage

Assigned of

Commitment /

Loans4

   

CUSIP

Number

   

   

   

   

   

   

$

   

$

   

%

   

   

   

   

   

   

   

   

$

   

$

   

%

   

   

   

   

   

   

   

   

$

   

$

   

%

   

   

   

 

[7.

Trade Date:

______________________________________]5

   

   

   

   

Assignment Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]

   

________________

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Facility”, “Term A Facility”, “Delayed Draw Term Facility” etc.)

 

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

 

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

 

4

Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

 

5

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

   



 

Exhibit E





--------------------------------------------------------------------------------

   

The terms set forth in this Assignment Agreement are hereby agreed to:

   

 

ASSIGNOR1

[NAME OF ASSIGNOR]

By:

   

  Name:

  Title:

ASSIGNEE2

[NAME OF ASSIGNEE]

By:

   

  Name:

  Title:

________________

1

Add additional signature blocks as needed.

 

2

Add additional signature blocks as needed.

   

   



 

Exhibit E





--------------------------------------------------------------------------------

   

   

 

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

   

By

   

  Name:

   Title:

   

By

   

  Name:

  Title:

[Consented to:]3

[NAME OF RELEVANT PARTY]

   

By

   

Name:

Title:

[NAME OF RELEVANT PARTY]

   

By

   

Name:

Title:

   

________________

3

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

   

   



 

Exhibit E





--------------------------------------------------------------------------------

   

ANNEX 1

   

   

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

   

1.      Representations and Warranties.

1.1     Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2.     Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Assignee under Section 10.6(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.6(b)(iii) of the Credit Agreement), (iii) from and after the
Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on any of the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.     Payments. From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Assignment
Effective Date and to the Assignee for amounts which have accrued from and after
the Assignment Effective Date.

3.     General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement.  This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

   

   

   

   

 

Exhibit E







--------------------------------------------------------------------------------

   

EXHIBIT F-1

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

   

[Date]

   

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Lender]

By

   

Name:

Title:

   

   

   

 

Exhibit F-1







--------------------------------------------------------------------------------

   

EXHIBIT F-2

   

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

   

   

[Date]

   

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
 Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in  Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Participant]

By

   

Name:

Title:

   

       

 

Exhibit F-2







--------------------------------------------------------------------------------

   

EXHIBIT F-3

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

   

   

[Date]

   

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.  

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

   

   



 

Exhibit F-3





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Participant]

By

   

Name:

Title:

   

   

 

Exhibit F-3







--------------------------------------------------------------------------------

   

EXHIBIT F-4

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

   



 

Exhibit F-4





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Lender]

By

   

Name:

Title:

   

       

 

Exhibit F-4







--------------------------------------------------------------------------------

   

   

EXHIBIT G

   

RESERVED

   

   

   

   

 

Exhibit G







--------------------------------------------------------------------------------

   

   

   

EXHIBIT H-1

   

   

FORM OF
REVOLVING LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.
SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$[__________]

Santa Clara, California

   

June 25, 2013

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
[____________________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, on the Revolving Termination Date the principal
amount of (a) [____________________] ($[_______]), or, if less, (b) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Section 2.4 of the Credit Agreement referred to below.
 The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.

This Revolving Loan Note (this “Note”) (a) is one of the Revolving Loan Notes
referred to in the Credit Agreement, dated as of June 25, 2013, among the
Borrower, the Lenders party thereto, and Silicon Valley Bank, as Administrative
Agent (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

   

 

Exhibit H-1







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

   

   

 

Exhibit H-1







--------------------------------------------------------------------------------

   

   

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

   

   

   

 

Exhibit H-1







--------------------------------------------------------------------------------

   

EXHIBIT H-2

   

   

FORM OF
SWINGLINE LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$5,000,000.00

Santa Clara, California

   

June 25, 2013

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
SILICON VALLEY BANK (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, on the Revolving Termination Date, the principal
amount of (a) FIVE MILLION DOLLARS ($5,000,000.00), or, if less, (b) the
aggregate unpaid principal amount of all Swingline Loans made by the Lender to
the Borrower pursuant to Section 2.6 of the Credit Agreement referred to below.
 The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.

This Swingline Loan Note (this “Note”) (a) is the Swingline Loan Note referred
to in the Credit Agreement, dated as of June 25, 2013, among the Borrower, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.  This Note is secured and
guaranteed as provided in the Loan Documents.  Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

       

 

Exhibit H-2







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

 

Exhibit H-2





--------------------------------------------------------------------------------

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

 

Exhibit H-2







--------------------------------------------------------------------------------

   

EXHIBIT H-3

FORM OF
TERM A LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

   

THIS TERM A LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS TERM A LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$[___________]

Santa Clara, California

   

June 25, 2013

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
[_________________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, the principal amount of (a) [_________________]
($[_______]), or, if less, (b) the aggregate unpaid principal amount of the Term
A Loans made by the Lender pursuant to the Credit Agreement referred to below.
 The principal amount hereof shall be paid in the amounts and on the dates
specified in Section 2.3 of the Credit Agreement.  The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement.

This Term A Loan Note (this “Note”) (a) is one of the Term A Loan Notes referred
to in the Credit Agreement, dated as of June 25, 2013, among the Borrower, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), (b) is subject to the provisions of the
Credit Agreement, and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.  This Note is secured and
guaranteed as provided in the Loan Documents.  Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

   

   

 

Exhibit H-3







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

 

Exhibit H-3





--------------------------------------------------------------------------------

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

 

Exhibit H-3







--------------------------------------------------------------------------------

   

   

   

EXHIBIT H-4

FORM OF

DELAYED DRAW TERM LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.
SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.
MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

THIS DELAYED DRAW TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT
BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS DELAYED DRAW TERM LOAN NOTE AND
THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$[___________]

Santa Clara, California

   

June __, 2013

   

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”),  MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
[_________________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, the principal amount of (a) [_________________]
($[_______]), or, if less, (b) the aggregate unpaid principal amount of the
Delayed Draw Term Loans made by the Lender pursuant to the Credit Agreement
referred to below.  The principal amount hereof shall be paid in the amounts and
on the dates specified in Section 2.3 of the Credit Agreement.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

This Delayed Draw Term Loan Note (this “Note”) (a) is one of the Delayed Draw
Term Loan Notes referred to in the Credit Agreement, dated as of June 25, 2013,
among the Borrower, the Lenders party thereto, and Silicon Valley Bank, as
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), (b) is subject
to the provisions of the Credit Agreement, and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
 This Note is secured and guaranteed as provided in the Loan Documents.
 Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

   

 

Exhibit H-4







--------------------------------------------------------------------------------

   

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

   

 

Exhibit H-4





--------------------------------------------------------------------------------

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

   

 

Exhibit H-4







--------------------------------------------------------------------------------

   

EXHIBIT I

RESERVED

   

   

   

 

Exhibit I







--------------------------------------------------------------------------------

   

   

EXHIBIT J

FORM OF COLLATERAL INFORMATION CERTIFICATE

(Please see attached form)

   

   

   

 

Exhibit J







--------------------------------------------------------------------------------

   

   

EXHIBIT K

FORM OF
NOTICE OF BORROWING

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

 

   

   

Date:  

   

TO:

SILICON VALLEY BANK

   

   

3003 Tasman Drive

   

   

Santa Clara, CA 95054

   

   

Attention: Corporate Services Department

   

   

   

   

RE:

Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION SYSTEMS,
INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland
corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation
(“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microData GIS”),
MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”), and
NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen”, and together
with TCS, Solvern, NIM, microDATA GIS, and microDATA LLC, jointly and severally,
individually and collectively, referred to as the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to
thereto as lenders (each a “Lender” and collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

   

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice, pursuant to Section [2.2] [2.5] [2.7(a)] of
the Credit Agreement, of the borrowing of a [Term A Loan] [Delayed Draw Term
Loan] [Revolving Loan] [Swingline Loan].

1.   The requested Borrowing Date, which shall be a Business Day, is
_______________.

2.   The aggregate amount of the requested Loan is $            .

3.   The requested Loan shall consist of $___________ of ABR Loans and $______
of Eurodollar Loans.

4.   The duration of the Interest Period for the Eurodollar Loans included in
the requested Loan shall be __________ [one][two][three][six] months.

5.   [The undersigned hereby directs the Administrative Agent to disburse the
proceeds from the Loans to be made on the Closing Date, and any other funds
described and as set forth in the Sources and Uses/Funds Flow attached hereto as
Exhibit A.]10 [Insert instructions for remittance of the proceeds of the
applicable Loans to be borrowed]11

________________

 

10

To be included for Notice of Borrowing issued on the Closing Date

 

11

To be included for Notice of Borrowing issued after the Closing Date



 

Exhibit K





--------------------------------------------------------------------------------

   

   

6.    The undersigned, in his/her capacity as a Responsible Officer of the
Borrower and not in his/her individual capacity, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed Loan before and after giving effect thereto, and to the
application of the proceeds therefrom, as applicable:

(a)      each representation and warranty of each Loan Party contained in or
pursuant to any Loan Document (i) that is qualified by materiality, is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of the date hereof as if made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b)      no Default or Event of Default exists or will occur after giving effect
to the extensions of credit requested herein ; and

(c)      after giving effect to any such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 of the Credit
Agreement will be satisfied.

   

[Signature page follows]

   



 

Exhibit K





--------------------------------------------------------------------------------

   

   

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

   

   

For internal Bank use only

   

 

Eurodollar Pricing

Date

   

Eurodollar Rate

   

Eurodollar Variance

   

Maturity Date

   

   

   

   

____%

   

   

   

   

   

   

 

Exhibit K







--------------------------------------------------------------------------------

   

   

EXHIBIT L

   

   

FORM OF

NOTICE OF CONVERSION/CONTINUATION

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

 

   

   

Date: 

   

TO:

SILICON VALLEY BANK

   

   

3003 Tasman Drive

   

   

Santa Clara, CA 95054

   

   

Attention:

   

   

   

RE:

Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION SYSTEMS,
INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland
corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation
(“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microData GIS”),
MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”), and
NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen”, and together
with TCS, Solvern, NIM, microDATA GIS, and microDATA LLC, jointly and severally,
individually and collectively, referred to as the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to
thereto as lenders (each a “Lender” and collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

   

   

   

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1.    The date of the [conversion] [continuation] is _________________.

2.    The aggregate amount of the proposed Loans to be [converted] [continued]
is $  _________________

3.    The Loans are to be [converted into] [continued as] [Eurodollar] [ABR]
Loans.



 

Exhibit L





--------------------------------------------------------------------------------

   

4.    The duration of the Interest Period for the Eurodollar Loans included in
the [conversion] [continuation] shall be [one][two][three][six] months.

5.    The undersigned , in his/her capacity as a Responsible Officer of the
Borrower and not in his/her individual capacity, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed [conversion] [continuation], before and after giving effect
thereto and to the application of the proceeds therefrom:

(a)    each representation and warranty of each Loan Party contained in or
pursuant to any Loan Document (i) that is qualified by materiality, is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of the date hereof as if made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b)    no Default or Event of Default exists or shall occur after giving effect
to the [conversion] [continuation] requested to be made on such date.

[Signature page follows]

   

   



 

Exhibit L





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

For internal Bank use only

 

Eurodollar Pricing

Date

   

Eurodollar Rate

   

Eurodollar Variance

   

Maturity Date

   

   

   

   

____%

   

   

   

   

   

 

Exhibit L







--------------------------------------------------------------------------------

   

EXHIBIT B

FORM OF  

COMPLIANCE CERTIFICATE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

Date:  ___________ ____, 20____

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION
SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a
Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware
corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microDATA
GIS”), MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”),
and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen,” and
together with TCS, Solvern, NIM, microDATA GIS and microDATA LLC, jointly and
severally, individually and collectively, referred to as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to thereto as lenders (each a “Lender” and collectively, the “Lenders”),
SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) (as amended, restated,
amended and restated, supplemented, restructured or otherwise modified from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

1.    I have reviewed and am familiar with the contents of this Compliance
Certificate.

2.    I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and their
respective Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”).  Except
as set forth on Attachment 2, such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.  

3.    Attached hereto as Attachment 3 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.

4.    [To the extent not previously disclosed to the Administrative Agent, the
following is a description of any change in the jurisdiction of organization of
any Loan Party:]

5.    [To the extent not previously disclosed to the Administrative Agent, a
list of any registered patents, registered trademarks or registered copyrights
issued to or acquired by any Loan Party since [the Closing Date][the date of the
most recent report delivered] is as follows:]

   

   

   

 

Exhibit B







--------------------------------------------------------------------------------

   

[Remainder of page intentionally left blank; signature page follows]

   

   

   

 

   







--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.  

 

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

   

   

       

 

Exhibit B

   







--------------------------------------------------------------------------------

   

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

   

       

 

Attachment 1

   







--------------------------------------------------------------------------------

   

Attachment 2

to Compliance Certificate

   

Except as set forth below, no Default or Event of Default has occurred.  [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

   

       

 

Attachment 2

   







--------------------------------------------------------------------------------

   

Attachment 3

to Compliance Certificate

   

 

I.

Section 7.1(a) — Consolidated Fixed Charge Coverage Ratio

   

   

   

   

   

   

   

   

A.

Consolidated EBITDA for the Subject Period:

   

   

   

   

   

   

   

   

   

(“Subject Period” means the four fiscal quarter period ending on the statement
date)

   

   

   

   

   

   

   

   

   

1.

Consolidated Net Income for the Subject Period:

$

   

   

   

PLUS

   

   

   

   

2.

Consolidated Interest Expense for the Subject Period:

$

   

   

   

   

   

   

   

   

   

3.

Amortization of non-cash deferred financing fees for the Subject Period:

$

   

   

   

   

   

   

   

   

   

4.

Provision for income taxes for the Subject Period:

$

   

   

   

   

   

   

   

   

   

5.

Depreciation expenses for the Subject Period:

$

   

   

   

   

   

   

   

   

   

6.

Amortization of capitalized software development costs for the Subject Period:

$

   

   

   

   

   

   

   

   

   

7.

Amortization of acquired intangible assets for the Subject Period:

$

   

   

   

   

   

   

   

   

   

8.

Impairment of goodwill and long-lived assets, if applicable, for the Subject
Period:

$

   

   

   

   

   

   

   

   

   

9.

Stock compensation expense and other non-cash items reducing Consolidated Net
Income during the Subject Period approved by the Administrative Agent:

$

   

   

   

   

   

   

   

   

   

MINUS

   

   

   

   

10.

Cash spent on capitalized software development expenses that in conformity with
GAAP are so reported on the consolidated statement of cash flows of the Borrower
and its consolidated Subsidiaries for the Subject Period

$

   

   

   

   

   

   

   

   

   

11.

Consolidated EBITDA for the Subject Period

   

   

   

   

   

(Lines I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+I.A.7+I.A.8+I.A.9 minus I.A.10):

$

   

   

   

   

   

   

   

   

B.

Portion of taxes based on income paid by the Borrower and its Subsidiaries in
cash (net of any cash refunds received) and dividends paid in cash during the
Subject Period:

$

   

   

   

   

   

   

   

C.

Consolidated Capital Expenditures (other than to the extent funded with the
proceeds of Capital Lease Obligations) for the Subject Period:

$

   

   

   

   

   

   

   

D.

Consolidated Fixed Charges for the Subject Period1 :

   

   

   

   

1.

Consolidated Interest Expense for the Subject Period:

$

   

   

   

PLUS

   

   

   

   

2.

Scheduled payments made during the Subject Period by the Borrower and its
consolidated Subsidiaries on account of principal of Indebtedness of the
Borrower and its Subsidiaries

$

   

   

   

   

   

   

   

   

   

MINUS

   

   

   

   

3.

microData Subordinated Notes scheduled payments for the Subject Period

$

   

   

   

   

   

   

   

   

   

4.

Consolidated Fixed Charges for the Subject Period

   

   

   

   

   

(Lines I.D.1+I.D.2 –I.D.3) (without duplication):

$

   

   

   

   

   

   

   

   

E.

Consolidated Fixed Charge Coverage Ratio for the Subject Period

   

   

   

   

(ratio of Lines (I.A.11 minus I.B minus I.C) to I.D.4):

   

to 1

____________________

1

To the extent a Subject Period of four fiscal quarters has not elapsed since the
Closing Date, such amounts shall be annualized



 

Attachment 3

   





--------------------------------------------------------------------------------

   

   

 

Fiscal Quarter Ending

Consolidated Fixed Charge

Coverage Ratio

   

   

September 30, 2013 and
December 31, 2013

1.15:1.00

   

   

March 31, 2014 and each fiscal

quarter ending thereafter

1.25:1.00

Covenant compliance:    Yes  ¨     No  ¨

   

 

II.

Section 7.1(b) — Consolidated Senior Leverage Ratio

   

   

   

   

   

   

   

   

   

   

   

   

   

A.

Consolidated Senior Indebtedness as of the Statement Date:

   

   

   

   

1.

Term Loan

$

   

   

   

2.

Capitalized Lease Obligations

$

   

   

   

3.

Total Consolidated Senior Indebtedness as of the Statement Date

   

   

   

   

   

(sum of II.A.1+II.A.2):

$

   

   

B.

Consolidated EBITDA for the Subject Period ( line I.A.11):

   

   

   

   

   

   

   

   

C.

Consolidated Leverage Ratio (ratio of Line II.A to II.B):

   

   

to 1

   

   

 

Four Fiscal Quarter

Period Ending

Maximum

Consolidated Senior

Leverage Ratio

   

   

9/30/2013

3.50x

12/31/2013

3.50x

3/31/2014

3.25x

6/30/2014

3.25x

9/30/2014

3.00x

12/31/2014

2.75x

3/31/2015

2.50x

6/30/2015

2.50x

9/30/2015 and each

   

fiscal quarter ending

   

thereafter

2.00x

Covenant compliance:    Yes  ¨    Covenant compliance:

   

   

       

 

Attachment 3

   







--------------------------------------------------------------------------------

   

   

EXHIBIT C

FORM OF [SECRETARY’S][MANAGING MEMBER’S] CERTIFICATE

[NAME OF APPLICABLE LOAN PARTY]

This Certificate is delivered pursuant to Section 5.1(d) of that certain Credit
Agreement, dated as of June 25, 2013, among TELECOMMUNICATION SYSTEMS, INC., a
Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen,” and together with TCS, Solvern, NIM, microDATA
GIS and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to thereto as lenders (each a
“Lender” and collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing
Lender and the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”).   Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.  The undersigned [Secretary][Managing Member] of [insert the name of
the certifying Loan Party], a [_______] [corporation][limited liability
company], the “Certifying Loan Party”)] hereby certifies as follows:

1.    The representations and warranties of [the Certifying Loan Party] set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of [the Certifying Loan
Party] pursuant to any of the Loan Documents to which it is a party are, (i) to
the extent qualified by materiality, true and correct, and (ii) to the extent
not qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof with the same effect as if made on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.

2.    I am the duly elected and qualified [Secretary][Managing Member] of [the
Certifying Loan Party].

3.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.

4.    The conditions precedent set forth in Section 5.1, of the Credit Agreement
were satisfied or waived, as applicable, as of the Closing Date.

5.    There are no liquidation or dissolution proceedings pending or, to my
knowledge, threatened against [the Certifying Loan Party], nor has any other
event occurred which could be reasonably likely to materially adversely affect
or threaten the continued [corporate][company] existence of [the Certifying Loan
Party].



 

Exhibit C





--------------------------------------------------------------------------------

   

6.    [The Certifying Loan Party] is a [corporation][limited liability company]
duly [incorporated][organized], validly existing and in good standing under the
laws of the jurisdiction of its organization.

7.    Attached hereto as Annex 1 is a true and complete copy of the resolutions
duly adopted by the Board of [Directors][Managers] of [the Certifying Loan
Party] authorizing the execution, delivery and performance of the Loan Documents
to which [the Certifying Loan Party] is a party and all other agreements,
documents and instruments to be executed, delivered and performed in connection
therewith.  Such resolutions have not in any way been amended, modified, revoked
or rescinded, and have been in full force and effect since their adoption up to
and including the date hereof and are now in full force and effect.

8.    Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of [the Certifying Loan Party] as in effect on
the date hereof.

9.    Attached hereto as Annex 3 is a true and complete copy of the Certificate
of [Incorporation][Formation] of [the Certifying Loan Party] as in effect on the
date hereof, along with a long-form good-standing certificate for [the
Certifying Loan Party] from the jurisdiction of its organization.

10.  The following persons are now duly elected and qualified officers of [the
Certifying Loan Party] holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers,
acting alone, is duly authorized to execute and deliver on behalf of [the
Certifying Loan Party] each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by [the Certifying Loan Party]
pursuant to the Loan Documents to which it is a party:

   

 

Name

Office

Signature

[_____________]

[_____________]

   

[_____________]

[_____________]

   

[_____________]

[_____________]

   

[_____________]

[_____________]

   

   

   

[Signature page follows]

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

   

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.

   

   

 

   

   

Name:

   

Title:

[Secretary][Managing Member]

   

I, [____________], in my capacity as the [____________] of [the Certifying Loan
Party], do hereby certify in the name and on behalf of [the Certifying Loan
Party] that [____________] is the duly elected and qualified
[Secretary][Managing Member] of [the Certifying Loan Party] and that the
signature appearing above is [her][his] genuine signature.

   

Date: [_____________]

 

   

   

Name:

   

Title:

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

ANNEX 1

   

   

RESOLUTIONS

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

ANNEX 2

   

[BY-LAWS][OPERATING AGREEMENT]

   

   



 

Exhibit C





--------------------------------------------------------------------------------

   

ANNEX 3

   

[CERTIFICATE OF INCORPORATION][CERTIFICATE OF FORMATION]

AND

GOOD-STANDING CERTIFICATE

   

   

   

   

 

Exhibit C







--------------------------------------------------------------------------------

   

EXHIBIT D

   

FORM OF
SOLVENCY CERTIFICATE

TELECOMMUNICATION SYSTEMS, INC.
SOLVERN INNOVATIONS, INC.
NETWORKS IN MOTION, INC.
MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

Date:  ___________ ____, 20____

   

   

To the Administrative Agent,

and each of the Lenders party

to the Credit Agreement referred to below:

   

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(q) of that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.  The undersigned Chief Financial
Officer or Treasurer of TCS, in such capacity only and not in her/his individual
capacity, does hereby certify on behalf of each Loan Party as of the date hereof
that:

The Borrower and its consolidated Subsidiaries taken as a whole are, and after
giving effect to the incurrence of all Indebtedness, the Obligations and
obligations being incurred in connection with the Credit Agreement, will be and
will continue to be, Solvent (and giving effect (i) on the Closing Date to the
repayment of the Existing Senior Indebtedness and (ii) on the date of the
funding of any Delayed Draw Term Loans, the repayment, purchase or redemption of
the 2014 Convertible Unsecured Notes with the proceeds of such Delayed Draw Term
Loans).  No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

(Signature page follows)

   



 

Exhibit D





--------------------------------------------------------------------------------

   

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

   

   

   

 

Exhibit D







--------------------------------------------------------------------------------

   

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.   

   

 

1.

Assignor:

   

   

   

   

   

   

2.

Assignee:

   

   

   

[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]

3.

Borrower:

TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation

   

   

SOLVERN INNOVATIONS, INC., a Maryland corporation

   

   

NETWORKS IN MOTION, INC., a Delaware corporation

   

   

MICRODATA GIS, INC., a Vermont Corporation

   

   

MICRODATA, LLC, a Maryland limited liability company

   

   

NEXTGEN COMMUNICATIONS, INC., a Maryland corporation

   



 

Exhibit E





--------------------------------------------------------------------------------

   

   

 

4.

Administrative Agent:

SILICON VALLEY BANK

   

   

   

5.

Credit Agreement:

Credit Agreement, dated as of June 25, 2013, Borrower, the Lenders party
thereto, and Administrative Agent

6.

Assigned Interest[s]:

   

   

 

Assignor

   

Assignee

   

Facility

Assigned1

   

Aggregate

Amount of

Commitment /

Loans for all

Lenders2

   

Amount of

Commitment /

Loans

Assigned3

   

Percentage

Assigned of

Commitment /

Loans4

   

CUSIP

Number

   

   

   

   

   

   

$

   

$

   

%

   

   

   

   

   

   

   

   

$

   

$

   

%

   

   

   

   

   

   

   

   

$

   

$

   

%

   

   

   

 

[7.

Trade Date:

______________________________________]5

   

   

   

   

Assignment Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]

   

________________

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Facility”, “Term A Facility”, “Delayed Draw Term Facility” etc.)

 

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

 

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

 

4

Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

 

5

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

   



 

Exhibit E





--------------------------------------------------------------------------------

   

The terms set forth in this Assignment Agreement are hereby agreed to:

   

 

ASSIGNOR1

[NAME OF ASSIGNOR]

By:

   

  Name:

  Title:

ASSIGNEE2

[NAME OF ASSIGNEE]

By:

   

  Name:

  Title:

________________

1

Add additional signature blocks as needed.

 

2

Add additional signature blocks as needed.

   

   



 

Exhibit E





--------------------------------------------------------------------------------

   

   

 

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

   

By

   

  Name:

   Title:

   

By

   

  Name:

  Title:

[Consented to:]3

[NAME OF RELEVANT PARTY]

   

By

   

Name:

Title:

[NAME OF RELEVANT PARTY]

   

By

   

Name:

Title:

   

________________

3

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

   

   



 

Exhibit E





--------------------------------------------------------------------------------

   

ANNEX 1

   

   

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

   

1.      Representations and Warranties.

1.1     Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Assignee under Section 10.6(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.6(b)(iii) of the Credit Agreement), (iii) from and after the
Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment Agreement and to purchase the Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on any of the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.     Payments. From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Assignment
Effective Date and to the Assignee for amounts which have accrued from and after
the Assignment Effective Date.

3.     General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement.  This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

   

   

   

   

 

Exhibit E







--------------------------------------------------------------------------------

   

EXHIBIT F-1

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

   

[Date]

   

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Lender]

By

   

Name:

Title:

   

   

   

 

Exhibit F-1







--------------------------------------------------------------------------------

   

EXHIBIT F-2

   

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

   

   

[Date]

   

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
 Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in  Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.  

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Participant]

By

   

Name:

Title:

   

   

       

 

Exhibit F-2







--------------------------------------------------------------------------------

   

EXHIBIT F-3

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

   

   

[Date]

   

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.  

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

   

   



 

Exhibit F-3





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Participant]

By

   

Name:

Title:

   

       

 

Exhibit F-3







--------------------------------------------------------------------------------

   

EXHIBIT F-4

   

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of June 25, 2013,
among TELECOMMUNICATION SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN
INNOVATIONS, INC., a Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC.,
a Delaware corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation
(“microDATA GIS”), MICRODATA, LLC, a Maryland limited liability company
(“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation
(“NextGen,” and together with TCS, Solvern, NIM, microDATA GIS and microDATA
LLC, jointly and severally, individually and collectively, referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to thereto as lenders (each a “Lender” and collectively,
the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline
Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.   

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

   

   

       

 

Exhibit F-4







--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

   

   

 

[Name of Lender]

By

   

Name:

Title:

   

       

 

Exhibit F-4







--------------------------------------------------------------------------------

   

   

EXHIBIT G

   

RESERVED

   

   

   

   

 

Exhibit G







--------------------------------------------------------------------------------

   

   

   

EXHIBIT H-1

   

   

FORM OF
REVOLVING LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.
SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$[__________]

Santa Clara, California

   

June 25, 2013

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
[____________________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, on the Revolving Termination Date the principal
amount of (a) [____________________] ($[_______]), or, if less, (b) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to Section 2.4 of the Credit Agreement referred to below.
 The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.

This Revolving Loan Note (this “Note”) (a) is one of the Revolving Loan Notes
referred to in the Credit Agreement, dated as of June 25, 2013, among the
Borrower, the Lenders party thereto, and Silicon Valley Bank, as Administrative
Agent (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

   

 

Exhibit H-1







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

   

   

 

Exhibit H-1







--------------------------------------------------------------------------------

   

   

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

   

   

   

 

Exhibit H-1







--------------------------------------------------------------------------------

   

EXHIBIT H-2

   

   

FORM OF
SWINGLINE LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$5,000,000.00

Santa Clara, California

   

June 25, 2013

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
SILICON VALLEY BANK (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, on the Revolving Termination Date, the principal
amount of (a) FIVE MILLION DOLLARS ($5,000,000.00), or, if less, (b) the
aggregate unpaid principal amount of all Swingline Loans made by the Lender to
the Borrower pursuant to Section 2.6 of the Credit Agreement referred to below.
 The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.

This Swingline Loan Note (this “Note”) (a) is the Swingline Loan Note referred
to in the Credit Agreement, dated as of June 25, 2013, among the Borrower, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.  This Note is secured and
guaranteed as provided in the Loan Documents.  Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

       

 

Exhibit H-2







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

 

Exhibit H-2





--------------------------------------------------------------------------------

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

 

Exhibit H-2







--------------------------------------------------------------------------------

   

EXHIBIT H-3

FORM OF
TERM A LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

   

THIS TERM A LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS TERM A LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$[___________]

Santa Clara, California

   

June 25, 2013

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
[_________________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, the principal amount of (a) [_________________]
($[_______]), or, if less, (b) the aggregate unpaid principal amount of the Term
A Loans made by the Lender pursuant to the Credit Agreement referred to below.
 The principal amount hereof shall be paid in the amounts and on the dates
specified in Section 2.3 of the Credit Agreement.  The Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement.

This Term A Loan Note (this “Note”) (a) is one of the Term A Loan Notes referred
to in the Credit Agreement, dated as of June 25, 2013, among the Borrower, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), (b) is subject to the provisions of the
Credit Agreement, and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement.  This Note is secured and
guaranteed as provided in the Loan Documents.  Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

   

   

 

Exhibit H-3







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

 

Exhibit H-3





--------------------------------------------------------------------------------

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

 

Exhibit H-3







--------------------------------------------------------------------------------

   

   

   

EXHIBIT H-4

FORM OF

DELAYED DRAW TERM LOAN NOTE

TELECOMMUNICATION SYSTEMS, INC.
SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.
MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

THIS DELAYED DRAW TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT
BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS DELAYED DRAW TERM LOAN NOTE AND
THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

   

 

$[___________]

Santa Clara, California

   

June __, 2013

   

   

FOR VALUE RECEIVED, the undersigned, TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont Corporation (“microDATA GIS”),  MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), and NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen”, and together with TCS, Solvern, NIM, microDATA
GIS and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), hereby unconditionally promises to pay to
[_________________] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, the principal amount of (a) [_________________]
($[_______]), or, if less, (b) the aggregate unpaid principal amount of the
Delayed Draw Term Loans made by the Lender pursuant to the Credit Agreement
referred to below.  The principal amount hereof shall be paid in the amounts and
on the dates specified in Section 2.3 of the Credit Agreement.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

This Delayed Draw Term Loan Note (this “Note”) (a) is one of the Delayed Draw
Term Loan Notes referred to in the Credit Agreement, dated as of June 25, 2013,
among the Borrower, the Lenders party thereto, and Silicon Valley Bank, as
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), (b) is subject
to the provisions of the Credit Agreement, and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
 This Note is secured and guaranteed as provided in the Loan Documents.
 Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

   

   

   

 

Exhibit H-4







--------------------------------------------------------------------------------

   

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

   

   

 

Exhibit H-4





--------------------------------------------------------------------------------

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

SOLVERN INNOVATIONS, INC.

By:

   

Name:

   

Title:

   

NETWORKS IN MOTION, INC.

By:

   

Name:

   

Title:

   

MICRODATA GIS, INC.

By:

   

Name:

   

Title:

   

MICRODATA, LLC

By:

   

Name:

   

Title:

   

NEXTGEN COMMUNICATIONS, INC.

By:

   

Name:

   

Title:

   

   

   

 

Exhibit H-4







--------------------------------------------------------------------------------

   

EXHIBIT I

RESERVED

   

   

   

 

Exhibit I







--------------------------------------------------------------------------------

   

   

EXHIBIT J

FORM OF COLLATERAL INFORMATION CERTIFICATE

(Please see attached form)

   

   

   

 

Exhibit J







--------------------------------------------------------------------------------

   

   

EXHIBIT K

FORM OF
NOTICE OF BORROWING

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

 

   

   

Date:  

   

TO:

SILICON VALLEY BANK

   

   

3003 Tasman Drive

   

   

Santa Clara, CA 95054

   

   

Attention: Corporate Services Department

   

   

   

   

RE:

Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION SYSTEMS,
INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland
corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation
(“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microData GIS”),
MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”), and
NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen”, and together
with TCS, Solvern, NIM, microDATA GIS, and microDATA LLC, jointly and severally,
individually and collectively, referred to as the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to
thereto as lenders (each a “Lender” and collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

   

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice, pursuant to Section [2.2] [2.5] [2.7(a)] of
the Credit Agreement, of the borrowing of a [Term A Loan] [Delayed Draw Term
Loan] [Revolving Loan] [Swingline Loan].

1.   The requested Borrowing Date, which shall be a Business Day, is
_______________.

2.   The aggregate amount of the requested Loan is $            .

3.   The requested Loan shall consist of $___________ of ABR Loans and $______
of Eurodollar Loans.

4.   The duration of the Interest Period for the Eurodollar Loans included in
the requested Loan shall be __________ [one][two][three][six] months.

5.   [The undersigned hereby directs the Administrative Agent to disburse the
proceeds from the Loans to be made on the Closing Date, and any other funds
described and as set forth in the Sources and Uses/Funds Flow attached hereto as
Exhibit A.]10 [Insert instructions for remittance of the proceeds of the
applicable Loans to be borrowed]11

________________

 

10

To be included for Notice of Borrowing issued on the Closing Date

 

11

To be included for Notice of Borrowing issued after the Closing Date



 

Exhibit K





--------------------------------------------------------------------------------

   

6.    The undersigned, in his/her capacity as a Responsible Officer of the
Borrower and not in his/her individual capacity, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed Loan before and after giving effect thereto, and to the
application of the proceeds therefrom, as applicable:

(a)      each representation and warranty of each Loan Party contained in or
pursuant to any Loan Document (i) that is qualified by materiality, is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of the date hereof as if made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b)      no Default or Event of Default exists or will occur after giving effect
to the extensions of credit requested herein ; and

(c)      after giving effect to any such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 of the Credit
Agreement will be satisfied.

   

[Signature page follows]

   



 

Exhibit K





--------------------------------------------------------------------------------

   

   

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

   

   

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

   

   

For internal Bank use only

   

 

Eurodollar Pricing

Date

   

Eurodollar Rate

   

Eurodollar Variance

   

Maturity Date

   

   

   

   

____%

   

   

   

   

   

   

 

Exhibit K







--------------------------------------------------------------------------------

   

   

EXHIBIT L

   

   

FORM OF

NOTICE OF CONVERSION/CONTINUATION

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

   

 

   

   

Date: 

   

TO:

SILICON VALLEY BANK

   

   

3003 Tasman Drive

   

   

Santa Clara, CA 95054

   

   

Attention:

   

   

   

RE:

Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION SYSTEMS,
INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland
corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation
(“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microData GIS”),
MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”), and
NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen”, and together
with TCS, Solvern, NIM, microDATA GIS, and microDATA LLC, jointly and severally,
individually and collectively, referred to as the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to
thereto as lenders (each a “Lender” and collectively, the “Lenders”), SILICON
VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON VALLEY
BANK (“SVB”), as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

   

   

   

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.13(a)] [2.13(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1.    The date of the [conversion] [continuation] is _________________.

2.    The aggregate amount of the proposed Loans to be [converted] [continued]
is $  _________________

3.    The Loans are to be [converted into] [continued as] [Eurodollar] [ABR]
Loans.



 

Exhibit L





--------------------------------------------------------------------------------

   

4.    The duration of the Interest Period for the Eurodollar Loans included in
the [conversion] [continuation] shall be [one][two][three][six] months.

5.    The undersigned , in his/her capacity as a Responsible Officer of the
Borrower and not in his/her individual capacity, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed [conversion] [continuation], before and after giving effect
thereto and to the application of the proceeds therefrom:

(a)    each representation and warranty of each Loan Party contained in or
pursuant to any Loan Document (i) that is qualified by materiality, is true and
correct, and (ii) that is not qualified by materiality, is true and correct in
all material respects, in each case, on and as of the date hereof as if made on
and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b)    no Default or Event of Default exists or shall occur after giving effect
to the [conversion] [continuation] requested to be made on such date.

[Signature page follows]

   

   



 

Exhibit L





--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

BORROWER:

TELECOMMUNICATION SYSTEMS, INC.

By:

   

Name:

   

Title:

   

For internal Bank use only

 

Eurodollar Pricing

Date

   

Eurodollar Rate

   

Eurodollar Variance

   

Maturity Date

   

   

   

   

______%

   

   

   

   

   

   

   

   

 

Exhibit L



--------------------------------------------------------------------------------